EXHIBIT 10.1

 

TERM LOAN CREDIT AGREEMENT

among

CLEARWATER PAPER CORPORATION

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of July 26, 2019

JPMORGAN CHASE BANK, N.A. and WELLS FARGO SECURITIES LLC

as Joint Lead Arrangers and Joint Bookrunners,

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

SECTION 1.DEFINITIONS1

1.1Defined Terms1

1.2Other Definitional Provisions39

1.3Classification of Loans and Borrowings40

1.4Interest Rate; LIBOR Notification40

1.5Divisions40

1.6Limited Condition Transaction.41

1.7Calculations41

SECTION 2.AMOUNT AND TERMS OF COMMITMENTS42

2.1Term Loans42

2.2Procedure for Term Loan Borrowing42

2.3Repayment of Term Loans42

2.4[Reserved]42

2.5[Reserved]42

2.6[Reserved]42

2.7[Reserved]42

2.8Fees, etc.43

2.9[Reserved]43

2.10Optional Prepayments43

2.11Mandatory Prepayments and Commitment Reductions43

2.12Conversion and Continuation Options46

2.13Limitations on Eurodollar Tranches46

2.14Interest Rates and Payment Dates46

2.15Computation of Interest and Fees47

2.16Alternate Rate of Interest47

2.17Pro Rata Treatment and Payments48

2.18Requirements of Law50

2.19Taxes51

2.20Indemnity54

2.21Change of Lending Office55

2.22Replacement of Lenders55

2.23[Reserved]55

2.24Incremental Facilities55

2.25Loan Purchases57

2.26Loan Modification Offers58

2.27Refinancing Facilities59

SECTION 3.[RESERVED]61

SECTION 4.REPRESENTATIONS AND WARRANTIES61

4.1Financial Condition61

4.2No Change61

4.3Existence; Compliance with Law62

4.4Power; Authorization; Enforceable Obligations62

4.5No Legal Bar62

i

 

--------------------------------------------------------------------------------

 

4.6Litigation62

4.7No Default62

4.8Ownership of Property; Liens62

4.9Intellectual Property63

4.10Taxes63

4.11Federal Regulations63

4.12Labor Matters63

4.13ERISA63

4.14Investment Company Act; Other Regulations64

4.15Subsidiaries; Capital Stock64

4.16Use of Proceeds64

4.17Environmental Matters64

4.18Accuracy of Information, etc.65

4.19Security Documents65

4.20Solvency66

4.21Plan Assets; Prohibited Transactions.66

4.22Anti-Corruption Laws, Anti-Money Laundering and Sanctions66

SECTION 5.CONDITIONS PRECEDENT66

5.1Conditions to Initial Extension of Credit66

5.2Conditions to Each Extension of Credit70

SECTION 6.AFFIRMATIVE COVENANTS70

6.1Financial Statements70

6.2Certificates; Other Information71

6.3Payment of Obligations72

6.4Maintenance of Existence; Compliance72

6.5Maintenance of Property; Insurance73

6.6Inspection of Property; Books and Records; Discussions73

6.7Notices73

6.8Environmental Laws74

6.9[Reserved]74

6.10Additional Collateral, etc.74

6.11Designation of Subsidiaries76

6.12Maintenance of Ratings76

6.13Quarterly Lender Calls76

6.14Post-Closing Covenants76

SECTION 7.NEGATIVE COVENANTS77

7.1[Reserved]77

7.2Indebtedness77

7.3Liens80

7.4Fundamental Changes83

7.5Disposition of Property84

7.6Restricted Payments86

7.7Investments87

7.8Optional Payments of Certain Debt Instruments90

7.9Transactions with Affiliates90

7.10Sales and Leasebacks91

ii

--------------------------------------------------------------------------------

 

7.11Swap Agreements91

7.12Changes in Fiscal Periods91

7.13Negative Pledge Clauses91

7.14Clauses Restricting Subsidiary Distributions92

7.15Lines of Business93

7.16[Reserved]93

7.17Use of Proceeds93

SECTION 8.EVENTS OF DEFAULT93

SECTION 9.THE AGENTS96

9.1Appointment96

9.2Administrative Agent’s Reliance, Indemnification, Etc.98

9.3Posting of Communications99

9.4The Administrative Agent Individually101

9.5Successor Administrative Agent101

9.6Acknowledgements of Lenders102

9.7Collateral Matters102

9.8Credit Bidding103

9.9Certain ERISA Matters104

9.10Flood Laws105

SECTION 10.MISCELLANEOUS105

10.1Amendments and Waivers105

10.2Notices107

10.3No Waiver; Cumulative Remedies108

10.4Survival of Representations and Warranties108

10.5Payment of Expenses108

10.6Successors and Assigns; Participations and Assignments109

10.7Adjustments; Set-off113

10.8Counterparts114

10.9Severability114

10.10Integration114

10.11GOVERNING LAW114

10.12Submission To Jurisdiction; Waivers114

10.13Acknowledgements115

10.14Releases of Guarantees and Liens115

10.15Confidentiality116

10.16WAIVERS OF JURY TRIAL117

10.17USA Patriot Act117

10.18Intercreditor Agreement117

10.19Acknowledgement and Consent to Bail-In of EEA Financial Institutions118

10.20Acknowledgement Regarding Any Supported QFCs118

 




iii

--------------------------------------------------------------------------------

 

SCHEDULES:

1.1ATerm Commitments
1.1BMortgaged Property
4.13Pension Plans
4.15Subsidiaries
4.19(a)UCC Filing Jurisdictions
7.2(e)Existing Indebtedness
7.3(f)Existing Liens
7.5(l)Scheduled Dispositions
7.7(k)Existing Investments

EXHIBITS:

A

Form of Borrowing Request

B

Form of Interest Election Request

C

Form of Officer’s Certificate

D

Form of Guarantee and Collateral Agreement

E

Form of Assignment and Assumption

F

Form of Compliance Certificate

G

[Reserved]

H-1

U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

H-2

U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

H-3

U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

H-4

U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

I-1

Form of Incremental Term Loan Activation Notice

I-2

Form of New Lender Supplement

J

Auction Procedures

K

Form of Intercreditor Agreement

LForm of Solvency Certificate

 

 

iv

--------------------------------------------------------------------------------

 

TERM LOAN CREDIT AGREEMENT (this “Agreement”), dated as of July 26, 2019, among
Clearwater Paper Corporation, a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent, and the other agents from time to time parties hereto.

The parties hereto hereby agree as follows:

SECTION 1.DEFINITIONS

1.1Defined Terms

.  As used in this Agreement, the terms listed in this Section 1.1 shall have
the respective meanings set forth in this Section 1.1.

“2023 Notes” means the Borrower’s 4.500% senior notes due 2023 issued pursuant
to the 2023 Notes Indenture.

“2023 Notes Indenture” means the Indenture, dated as of January 23, 2013, by and
among the Borrower, as issuer, certain Subsidiaries of the Borrower party
thereto as guarantors and U.S. Bank National Association, as trustee.

“2025 Notes” means the Borrower’s 5.375% senior notes due 2025 issued pursuant
to the 2025 Notes Indenture.

“2025 Notes Indenture” means the Indenture, dated as of July 29, 2014, by and
among the Borrower, as issuer, certain Subsidiaries of the Borrower party
thereto as guarantors and U.S. Bank National Association, as trustee.

“ABL Administrative Agent” means JPMorgan Chase Bank, N.A., as administrative
agent under the ABL Loan Documents, and its successors and assigns.

“ABL Commitments” means the “Commitments” as defined in the ABL Credit
Agreement.

“ABL Credit Agreement” means the ABL Credit Agreement, dated as of the Closing
Date, among the Borrower, the lenders and agents party thereto and the ABL
Administrative Agent.

“ABL Loan Documents” means collectively (a) the ABL Credit Agreement, (b) the
ABL Security Documents, (c) the Intercreditor Agreement, (d) any promissory note
evidencing loans under the ABL Credit Agreement and (e) any amendment, waiver,
supplement or other modification to any of the documents described in clauses
(a) through (d).

“ABL Loans” means loans outstanding under the ABL Credit Agreement.

“ABL Obligations Payment Date” has the meaning set forth in the Intercreditor
Agreement.

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“ABL Representative” has the meaning set forth in the Intercreditor Agreement.

“ABL Security Documents” means the collective reference to the Guarantee and
Collateral Agreement (as defined in the ABL Credit Agreement), the Mortgages (as
defined in the ABL Credit Agreement) and all other security documents delivered
to the ABL Administrative Agent granting a Lien

 

--------------------------------------------------------------------------------

 

on any property of any Person to secure the obligations and liabilities of any
Loan Party under any ABL Loan Document.

“ABR” means, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Alternate Base Rate.

“Accepting Lenders” has the meaning set forth in Section 2.26(a).

“Additional Permitted Amount” has the meaning set forth in the definition of
Permitted Refinancing Indebtedness.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., together with its
affiliates, as the administrative agent for the Lenders under this Agreement and
the other Loan Documents, together with any of its successors.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Agents” means the collective reference to the Administrative Agent and any
other agent identified on the cover page of this Agreement.

“Agreement” has the meaning set forth in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 2.16, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.  For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
0%, such rate shall be deemed to be 0% for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery, corruption, or money-laundering, or any financial record
keeping and reporting requirements related thereto.

2

 

--------------------------------------------------------------------------------

 

“Applicable Margin” means:

(a)(i) with respect to Initial Term Loans constituting ABR Loans, 2.25% per
annum and (ii) with respect to Initial Term Loans constituting Eurodollar Loans,
3.25% per annum; provided that, from and after the first Adjustment Date
occurring after the completion of the first full fiscal quarter ending after the
Closing Date, the Applicable Margin will be determined pursuant to the pricing
grid below:

Level

Consolidated Leverage Ratio

ABR Loans

Eurodollar Loans

1

> 4.25:1.00

2.25%

3.25%

2

≤ 4.25:1.00

2.00%

3.00%

(b)with respect to Incremental Term Loans of any Series, such per annum rates as
shall be agreed to by the Borrower and the applicable Incremental Term Lenders
as shown in the applicable Incremental Term Loan Activation Notice in respect of
such Series.

Changes in the Applicable Margin with respect to the Initial Term Loans
resulting from changes in the Consolidated Leverage Ratio shall become effective
on the date (the “Adjustment Date”) on which financial statements have been
delivered pursuant to Section 6.1 for the most recently ended fiscal quarter or
fiscal year of the Borrower, as applicable, commencing with the first full
fiscal quarter of the Borrower following the Closing Date, and shall remain in
effect until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified above, then, until such financial statements have been delivered (or
an earlier date, in the reasonable discretion of the Administrative Agent), the
Consolidated Leverage Ratio as at the end of the fiscal period that would have
been covered thereby shall for purposes of this definition be deemed to be Level
1. Each determination of the Consolidated Leverage Ratio pursuant to this
pricing grid shall be made with respect to the Reference Period ending at the
end of the period covered by the relevant financial statements.

“Applicable Reference Period” means as of any date of determination, the most
recently ended Reference Period for which financial statements with respect to
each fiscal quarter included in such Reference Period have been delivered
pursuant to Section 6.1(a) or 6.1(b) (or, prior to the delivery of any such
financial statements, the Reference Period ended March 31, 2019).

“Approved Fund” has the meaning set forth in Section 10.6(b).

“Arranger” means each Joint Lead Arranger and Joint Bookrunner identified on the
cover page of this Agreement.

“Asset Sale”  means any Disposition of property or series of related
Dispositions of property pursuant to Section 7.5(n) or 7.5(o).

“Assignee” has the meaning set forth in Section 10.6(b).

“Assignment and Assumption” means an Assignment and Assumption, substantially in
the form of Exhibit E or any other form (including electronic records generated
by the use of an electronic platform) approved by the Administrative Agent.

3

 

--------------------------------------------------------------------------------

 

“Attributable Indebtedness” means in respect of any sale and leaseback
transaction, as at the time of determination, the present value (discounted at
the implied interest rate in such transaction compounded annually) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in such sale and leaseback transaction (including any period for
which such lease has been extended or may, at the option of the lessor, be
extended).

“Auction Manager” has the meaning set forth in Section 2.25(a).

“Auction Notice” means an auction notice given by the Borrower in accordance
with the Auction Procedures with respect to an Auction Purchase Offer.

“Auction Procedures” means the auction procedures with respect to Auction
Purchase Offers set forth in Exhibit J hereto.

“Auction Purchase Offer” means an offer by the Borrower to purchase Term Loans
of one or more Facilities pursuant to modified Dutch auctions conducted in
accordance with the Auction Procedures and otherwise in accordance with Section
2.25.

“Available Amount” means at any time, the excess if any, of:

(a)the sum (without duplication) of:

(i)$25,000,000,

(ii)an amount equal to 100% of Retained Excess Cash Flow;

(iii)the Net Cash Proceeds (Not Otherwise Applied) received after the Closing
Date and on or prior to such date from any issuance of Qualified Capital Stock
by the Borrower (other than any such issuance to a Group Member);

(iv)the Net Cash Proceeds of Indebtedness and Disqualified Capital Stock of the
Borrower, in each case incurred or issued after the Closing Date, which have
been exchanged or converted into Qualified Capital Stock;

(v)the Net Cash Proceeds of Dispositions of Investments made using the Available
Amount on or after the Closing Date; provided that such Net Cash Proceeds added
pursuant to this clause (v), together with amounts added pursuant to clause (vi)
below, shall be no greater than the portion of the Available Amount used to make
such Investment;

(vi)returns, profits, distributions and similar amounts received in cash or
Permitted Investments on Investments made using the Available Amount; provided
that amounts added pursuant to this clause (vi), together with amounts added
pursuant to clause (v) above, shall be no greater than the portion of the
Available Amount used to make such Investment;

(vii)the Investments made on or after the Closing Date using the Available
Amount of the Borrower and its Restricted Subsidiaries in any Unrestricted
Subsidiary that has been re-designated as a Restricted Subsidiary or that has
been merged or consolidated into the Borrower or any of its Restricted
Subsidiaries or the fair market value of the assets of any Unrestricted
Subsidiary that have been transferred to the Borrower or any of its Restricted
Subsidiaries; provided that amounts added pursuant to this clause (vii),
together with amounts

4

 

--------------------------------------------------------------------------------

 

added pursuant to clauses (viii) and (ix) below, shall be no greater than the
portion of the Available Amount used to make such Investments;

(viii)the Net Cash Proceeds of Dispositions of Unrestricted Subsidiaries and
Joint Ventures; provided that the Net Cash Proceeds added pursuant to this
clause (viii), together with amounts added pursuant to clause (vii) above and
clause (ix) below, shall be no greater than the Investments of the Borrower or
any of its Restricted Subsidiaries in such Unrestricted Subsidiary or Joint
Venture made using the Available Amount;

(ix)the aggregate amount received after the Closing Date and on or prior to such
date by the Borrower or any Restricted Subsidiary in cash from any dividend or
other distribution by an Unrestricted Subsidiary or a Joint Venture (except to
the extent increasing Consolidated Net Income); provided that the amount added
pursuant to this clause (ix), together with amounts added pursuant to clauses
(vii) and (viii) above, shall be no greater than the amount of the Investments
of the Borrower or any of its Restricted Subsidiaries in such Unrestricted
Subsidiary or Joint Venture made using the Available Amount; and

(x)the aggregate amount of the Declined Amounts (calculated from the Closing
Date); minus

(b)the sum of all Restricted Payments made on or after the Closing Date and
prior to such time in reliance on Section 7.6(g), plus all Investments made on
or after the Closing Date, prior to such time in reliance on Section 7.7(r),
plus all Restricted Debt Payments made on after the Closing Date and prior to
such time in reliance on Section 7.8(a)(v), in each case utilizing the Available
Amount or portions thereof in effect on the date of any such Restricted Payment,
Investment or Restricted Debt Payment.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.), as now and hereafter in effect, or any successor statute.

“Bankruptcy Plan” means a reorganization or plan of liquidation pursuant to any
Debtor Relief Laws.

“Base Incremental Amount” means as of any date, an amount equal to (a)
$100,000,000 less (b) the aggregate principal amount of Incremental Term Loans
and Incremental Equivalent Debt established prior to such date in reliance on
the Base Incremental Amount.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

5

 

--------------------------------------------------------------------------------

 

“Benefitted Lender” has the meaning set forth in Section 10.7(a).

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower” has the meaning set forth in the preamble hereto.

“Borrowing” means Loans of the same Facility and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.2, which shall be substantially in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Budget” has the meaning set forth in Section 6.2(c).

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Loans having an interest rate
determined by reference to the Adjusted LIBO Rate, such day is also a day for
trading by and between banks in Dollar deposits in the interbank eurodollar
market.

“Capital Expenditures” means for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that is required to be capitalized under
GAAP on a consolidated balance sheet of such Person and its Restricted
Subsidiaries.

“Capital Lease Obligations” means as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases or financing leases on a balance sheet of such Person under GAAP and, for
the purposes of this Agreement, the amount of such obligations at any time shall
be the capitalized amount thereof at such time determined in accordance with
GAAP; provided, that any lease (or other arrangement) of such Person that is or
would have been treated as an operating lease as determined in accordance with
GAAP immediately prior to the issuance of the Accounting Standards Update
2016-02, Leases (Topic 842) by the Financial Accounting Standards Board shall
not be treated as a Capital Lease Obligation under this Agreement and the other
Loan Documents, whether or not such obligations were in effect as of the date
such update was issued and regardless of whether GAAP requires such obligations
to be treated as capitalized lease obligations in the financial statements of
such Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.

6

 

--------------------------------------------------------------------------------

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within two years from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within nine months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“CFC” means (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each Subsidiary of any such Person.

“CFC Holding Company” means each Domestic Subsidiary substantially all of the
assets of which consist of Capital Stock of one or more (a) CFCs or (b) Persons
described in this definition.

“Change of Control” means (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a “person” or “group” shall be deemed to have
“beneficial ownership” of all Capital Stock that such “person” or “group” has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of more than 40% of the Capital Stock of the Borrower entitled to
vote in the election of members of the board of directors (or equivalent
governing body) of the Borrower or (b) the occurrence of any “change in control”
(or similar event, however denominated) with respect to the Borrower under and
as defined in any indenture or other agreement or instrument evidencing or
governing the rights of the holders of any Material Indebtedness of the Borrower
or any of its Restricted Subsidiaries.

“Closing Date” means July 26, 2019.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document,
including the Site Lease.

7

 

--------------------------------------------------------------------------------

 

“Commitment” means, with respect to any Lender, such Lender’s Initial Term Loan
Commitment, Incremental Term Loan Commitment of any Series or any combination
thereof (as the context requires).

“Compliance Certificate” means a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit F.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Taxes” means for any period, with respect to the Borrower and
its Restricted Subsidiaries on a consolidated basis, the aggregate amount of all
income and similar Taxes, to the extent the same are payable in cash with
respect to such period.

“Consolidated Current Assets” means at any date, all amounts (other than cash
and Cash Equivalents) that would, in conformity with GAAP, be reflected in
“total current assets” (or any like caption) on a consolidated balance sheet of
the Borrower and its Restricted Subsidiaries at such date.

“Consolidated Current Liabilities” means at any date, all amounts that would, in
conformity with GAAP, be reflected in “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date, but excluding (a) the current portion of any Funded
Debt of the Borrower and its Restricted Subsidiaries and (b) without duplication
of clause (a) above, all Indebtedness consisting of ABL Loans to the extent
otherwise included therein.

“Consolidated EBITDA” means for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of:

(a)income and franchise tax expense,

(b)interest expense (including interest expense attributable to Capital Lease
Obligations and all net payment obligations pursuant to Swap Agreements),
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans and the ABL Loans),

(c)depreciation and amortization expense,

(d)non-cash charges, losses, expenses, accruals and provisions, including
stock-based compensation or awards and sale of assets not in the ordinary course
of business (but excluding any such non-cash charge to the extent that it
represents an accrual or reserve for cash expenses in any future period),

(e)amortization of intangibles (including, but not limited to, impairment of
goodwill) and organization costs,

(f)any extraordinary, unusual or non-recurring expenses or losses,

(g)any fees and expenses incurred during such period in connection with any
Investment (including any Permitted Acquisition), Disposition, issuance of
Indebtedness (including the Term Loans and ABL Loans) or Capital Stock, or
amendment or modification of any debt instrument, in each case permitted under
this Agreement, including (i) any such transactions undertaken but not completed
and any transactions consummated prior to the Closing Date and (ii) any
financial advisory fees, accounting

8

 

--------------------------------------------------------------------------------

 

fees, legal fees and other similar advisory and consulting fees, in each case
paid in cash during such period (collectively, “Advisory Fees”),

(h)any fees and expenses incurred in connection with the Transactions, including
Advisory Fees and (solely for purposes of this clause (h)) cash charges in
respect of strategic market reviews, stay or sign-on bonuses,
integration-related bonuses, restructuring, consolidation, severance or
discontinuance of any portion of operations, employees and/or management,

(i)the amount of “run-rate” cost savings, operating expense reductions,
operating improvements and synergies that are reasonably identifiable, factually
supportable and projected by the Borrower in good faith to be realized as a
result of mergers and other business combinations, Permitted Acquisitions,
divestitures, insourcing initiatives, cost savings initiatives, plant
consolidations, openings and closings, product rationalization and other similar
initiatives taken or initiated before, on or after the Closing Date, in each
case to the extent not prohibited by this Agreement (collectively,
“Initiatives”) (calculated on a pro forma basis as though such cost savings,
operating expense reductions, operating improvements and synergies had been
realized on the first day of the relevant Reference Period), net of the amount
of actual benefits realized in respect thereof; provided that (i) actions in
respect of such cost-savings, operating expense reductions, operating
improvements and synergies have been, or will be, taken within 24 months of the
applicable Initiative, (ii) no cost savings, operating expense reductions,
operating improvements or synergies shall be added pursuant to this clause (i)
to the extent duplicative of any expenses or charges otherwise added to (or
excluded from) Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (iii) projected amounts (and not yet realized) may
no longer be added in calculating Consolidated EBITDA pursuant to this clause
(i) to the extent occurring more than eight full fiscal quarters after the
applicable Initiative, (iv) the Borrower must deliver to the Administrative
Agent (A) a certificate of a Responsible Officer setting forth such estimated
cost-savings, operating expense reductions, operating improvements and synergies
and (B) information and calculations supporting in reasonable detail such
estimated cost savings, operating expense reductions, operating improvements and
synergies and (v) with respect to any Reference Period, the aggregate amount
added back in the calculation of Consolidated EBITDA for such Reference Period
pursuant to this clause (i) and clause (k) below shall not exceed 25% of
Consolidated EBITDA (calculated prior to giving effect to any add-backs pursuant
to this clause (i) and clause (k) below),

(j)non-recurring cash expenses recognized for restructuring costs, integration
costs and business optimization expenses in connection with any Initiative,

(k)recurring cash charges from discontinued operations; provided that, with
respect to any Reference Period, the aggregate amount added back in the
calculation of Consolidated EBITDA for such Reference Period pursuant to this
clause (k) and clause (i) above shall not exceed 25% of Consolidated EBITDA
(calculated prior to giving effect to any add-backs pursuant to this clause (k)
above and clause (i) above),

(l)any one-time charges related to a Material Pension Event (including for the
avoidance of doubt, any such charges in the nature of a true-up taken in a
subsequent quarter),

minus,

(x)

to the extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) interest income, (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (iii) income tax credits (to the extent not netted from income tax
expense), (iv) any other non-cash income (other

9

 

--------------------------------------------------------------------------------

 

than normal accruals in the ordinary course of business for non-cash income that
represents an accrual for cash income in a future period) and (vi) all net gains
pursuant to Swap Agreements; and

(y)

any cash payments made during such period in respect of items described in
clause (d) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis.  For the purposes of
calculating Consolidated EBITDA for any Reference Period pursuant to any
determination of the Consolidated First Lien Leverage Ratio, Consolidated
Secured Leverage Ratio or Consolidated Leverage Ratio, (i) if at any time during
such Reference Period the Borrower or any Restricted Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period the Borrower or any Restricted Subsidiary shall
have made a Permitted Acquisition, Consolidated EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Permitted
Acquisition occurred on the first day of such Reference Period.

“Consolidated First Lien Debt” means at any date, Consolidated Total Debt at
such date that is secured by Liens on the Collateral that do not rank junior to
the Liens on the Collateral securing the Term Loans (it being understood that
the ABL Loans and any other Consolidated Total Debt that is secured by Liens on
all or a portion of the Collateral that are senior to, or pari passu with, the
Liens on such Collateral securing the Term Loans shall be considered
Consolidated First Lien Debt).

“Consolidated First Lien Leverage Ratio” means as at the last day of any
Reference Period, the ratio of (a)(i) Consolidated First Lien Debt on such day
less (ii) the aggregate Unrestricted Cash of the Group Members on such day to
(b) Consolidated EBITDA for such period.

“Consolidated Leverage Ratio” means as at the last day of any Reference Period,
the ratio of (a)(i) Consolidated Total Debt on such day less (ii) the aggregate
Unrestricted Cash of the Group Members on such day to (b) Consolidated EBITDA
for such period.

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded:

(a)the income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Restricted Subsidiaries, except to the extent calculated
on a Pro Forma Basis;

(b)the income (or deficit) of any Person (other than a Restricted Subsidiary of
the Borrower) in which the Borrower or any of its Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Restricted Subsidiary in the form of dividends
or similar distributions;

(c)the undistributed earnings of any Restricted Subsidiary of the Borrower to
the extent that the declaration or payment of dividends or similar distributions
by such Restricted Subsidiary is not at the time permitted by the terms of any
Contractual Obligation (other than under any Loan Document) or Requirement of
Law applicable to such Restricted Subsidiary;

(d)any income (or loss) for such period attributable to the early extinguishment
of Indebtedness or Swap Obligations;

10

 

--------------------------------------------------------------------------------

 

(e)the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such
period; and

(f)all net after-tax gains, losses, expenses and charges attributable to
business dispositions and asset dispositions, including the sale or other
disposition of any Capital Stock of any Person, other than in the ordinary
course of business.

“Consolidated Net Tangible Assets” means, with respect to any specified Person
as of any date of determination, the sum of the amounts that would appear on a
consolidated balance sheet of such Person and its consolidated Restricted
Subsidiaries as the total assets (less accumulated depreciation and
amortization, allowances for doubtful receivables, other applicable reserves and
other properly deductible items) of such Person and its Restricted Subsidiaries,
after giving effect to purchase accounting and after deducting therefrom
Consolidated Current Liabilities and, to the extent otherwise included, the
amounts of (without duplication):

(a)the excess of cost over fair market value of assets or businesses acquired;

(b)any revaluation or other write-up in book value of assets subsequent to the
last day of the fiscal quarter of such Person immediately preceding the Closing
Date as a result of a change in the method of valuation in accordance with GAAP;

(c)unamortized debt discount and expenses and other unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights,
licenses, organization or developmental expenses and other intangible items;

(d)minority interests in consolidated Subsidiaries held by Persons other than
the specified Person or any Restricted Subsidiary;

(e)treasury stock;

(f)cash or securities set aside and held in a sinking or other analogous fund
established for the purpose of redemption or other retirement of Capital Stock
to the extent such obligation is not reflected in Consolidated Current
Liabilities; and

(g)Investments in and assets of Unrestricted Subsidiaries.

“Consolidated Secured Debt” means at any date, Consolidated Total Debt at such
date that is secured by a Lien on any property of any Group Member.

“Consolidated Secured Leverage Ratio” means as at the last day of any Reference
Period, the ratio of (a)(i) Consolidated Secured Debt on such day less (ii) the
aggregate Unrestricted Cash of the Group Members on such day to (b) Consolidated
EBITDA for such period.

“Consolidated Total Assets” means at any date of determination, the total
assets, in each case reflected on the consolidated balance sheet of the Borrower
and its Restricted Subsidiaries as at the end of the most recently ended fiscal
quarter of the Borrower for which a balance sheet is available, determined in
accordance with GAAP (and, in the case of any determination related to the
incurrence of Indebtedness or Liens or any Investment, on a pro forma basis
including any property or assets being acquired in connection therewith).

11

 

--------------------------------------------------------------------------------

 

“Consolidated Total Debt” means at any date (without duplication), all Capital
Lease Obligations, purchase money Indebtedness, Indebtedness for borrowed money
and letters of credit (but only to the extent drawn and not reimbursed), in each
case of the Borrower and its Restricted Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP.

“Consolidated Working Capital” means at any date, the excess of Consolidated
Current Assets on such date over Consolidated Current Liabilities on such date.

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow”.

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Covered Entity” means any of the following:

(a)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(c)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning set forth in Section 10.20.

“Credit Party” means the Administrative Agent or any other Lender and, for the
purposes of Section 10.13 only, any other Agent and any Arranger.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Declined Amount” has the meaning set forth in Section 2.11(e).

“Default” means any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with a Disposition that is so designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer, setting forth
the basis of such valuation, less the amount of cash and Cash Equivalents
received in connection with a subsequent sale of such Designated Non-Cash
Consideration within 180 days of receipt thereof.

12

 

--------------------------------------------------------------------------------

 

“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition (in one
transaction or in a series of transactions) of any property by any Person
(including any sale and leaseback transaction and any issuance of Capital Stock
by a Subsidiary of such Person), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.  The terms “Dispose” and “Disposed
of” shall have correlative meanings.

“Disqualified Capital Stock” means with respect to any Person, any Capital Stock
of such Person that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable, either mandatorily or at the
option of the holder thereof), or upon the happening of any event or condition:

(a)matures or is mandatorily redeemable (other than solely for Capital Stock of
such Person that does not constitute Disqualified Capital Stock and cash in lieu
of fractional shares of such Capital Stock) whether pursuant to a sinking fund
obligation or otherwise;

(b)is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Capital Stock (other than solely for Capital
Stock of such Person that does not constitute Disqualified Capital Stock and
cash in lieu of fractional shares of such Capital Stock); or

(c)is redeemable (other than solely for Capital Stock of such Person that does
not constitute Disqualified Capital Stock and cash in lieu of fractional shares
of such Capital Stock) or is required to be repurchased by the Borrower or any
Restricted Subsidiary, in whole or in part, at the option of the holder thereof;

in each case, on or prior to the date that is 91 days after the Latest Maturity
Date (determined as of the date of issuance thereof or, in the case of any such
Capital Stock outstanding on the Closing Date, the Closing Date); provided,
however, that (i) Capital Stock of any Person that would not constitute
Disqualified Capital Stock but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Capital Stock upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute Disqualified Capital Stock if any such
requirement becomes operative only after repayment in full of all the Loans and
all other Obligations that are accrued and payable and (ii) Capital Stock of any
Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Disqualified Lenders” means (a) certain banks, financial institutions, other
institutional lenders and other Persons that have been specified in writing to
the Administrative Agent by the Borrower prior to the Closing Date, (b)
competitors of the Borrower and its Restricted Subsidiaries and any affiliate of
such competitor, in each case, that is identified in writing to the
Administrative Agent by the Borrower from time to time and (c) any affiliates of
the entities described in the foregoing clauses (a) or (b) that are clearly
identifiable as affiliates of such entities solely on the basis of the
similarity of their names (other than affiliates that constitute bona fide debt
funds primarily investing in loans).  In no event shall the designation of any
Person as a Disqualified Lender apply (x) to disqualify any Person until three
(3) Business Days after such Person shall have been identified in writing to the
Administrative Agent via electronic mail submitted to JPMDQ_Contact@jpmorgan.com
(or to such other address as the Administrative Agent may designate to the
Borrower from time to time).  For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Lender after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, this

13

 

--------------------------------------------------------------------------------

 

definition)  or is otherwise party to a pending trade as of the date of such
notice, (x) such assignee shall not retroactively be disqualified from becoming
a Lender and (y) the execution by the Borrower of an Assignment and Assumption
with respect to such assignee will not by itself result in such assignee no
longer being considered a Disqualified Lender.

“Dollars” and “$” means dollars in lawful currency of the United States.

“Domestic Subsidiary” means any Restricted Subsidiary of the Borrower organized
under the laws of any jurisdiction within the United States.

“Early Maturing 2023 Debt” means the 2023 Notes and any Indebtedness that
refinanced the 2023 Notes, in each case with a scheduled maturity that is
earlier than 91 days after the Scheduled Maturity Date.

“Early Maturing 2025 Debt” means the 2025 Notes and any Indebtedness that
refinanced the 2025 Notes, in each case with a scheduled maturity that is
earlier than 91 days after the Scheduled Maturity Date.

“ECF Percentage” means 50%; provided, that (a) the ECF Percentage shall be
reduced to 25% if the Consolidated Secured Leverage Ratio as of the last day of
the relevant fiscal year is less than or equal to 2.00 to 1.00 but greater than
1.50 to 1.00 and (b) the ECF Percentage shall be reduced to 0% if the
Consolidated Secured Leverage Ratio as of the last day of the relevant fiscal
year is less than or equal to 1.50 to 1.00.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) any commercial bank and (e) any other financial institution
or investment fund engaged as a primary activity in the ordinary course of its
business in making or investing in commercial loans or debt securities, other
than, in each case, (i) a natural person, (ii) except to the extent permitted
under Section 2.25, the Borrower, any Subsidiary or any other Affiliate of the
Borrower or (iii) a Disqualified Lender.

“Enterprise Transformative Event” means any merger, acquisition, Investment,
dissolution, liquidation, consolidation or Disposition that is either (a) not
permitted by the terms of this Agreement immediately prior to the consummation
of such transaction or (b) if permitted by the terms of this Agreement
immediately prior to the consummation of such transaction, would not provide the
Borrower and its Restricted Subsidiaries with adequate flexibility under this
Agreement for the continuation and/or expansion of their combined operations
following such consummation (as determined by the Borrower acting in good
faith).

14

 

--------------------------------------------------------------------------------

 

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Environmental Permits” means any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization required
under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or Section 4001(a)(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414(m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Eurodollar Tranche” means, the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default” means any of the events specified in Section 8, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow” means for any Excess Cash Flow Period of the Borrower, the
excess, if any, of:

15

 

--------------------------------------------------------------------------------

 

(a)the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year, (iv) the
aggregate net amount of non-cash loss on the Disposition of property by the
Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income, and (v) cash gains in respect of
Swap Obligations during such period to the extent not included in arriving at
Consolidated Net Income, over

(b)the sum, without duplication, of

(i)the amount of all non-cash income included in arriving at such Consolidated
Net Income,

(ii)without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
(excluding the principal amount of Indebtedness (other than extensions of credit
under the ABL Credit Agreement or any other revolving credit or similar
facility) incurred in connection with such expenditures and any such
expenditures financed with the proceeds of any Reinvestment Deferred Amount or
the proceeds of any issuance of Capital Stock of the Borrower),

(iii)without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate amount of Restricted Payments made by the Borrower in
cash during such fiscal year permitted pursuant to Section 7.6(b), (d), (g), (h)
or (j) (excluding the principal amount of Indebtedness (other than extensions of
credit under the ABL Credit Agreement or any other revolving credit agreement)
incurred in connection with such Restricted Payments and any Restricted Payments
made with proceeds of any issuance of Capital Stock of the Borrower),

(iv)the aggregate amount of all voluntary prepayments of Funded Debt (other than
(A) the Term Loans, (B) ABL Loans, (C) any other revolving credit facility to
the extent there is not an equivalent permanent reduction in commitments thereof
and (D) other Pari Passu Secured Indebtedness) of the Borrower and its
Restricted Subsidiaries made during such fiscal year (excluding any such
prepayments financed with the Available Amount or the proceeds of any issuance
of Capital Stock of the Borrower or the issuance of any Indebtedness (other than
extensions of credit under the ABL Credit Agreement or any other revolving
credit agreement)),

(v)the aggregate amount of all regularly scheduled principal payments of Funded
Debt (including the Term Loans) of the Borrower and its Restricted Subsidiaries
made during such fiscal year (other than in respect of any revolving credit
facility to the extent there is not an equivalent permanent reduction in
commitments thereunder),

(vi)increases in Consolidated Working Capital for such fiscal year,

(vii)the aggregate net amount of non-cash gain on the Disposition of property by
the Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income,

(viii)to the extent not otherwise deducted from Consolidated Net Income,
Consolidated Cash Taxes paid during such fiscal year,

16

 

--------------------------------------------------------------------------------

 

(ix)to the extent not otherwise deducted from Consolidated Net Income, interest
expense and any cash payments in respect of premium, make-whole or penalty
payments in respect of Indebtedness of the Borrower and its Restricted
Subsidiaries for such year,

(x)without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate amount of cash consideration paid by the Borrower and the
Restricted Subsidiaries during such fiscal year to make Permitted Acquisitions
and Investments permitted by Section 7.7 (excluding any such Permitted
Acquisitions or other Investments (1) financed with the proceeds of any
Reinvestment Deferred Amount, the Available Amount or the proceeds or any
issuance of Capital Stock of the Borrower or the issuance of any Indebtedness
(other than extensions of credit under the ABL Credit Agreement or any other
revolving credit agreement) or (2) that constitute intercompany investments),

(xi)cash charges included in clauses (a) through (f) of the definition of
“Consolidated Net Income,”

(xii)without duplication of amounts deducted from Excess Cash Flow in prior
periods and, at the option of the Borrower, the aggregate cash consideration (x)
required to be paid by the Borrower and its Restricted Subsidiaries pursuant to
binding contracts (the “Contract Consideration”) entered into prior to or during
such period relating to Permitted Acquisitions or other Investments anticipated
to be consummated that are permitted pursuant to Section 7.7 (other than any
intercompany Investments), (y) expected to be paid in connection with Restricted
Payments permitted pursuant to Section 7.6(b), (d), (g), (h) or (j) (“Planned
Distributions”) and (z) expected to be paid in connection with planned Capital
Expenditures of the Borrower and its Restricted Subsidiaries (the “Planned
Expenditures”), in each case during the period of four consecutive fiscal
quarters of the Borrower following the end of the applicable fiscal year for
which Excess Cash Flow is being calculated (except to the extent financed with
the proceeds of Indebtedness (other than extensions of credit under the ABL
Credit Agreement or any other revolving credit agreement), any Reinvestment
Deferred Amount, the proceeds of any issuance of Capital Stock of the Borrower
or utilizing the Available Amount); provided that to the extent the aggregate
amount of cash actually utilized to finance such Permitted Acquisitions,
Investments, Restricted Payments or Capital Expenditures during such period of
four consecutive fiscal quarters is less than the Contract Consideration,
Planned Distributions and the Planned Expenditures, the amount of such shortfall
shall be added to the calculation of Excess Cash Flow at the end of such period
of four consecutive fiscal quarters,

(xiii)cash expenditures in respect of Swap Obligations during such period to the
extent not deducted in arriving at such Consolidated Net Income, and

(xiv)any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset (so long as any such amortization or expense in
such future period is added back to Excess Cash Flow in such future period)
(excluding the principal amount of Indebtedness (other than extensions of credit
under the ABL Credit Agreement or any other revolving credit agreement) incurred
in connection with such payment and any such payment financed with the proceeds
of any Reinvestment Deferred Amount, the Available Amount or the proceeds of any
issuance of Capital Stock of the Borrower).

“Excess Cash Flow Application Date” has the meaning set forth in Section
2.11(c).

“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2020.

17

 

--------------------------------------------------------------------------------

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” means (a) any Unrestricted Subsidiary, (b) Immaterial
Subsidiary, (c) any non-Wholly Owned Subsidiary to the extent the organizational
documents thereof prohibit it from guaranteeing the Obligations, (d) any
Subsidiary that is prohibited or restricted by applicable law, rule or
regulation or by any contractual obligation existing on the Closing Date or on
the date such Subsidiary was acquired (so long as such contractual obligation
was not entered into in contemplation of such acquisition) from guaranteeing the
Obligations or which would require a non-ministerial governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
unless such consent, approval, licensor authorization has been received (the
Loan Parties being under no obligation to obtain such consent, approval or
licensor authorization), (e) any CFC or CFC Holding Company, (f) any Domestic
Subsidiary of a Foreign Subsidiary, (g) not-for-profit Subsidiaries and captive
insurance companies, (h) any Subsidiary whose provision of a guarantee would
have a cost (including tax cost), burden, difficulty or consequence that is
excessive in relation to the value afforded thereby as agreed between the
Borrower and Administrative Agent, and (i) any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition with Indebtedness permitted to be incurred
pursuant to the Loan Documents as assumed Indebtedness and any Restricted
Subsidiary thereof that guarantees such assumed Indebtedness, in each case to
the extent such secured Indebtedness prohibits such Subsidiary from becoming a
Guarantor.  Each Excluded Subsidiary as of the Closing Date is set forth on
Schedule 4.15.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of a Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of a Lender
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (i) a Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 2.22) or (ii) a Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.19, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to a Credit Party’s failure to comply with Section 2.19(f) and (d) any U.S.
Federal withholding Taxes imposed under FATCA.

“Existing Indebtedness Refinancing” has the meaning set forth in Section
5.1(b)(ii).

“Facility” means each of (a) the Initial Term Commitments and the Initial Term
Loans made thereunder (the “Initial Term Facility”) and (b) the Incremental Term
Loans of any Series (each, an “Incremental Term Facility”), it being understood
that each Series shall be a separate Facility.  Additional Facilities may be
established pursuant to Section 2.26 and/or Section 2.27.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as

18

 

--------------------------------------------------------------------------------

 

the NYFRB shall set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as the effective federal funds
rate; provided that if the Federal Funds Effective Rate as so determined would
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

“Foreign Subsidiary” means any Restricted Subsidiary of the Borrower that is not
a Domestic Subsidiary.

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-U.S. law that is maintained or contributed to by any Group Member, any ERISA
Affiliate or any other entity related to a Group Member on a controlled group
basis.

“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not such plan is subject to ERISA) that is not subject
to US law and is maintained or contributed to by any Group Member, or ERISA
Affiliate or any other entity related to a Group Member on a controlled group
basis.

“Foreign Plan Event” means with respect to any Foreign Benefit Arrangement or
Foreign Plan, (a) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Benefit Arrangement
or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or
Foreign Plan required to be registered; or (c) the failure of any Foreign
Benefit Arrangement or Foreign Plan to comply with any material provisions of
applicable law and regulations or with the material terms of such Foreign
Benefit Arrangement or Foreign Plan.

“Funded Debt” means as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans and the ABL Loans.

“Funding Office” means the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.  In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into negotiations to
promptly

19

 

--------------------------------------------------------------------------------

 

amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s results of operations and/or financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been
made.  Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not
occurred.  “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

“Governmental Authority”  means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, any
securities exchange and any self-regulatory organization (including the National
Association of Insurance Commissioners).

“Group Members” means the collective reference to the Borrower and its
Restricted Subsidiaries.

“Guarantee and Collateral Agreement” means the Term Loan Guarantee and
Collateral Agreement, dated as of the Closing Date, executed and delivered by
the Borrower and each Subsidiary Guarantor, substantially in the form of Exhibit
D.

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Immaterial Subsidiary” means any Restricted Subsidiary that is not a Material
Subsidiary and that is designated by the Borrower in writing to the
Administrative Agent as an “Immaterial Subsidiary”; provided that if (i) as of
the last day of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 5.1(a) or (b), the
aggregate

20

 

--------------------------------------------------------------------------------

 

Consolidated Net Tangible Assets of all Immaterial Subsidiaries, as of the last
day of such fiscal quarter, exceeds 5% of Consolidated Net Tangible Assets of
the Borrower and its Restricted Subsidiaries or (ii) the aggregate contribution
of Consolidated EBITDA of all Immaterial Subsidiaries to Consolidated EBITDA for
the Applicable Reference Period exceeds 7.5% of Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for such Applicable Reference Period,
then one or more Restricted Subsidiaries that are not Material Subsidiaries
shall promptly be designated by the Borrower in writing to the Administrative
Agent as a “Material Subsidiary” until such excess has been eliminated. Each
Immaterial Subsidiary as of the Closing Date is set forth on Schedule 4.15.

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate”.

“Incremental Limited Condition Term Facility” means an Incremental Term Facility
incurred to finance a Limited Condition Transaction.

“Incremental Equivalent Debt” means any Indebtedness incurred by a Loan Party in
the form of one or more series of secured or unsecured bonds, debentures, notes
or similar instruments or term loans; provided that (a) if such Indebtedness is
secured, (i) such Indebtedness shall be secured by the Collateral (x) in the
case of bonds, debentures, notes or similar instruments, on a pari passu or
junior basis to the Obligations, and (y) in the case of loans, on a junior basis
to the Obligations (but, in each case, without regard to the control of
remedies) and shall not be secured by any property or assets of any Group Member
other than the Collateral and (ii) a representative, trustee, collateral agent,
security agent or similar Person acting on behalf of the holders of such
Indebtedness shall have become party to an intercreditor agreement reasonably
satisfactory to the Administrative Agent, (b) such Indebtedness does not mature
earlier than the date that is 91 days after the Latest Maturity Date then in
effect at the time of incurrence thereof (or no earlier than the Latest Maturity
Date if such Indebtedness is secured on pari passu basis to the Obligations) and
has a weighted average life to maturity no shorter than the Facility of Term
Loans with the Latest Maturity Date in effect at the time of incurrence of such
Indebtedness, (c) such Indebtedness contains covenants, events of default and
other terms that are customary for similar Indebtedness in light of
then-prevailing market conditions (it being understood and agreed that such
Indebtedness shall include financial maintenance covenants only to the extent
any such financial maintenance covenant is (i) applicable only to periods after
the Latest Maturity Date then in effect at the time of incurrence thereof or
(ii) included in or added to the Loan Documents for the benefit of the Lenders)
and, when taken as a whole (other than interest rates, rate floors, fees and
optional prepayment or redemption terms), are not more favorable to the lenders
or investors providing such Incremental Equivalent Debt, as the case may be,
than those set forth in the Loan Documents are with respect to the Lenders
(other than covenants or other provisions applicable only to periods after the
Latest Maturity Date then in effect at the time of incurrence thereof); provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent at least five Business Days prior to the incurrence of such Indebtedness
or the modification, refinancing, refunding, renewal or extension thereof (or
such shorter period of time as may reasonably be agreed by the Administrative
Agent), together with a reasonably detailed description of the material terms
and conditions of such resulting Indebtedness or drafts of the material
definitive documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirements shall be conclusive, (d) such Indebtedness does not provide for any
amortization, mandatory prepayment, redemption or repurchase (other than upon a
change of control, fundamental change, customary asset sale or event of loss
mandatory offers to purchase and customary acceleration rights after an event of
default and, for the avoidance of doubt, rights to convert or exchange into
Capital Stock of the Borrower in the case of convertible or exchangeable
Indebtedness) prior to the date that is 91 days after the Latest Maturity Date
then in effect at the time of incurrence thereof and (e) such Indebtedness is
not guaranteed by any Person other than Loan Parties.  

“Incremental Term Facility” has the meaning set forth in the definition of
“Facility”.

21

 

--------------------------------------------------------------------------------

 

“Incremental Term Lenders” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Activation Date” means any Business Day on which any
Lender shall execute and deliver to the Administrative Agent an Incremental Term
Loan Activation Notice pursuant to Section 2.24(a).

“Incremental Term Loan Activation Notice” means a notice substantially in the
form of Exhibit I-1 or in such other form as is reasonably acceptable to the
Administrative Agent; provided that if such Incremental Term Loan Activation
Notice is to effect amendments to this Agreement or the other Loan Documents as
contemplated by Section 2.24(d), the Administrative Agent shall, in each case,
have executed such Incremental Term Loan Activation Notice.

“Incremental Term Loan Closing Date” means any Business Day designated as such
in an Incremental Term Loan Activation Notice.

“Incremental Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental Term
Loan Activation Notice and Section 2.24, to make Incremental Term Loans of any
Series hereunder, expressed as an amount representing the maximum principal
amount of the Incremental Term Loans of such Series to be made by such Lender.

“Incremental Term Loan Maturity Date” means with respect to the Incremental Term
Loans to be made pursuant to any Incremental Term Loan Activation Notice, the
maturity date specified in such Incremental Term Loan Activation Notice, which
date shall not be earlier than the Latest Maturity Date.

“Incremental Term Loans” means any term loans made pursuant to Section 2.24(a).

“Indebtedness” means of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than (i)
trade payables incurred in the ordinary course of such Person’s business or
consistent with industry or past practice, (ii) deferred compensation payable to
directors, officers or employees of any Group Member, (iii) any purchase price
adjustment or earnout obligation until such adjustment or obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP, (iv)
accrued expenses and liabilities and intercompany liabilities arising in the
ordinary course of such Person’s business, and (v) prepaid or deferred revenue
arising in the ordinary course of business), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all redeemable preferred Disqualified Capital Stock
of such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation (but only to the extent of the
lesser of (i) the amount of such Indebtedness and (ii) the fair market value of
such property), and (j) for the purposes of Section 8(e) only, after taking into
account the effect of any legally enforceable netting agreement relating

22

 

--------------------------------------------------------------------------------

 

to Swap Agreements, (i) for any date on or after the date such Swap Agreements
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (ii) for any date prior to the date
referenced in the immediately preceding clause (i), the amount(s) determined as
the mark-to-market value(s) for such Swap Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

“Initial Term Commitment” means as to any Lender, the obligation of such Lender,
if any, to make Initial Term Loans in an aggregate principal not to exceed the
amount set forth under the heading “Initial Term Commitment” opposite such
Lender’s name on Schedule 1.1A or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof.  The aggregate Initial Term Commitments on
the Closing Date is $300,000,000.

“Initial Term Lender” means each Lender that holds an Initial Term Loan.

“Initial Term Loans” has the meaning set forth in Section 2.1.

“Initial Term Percentage” means, as to any Initial Term Lender, the percentage
which the aggregate amount of such Lender’s Initial Term Loan Commitment then
outstanding constitutes of the aggregate amount of the Initial Term Loan
Commitments then outstanding.

“Insolvent” means with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, all registrations and applications therefor,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

“Intercreditor Agreement” means the ABL/Term Loan Intercreditor Agreement, dated
as of the Closing Date, among the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the ABL Administrative Agent, substantially in the form
of Exhibit K.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.12 and the definition of
“Interest Period”, which shall be substantially in the form of Exhibit B or any
other form approved by the Administrative Agent.

“Interest Payment Date” means (a) as to any ABR Loan, the first day of each
January, April, July and October to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest

23

 

--------------------------------------------------------------------------------

 

Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.

“Interest Period” means as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its Borrowing Request or Interest Election Request,
as the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice in an Interest Election Request
submitted to the Administrative Agent not later than 12:00 Noon, New York City
time, on the date that is three Business Days prior to the last day of the then
current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii)the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the date final payment is due on the relevant Term
Loans; and

(iii)any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period for which that LIBO Screen Rate is available that exceeds the Impacted
Interest Period, in each case, as of 11:00 a.m., London time, two Business Days
prior to the commencement of the applicable Interest Period; provided that if
the Interpolated Rate as so determined would be less than zero, such rate shall
be deemed to be zero for the purposes of calculating such rate. When determining
the rate for a period which is less than the shortest period for which the LIBO
Screen Rate is available, the LIBO Screen Rate for purposes of clause (a) above
shall be deemed to be the overnight rate for Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select in
its reasonable discretion.

“Investments” has the meaning set forth in Section 7.7.

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means a joint venture, partnership or other similar arrangement
entered into by the Borrower or any Restricted Subsidiary, whether in corporate,
partnership or other legal form; provided that in no event shall any Subsidiary
be considered to be a Joint Venture.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

24

 

--------------------------------------------------------------------------------

 

“Junior Indebtedness” means (a) the 2023 Notes, (b) the 2025 Notes, (c) any
Material Subordinated Indebtedness, (d) any Indebtedness (other than ABL Loans
and any Permitted Refinancing Indebtedness in respect thereof) of any Group
Member that is secured by a Lien on the Collateral that is junior to the Lien on
the Collateral securing the Obligations and (e) any Material Unsecured
Indebtedness of any Group Member.

“Latest Maturity Date” means at any date of determination, the latest scheduled
maturity date applicable to any Loan hereunder at such time, including in
respect of any Incremental Term Facility.

“LCT Election” has the meaning set forth in Section 1.6.

“LCT Test Date” has the meaning set forth in Section 1.6.

“Lenders” means the Persons listed on Schedule 1.1(A) and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
otherwise, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption or otherwise.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to zero for the purposes of this Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Limited Condition Transaction” means any Investment that the Borrower or a
Restricted Subsidiary is contractually committed to consummate (it being
understood that such commitment may be subject to conditions precedent, which
conditions precedent may be amended, satisfied or waived in accordance with the
applicable agreement) and whose consummation is not conditioned on the
availability or, or on obtaining, third party financing.

“Loan” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Loan Documents” means this Agreement, the Security Documents, the Intercreditor
Agreement, the Notes and any amendment, waiver, supplement or other modification
to any of the foregoing.

25

 

--------------------------------------------------------------------------------

 

“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
among the Borrower, the Administrative Agent and one or more Accepting Lenders,
effecting one or more Permitted Amendments and such other amendments hereto and
to the other Loan Documents as are contemplated by Section 2.26.

“Loan Modification Offer” has the meaning set forth in Section 2.26(a).

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common stock of the Borrower on the date of the
declaration of a Restricted Payment multiplied by (ii) the arithmetic mean of
the closing prices per share of such common stock on the principal securities
exchange on which such common stock is traded for the 20 consecutive trading
days immediately preceding the date of declaration of such Restricted Payment.

“Majority Facility Lenders” means with respect to any Facility, the holders of
more than 50% of the aggregate unpaid principal amount of the Term Loans
outstanding under such Facility.

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect on, (a) the business, property, assets, liabilities (actual or
contingent), operations or financial condition of the Borrower and its
Restricted Subsidiaries taken as a whole, (b) the ability of the Loan Parties
(taken as a whole) to perform the obligations under the Loan Documents to which
they are a party or (c) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.

“Material Disposition” means any Disposition of property or series of related
Dispositions (other than Dispositions permitted pursuant to Section 7.5(m)) of
property that yields gross proceeds to the Group Members in excess of
$65,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans) or Swap
Obligations of any one or more of the Borrower and the Restricted Subsidiaries
in an aggregate principal amount of $50,000,000 or more; provided that any
Indebtedness outstanding under the ABL Credit Agreement shall be deemed to be
Material Indebtedness.  For purposes of determining Material Indebtedness, the
“principal amount” of any Swap Obligation at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower
and/or any applicable Restricted Subsidiary would be required to pay if the
applicable Swap Agreement were terminated at such time.

“Material Pension Event” means a withdrawal during the term of this Agreement by
the Borrower from a single Multiemployer Plan requiring cash payments by the
Borrower or its Subsidiaries which Multiemployer Plan is identified in writing
to the Administrative Agent in the Compliance Certificate required to be
delivered for the fiscal quarter ending after the occurrence thereof.

“Material Subordinated Indebtedness” means any Subordinated Indebtedness in an
aggregate principal amount of $30,000,000 or more.

“Material Subsidiary” means, as of any date of determination, each Restricted
Subsidiary (a) with tangible assets (including the value of Capital Stock of its
subsidiaries) on such date of determination equal to or greater than 5.0% of
Consolidated Net Tangible Assets, (b) whose contribution

26

 

--------------------------------------------------------------------------------

 

to Consolidated EBITDA for the Applicable Reference Period exceeds 7.5% of
Consolidated EBITDA for the Applicable Reference Period or (c) that is
designated as a “Material Subsidiary” pursuant to the definition of Immaterial
Subsidiary.

“Material Unsecured Indebtedness” means any Indebtedness in an aggregate
principal amount of $30,000,000 or more that is not secured by a Lien on any
property of any Group Member.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, asbestos,
polychlorinated biphenyls, urea-formaldehyde insulation, radioactivity, and any
other substances, materials or wastes, that are regulated pursuant to or that
could give rise to liability under any Environmental Law.

“Maturity Date” means the earliest of (a) the Scheduled Maturity Date, (b) 91
days prior to the scheduled maturity date in respect of the 2023 Notes unless as
of such 91st day (i) the aggregate outstanding principal amount of Early
Maturing 2023 Debt  is less than $50,000,000 or (ii) the Borrower has received a
binding commitment to refinance all of the outstanding Early Maturing 2023 Debt
(subject only to reasonable and customary conditions acceptable to the
Administrative Agent) and such refinancing Indebtedness is permitted by this
Agreement and matures no earlier than 91 days after the Scheduled Maturity Date
and (c) 91 days prior to the scheduled maturity date in respect of the 2025
Notes unless (i) the aggregate outstanding principal amount of Early Maturing
2025 Debt is less than $50,000,000 or (ii) the Borrower has received a binding
commitment to refinance all of the outstanding Early Maturing 2025 Debt (subject
only to reasonable and customary conditions acceptable to the Administrative
Agent) and such refinancing Indebtedness is permitted by this Agreement and
matures no earlier than 91 days after the Scheduled Maturity Date.

“Maximum Incremental Amount” means an amount represented by Incremental Term
Loans to be established pursuant to Section 2.24 that would not, immediately
after giving effect to the establishment thereof (excluding from Unrestricted
Cash in making such pro forma calculation the Net Cash Proceeds of such
Incremental Term Loans), cause the Consolidated First Lien Leverage Ratio for
the Applicable Reference Period, calculated on a Pro Forma Basis as of the date
of incurrence of such Indebtedness, to exceed 2.00 to 1.00; provided that with
respect to Incremental Equivalent Debt established pursuant to Section 7.2(t) in
lieu of the Consolidated First Lien Leverage Ratio test applicable to
Incremental Term Loans, such test with respect to Incremental Equivalent Debt
(which in each case shall be calculated excluding from Unrestricted Cash in
making such pro forma calculation the Net Cash Proceeds of such Incremental
Equivalent Debt) shall instead be: (1) in the case of such Indebtedness secured
on a pari passu basis with the Liens securing the Term Loans, a Consolidated
First Lien Leverage Ratio not to exceed 2.00 to 1.00, (2) in the case of such
Indebtedness secured on a junior basis to the Liens securing the Term Loans, a
Consolidated Secured Leverage Ratio not to exceed 2.00 to 1.00 or (3) in the
case of such unsecured Indebtedness, a Consolidated Leverage Ratio not to exceed
5.00 to 1.00.

“Minimum Extension Condition” has the meaning set forth in Section 2.26(a).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Properties” means the real properties listed on Schedule 1.1B, in
each case as to which the Administrative Agent for the benefit of the Secured
Parties shall be granted a Lien pursuant to the Mortgages.

“Mortgages” means each of the mortgages, deeds of trust and/or deeds to secure
debt, in each case in form and substance reasonably acceptable to the
Administrative Agent, made by any Loan Party in favor of, or for the benefit of,
the Administrative Agent for the benefit of the Secured Parties (with

27

 

--------------------------------------------------------------------------------

 

such changes thereto as shall be advisable under the law of the jurisdiction in
which such mortgage, deed of trust or deed to secure debt is to be recorded),
including any Mortgages executed and delivered pursuant to Sections 5.1(j) and
6.14.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Group Member or any ERISA Affiliate (i) makes or is
obligated to make contributions, (ii) during the preceding five plan years, has
made or been obligated to make contributions or (iii) has any actual or
contingent liability.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Group Member or any ERISA Affiliate) at least two of
whom are not under common control, as such a Plan is described in Section 4064
of ERISA.

“Net Cash Proceeds” means (a) in connection with any Disposition or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of the direct costs relating to
such Disposition or Recovery Event including attorneys’ fees, accountants’ fees,
investment banking fees, sales commissions, amounts required to be applied to
the repayment of Indebtedness (other than the Loans, any Pari Passu Secured
Indebtedness or any Junior Indebtedness) secured by a Lien expressly permitted
hereunder on any asset that is the subject of such Disposition or Recovery Event
and other customary fees and expenses actually incurred in connection therewith
and net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and any (i) reasonable reserve for adjustment in respect
of the sale price of such asset or assets established in accordance with GAAP;
provided that upon release of any such reserve, the amount released shall be
considered Net Cash Proceed and (ii) any reasonable reserve or payment with
respect to any liabilities associated with such asset or assets and retained by
the Borrower after such sale or other disposition thereof, including, severance
costs, pension and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
associated with such transaction; provided that upon release of any such
reserve, the amount released shall be considered Net Cash Proceeds and (b) in
connection with any issuance or sale of Capital Stock or any incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of all taxes paid or reasonably estimated to be payable as a result thereof and
fees, including attorneys’ fees, investment banking fees and discounts,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

“New Lender” has the meaning set forth in Section 2.24(b).

“New Lender Supplement” has the meaning set forth in Section 2.24(b).

“Non-Guarantor Debt Limit” means an amount equal to the greater of $75,000,000
and 5% of Consolidated Net Tangible Assets.

“Non-U.S. Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to the Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to the Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“Not Otherwise Applied” means in respect of any amount, such amount has not
previously been (and is not currently being) applied to any other use or
transaction.

28

 

--------------------------------------------------------------------------------

 

“Notes” means the collective reference to any promissory note evidencing Loans.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

“Other Connection Taxes” means with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.22).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Pari Passu Secured Indebtedness” means Term Loan Refinancing Indebtedness and
Incremental Equivalent Debt (and any Permitted Refinancing Indebtedness in
respect of the foregoing), in each case that is secured by Liens on the
Collateral that are pari passu to the Liens on Collateral securing the Term
Loans.

“Participant” has the meaning set forth in Section 10.6(c).

“Participant Register” has the meaning set forth in Section 10.6(c).

29

 

--------------------------------------------------------------------------------

 

“Patriot Act” has the meaning set forth in Section 10.17.

“PBGC” means the Pension Benefit Guaranty Corporation established under Section
4002 of ERISA and any successor entity performing similar functions.

“Pension Plan” means any employee benefit plan (including a Multiple Employer
Plan, but not including a Multiemployer Plan) that is subject to Title IV of
ERISA, Section 412 of the Code or Section 302 of ERISA (i) which is or was
sponsored, maintained or contributed to by, or required to be contributed to by,
any Group Member or any ERISA Affiliate or (ii) with respect to which any Group
Member or any ERISA Affiliate has any actual or contingent liability.

“Permitted ABL Amount” means an amount equal to the greater of (a) $385,000,000
and (b) the sum of (i) 85% of “eligible accounts” of the Loan Parties (which
shall be determined in accordance with the then-existing market eligibility
criteria applicable to secured asset-based loans in the United States) and (ii)
85% of the net orderly liquidation value of “eligible inventory” of the Loan
Parties (which shall be determined in accordance with the then-existing market
eligibility criteria applicable to secured asset-based loans in the United
States).

“Permitted A/R Finance Transaction” means the bona fide sale for cash by the
Borrower or its Subsidiaries to an unaffiliated third party on an arm’s length
and non-recourse basis (except for customary representations, warranties,
commercial disputes and other standard recourse or repurchase obligations in
customary transactions of this type) of Receivables and Related Assets pursuant
to (i) the Supplier Agreement, (ii) the Purchase Agreement and (iii) such other
agreements which meet the foregoing criteria in an aggregate amount not to
exceed $30,000,000 in face value per fiscal quarter.

“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any Restricted Subsidiary of all or a majority of the Capital Stock of, or
all or substantially all of the property of, any Person, or of any business or
division of any Person; provided that with respect to each purchase or other
acquisition (i) after giving effect thereto, the Borrower and its Restricted
Subsidiaries are in compliance with Section 7.15, (ii) immediately before and
immediately after giving effect on a pro forma basis to any such purchase or
other acquisition, no Event of Default shall have occurred and be continuing and
(iii) any such newly created or acquired Subsidiary shall, to the extent
required by Section 6.10, comply with the requirements of Section 6.10.

“Permitted Amendment” means an amendment to this Agreement and/or the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.26, providing for an extension of the scheduled maturity date and/or
amortization applicable to the Loans of the Accepting Lenders of a relevant
Facility and, in connection therewith, which may also provide for (a)(i) a
change in the Applicable Margin with respect to the Loans of the Accepting
Lenders subject to such Permitted Amendment and/or (ii) a change in the fees
payable to, or the inclusion of new fees to be payable to, the Accepting Lenders
in respect of such Loans, (b) changes to any prepayment premiums with respect to
the applicable Loans of a relevant Facility, (c) such amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to provide the rights and
benefits of this Agreement and other Loan Documents to each new Facility of
Loans and/or commitments resulting therefrom and (d) additional amendments to
the terms of this Agreement and/or the other Loan Documents applicable to the
applicable Loans of the Accepting Lenders that are less favorable to such
Accepting Lenders than the terms of this Agreement and/or the other Loan
Documents, as applicable, prior to giving effect to such Permitted Amendments
and that are reasonably acceptable to the Administrative Agent.

30

 

--------------------------------------------------------------------------------

 

“Permitted Amount” means, as of any date, (a) $60,000,000 less (b) the sum of,
without duplication, (i) the aggregate outstanding amount of Indebtedness of
Restricted Subsidiaries that are not Loan Parties subject to Guarantee
Obligations of Loan Parties under Section 7.7(c) as of such date, (ii) the
aggregate outstanding amount of loans or advances made by Loan Parties to
Restricted Subsidiaries that are not Loan Parties under Section 7.7(e) as of
such date and (iii) the aggregate amount of Investments by Loan Parties in
Restricted Subsidiaries that are not Loan Parties outstanding under Section
7.7(g) as of such date.

“Permitted Liens” means Liens permitted pursuant to Section 7.3.

“Permitted Supply Chain Financing” means transactions related to accounts
payable of the Loan Parties with respect to their supply chain (a)(i) in the
ordinary course of business of the Loan Parties or (ii) consistent with past
practices of the Loan Parties on the Closing Date, and (b) that do not
constitute or would not have constituted Indebtedness as of the Closing Date.

“Permitted Refinancing Indebtedness” means with respect to any Indebtedness of
any Person (the “Original Indebtedness”), any modification, refinancing,
refunding, replacement, renewal or extension of such Indebtedness, in whole or
in part; provided, that (i) no Person that is not an obligor with respect to the
Original Indebtedness shall be an obligor with respect to such Permitted
Refinancing Indebtedness, (ii) the final maturity of such Indebtedness is no
sooner and weighted average life to maturity of such Indebtedness is no shorter
than such Original Indebtedness, (iii) in the case of any modification,
refinancing, refunding, replacement, renewal or extension of Indebtedness
incurred pursuant Section 7.2(b), the other material terms and conditions of
such Indebtedness after giving effect to such modification, refinancing,
refunding, replacement, renewal or extension, taken as a whole (other than
interest rates, rate floors, fees and optional prepayment or redemption terms),
either (x) reflect market terms at the time of issuance thereof, as reasonably
determined by the Borrower in good faith, or (y) shall, taken as a whole, not be
more favorable to the lenders providing such Indebtedness than the terms and
conditions applicable to the Original Indebtedness, (iv) (x) in the case of any
Original Indebtedness (other than Indebtedness incurred under Section 7.2(b))
consisting of a revolving credit facility, the committed amount in respect of
the Permitted Refinancing Indebtedness does not exceed the committed amount in
respect of the Original Indebtedness, (y) in the case of any Original
Indebtedness incurred under Section 7.2(b), the committed amount in respect of
the Permitted Refinancing Indebtedness incurred in respect thereof does not
exceed (together with the outstanding committed amount in respect of any other
Indebtedness incurred under Section 7.2(b)) the Permitted ABL Amount, and (z)
otherwise, the principal amount (or accreted value, if applicable) thereof does
not exceed the principal amount (or accreted value, if applicable) of the
Original Indebtedness, except in each case by an amount (such amount, the
“Additional Permitted Amount”) equal to unpaid accrued interest and premium
thereon at such time plus reasonable fees and expenses incurred in connection
with such modification, refinancing, refunding, replacement, renewal or
extension, (v) for the avoidance of doubt, the Original Indebtedness is paid
down (or, with respect to revolving credit facilities, commitments in respect
thereof are reduced (together with, if applicable, payments of principal)) on a
dollar-for-dollar basis by such Permitted Refinancing Indebtedness (other than
by the Additional Permitted Amount), (vi) if the Original Indebtedness shall
have been subordinated to the Obligations, such Permitted Refinancing
Indebtedness shall also be subordinated to the Obligations on terms not less
favorable in any material respect to the Lenders and (vii) such Permitted
Refinancing Indebtedness shall not be secured by any Lien on any asset other
than the assets that secured such Original Indebtedness (or would have been
required to secure such Original Indebtedness pursuant to the terms thereof) or,
in the event Liens securing such Original Indebtedness shall have been
contractually subordinated to any Lien securing the Obligations, by any Lien
that shall not have been contractually subordinated to at least the same extent.

“Permitted Unsecured Indebtedness” means Indebtedness of the Borrower or any of
its Subsidiaries (a) that is not (and any Guarantees thereof by any Group Member
are not) secured by any

31

 

--------------------------------------------------------------------------------

 

collateral (including the Collateral), (b) that does not mature earlier than the
date that is 91 days after the Latest Maturity Date then in effect at the time
of incurrence thereof and has a weighted average life to maturity no shorter
than the Facility of Term Loans with the Latest Maturity Date in effect at the
time of incurrence of such Indebtedness, (c) that does not provide for any
amortization, mandatory prepayment, redemption or repurchase (other than upon a
change of control, fundamental change, customary asset sale or event of loss
mandatory offers to purchase and customary acceleration rights after an event of
default and, for the avoidance of doubt, rights to convert or exchange into
Capital Stock of the Borrower in the case of convertible or exchangeable
Indebtedness) prior to the date that is 91 days after the Latest Maturity Date
then in effect at the time of incurrence thereof, (d) that contains covenants,
events of default, guarantees and other terms that are customary for similar
Indebtedness in light of then-prevailing market conditions (it being understood
and agreed that such Indebtedness shall not include any financial maintenance
covenants other than any such financial maintenance covenant applicable only to
periods after the Latest Maturity Date then in effect at the time of incurrence
thereof); provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness or the modification, refinancing, refunding, renewal or extension
thereof (or such shorter period of time as may reasonably be agreed by the
Administrative Agent), together with a reasonably detailed description of the
material terms and conditions of such resulting Indebtedness or drafts of the
material definitive documentation relating thereto, stating that the Borrower
has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive, and (e) that is not guaranteed by
any Person other than on an unsecured basis by Group Members.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Planned Distributions” has the meaning set forth in the definition of “Excess
Cash Flow”.

“Planned Expenditures” has the meaning set forth in the definition of “Excess
Cash Flow”.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Pro Forma Basis” means with respect to the calculation of any test or covenant
hereunder, such test or covenant being calculated after giving effect to (a) any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, (b) any
designation of an Unrestricted Subsidiary as a Restricted Subsidiary, (c) any
Permitted Acquisition, (d) any Material Disposition, and (e) any assumption,
incurrence, repayment or other Disposition of Indebtedness (all of the
foregoing, “Applicable Transactions”) using, for purposes of determining such
compliance, the historical financial statements of all entities or assets so
designated,

32

 

--------------------------------------------------------------------------------

 

acquired or sold (to the extent available) and the consolidated financial
statements of the Borrower and its Restricted Subsidiaries, which shall be
reformulated as if all Applicable Transactions during the Applicable Reference
Period, or subsequent to the Applicable Reference Period and on or prior to the
date of such calculation, had been consummated at the beginning of such period
(and shall include, with respect to any Permitted Acquisition or Material
Disposition, any adjustments calculated in accordance with (and subject to the
requirements and limitations of) clause (i) of the definition of “Consolidated
EBITDA”); provided that with respect to any assumption, incurrence, repayment or
other Disposition of Indebtedness (i) if such Indebtedness has a floating rate
of interest, the interest expense on such Indebtedness will be calculated as if
the rate in effect on the date of calculation had been the applicable rate for
the entire period (taking into account any Swap Obligations applicable to such
Indebtedness if such Swap Obligation has a remaining term as at the date of
calculation in excess of 12 months), (ii) interest on Capital Lease Obligations
shall be deemed to accrue at an interest rate reasonably determined by a
Responsible Officer to be the rate of interest implicit in such Capital Lease
Obligation in accordance with GAAP, (iii) interest on any Indebtedness under a
revolving credit facility shall be based upon the average daily balance of such
Indebtedness during the applicable period and (iv) interest on Indebtedness that
may be optionally determined at an interest rate based upon a factor of a prime
or similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate as the Borrower may designate.

“Prohibited Transaction” has the meaning set forth in Section 406 of ERISA and
Section 4975(c) of the Code.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or any of its Subsidiaries while in possession of the financial
statements provided by the Borrower under the terms of this Agreement.

“Purchase Agreement” means that certain Account Purchase Agreement dated as of
June 28, 2018, between the Borrower and Wells Fargo Bank, National Association,
as the same is in effect with respect to the “Maximum Amount” (as defined
therein) on the Closing Date.

“Purchasing Borrower Party” means any of the Borrower or any Restricted
Subsidiary.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning set forth in Section 10.20.

“Qualified Capital Stock” means Capital Stock of the Borrower other than
Disqualified Capital Stock.

“Receivables Related Assets” means (a) accounts receivable (including all rights
to payment created by or arising from the sales of goods, leases of goods or the
rendition of services, no matter how evidenced (including in the form of chattel
paper) and whether or not earned by performance), (b) any interest in such
accounts receivable and all collateral securing such accounts receivable, all
contracts and contract rights, purchase orders, security interests, financing
statements or other documentation in respect of such accounts receivable, any
guarantees, indemnities, warranties or other obligations in respect of such
accounts receivable, any other assets that are customarily transferred or in
respect of which security interests are customarily granted in connection with
receivable purchase arrangements involving receivables similar

33

 

--------------------------------------------------------------------------------

 

to such accounts receivable and any collections or proceeds of any of the
foregoing, and (c) any bank account or lock box maintained primarily for the
purpose of receiving collections of accounts receivables subject to a Permitted
A/R Finance Transaction.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Group Member (other than assets that constitute ABL Priority Collateral).

“Reference Period” means each period of four consecutive fiscal quarters of the
Borrower.

“Refinancing Facility Agreement” means an amendment to this Agreement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower and, if applicable, the Administrative Agent and
one or more Refinancing Term Lenders, establishing Refinancing Term Loan
Commitments and Refinancing Term Loans and effecting such other amendments
hereto and to the other Loan Documents as are contemplated by Section 2.27.

“Refinancing Term Lender” has the meaning set forth in Section 2.27(a).

“Refinancing Term Loan Commitments” has the meaning set forth in Section
2.27(a).

“Refinancing Term Loans” has the meaning set forth in Section 2.27(a).

“Register” has the meaning set forth in Section 10.6(b).

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Board, as in effect from time to time
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Reinvestment Deferred Amount” means, with respect to any Asset Sale or Recovery
Event, the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied to prepay the Term Loans pursuant to
Section 2.11(b) as a result of the Borrower’s determination to reinvest such Net
Cash Proceeds in the business of the Borrower or any of its Restricted
Subsidiaries.

“Related Parties” with respect to any specified Person, such Person’s Affiliates
and the respective directors, officers, employees, agents and advisors of such
Person and such Person’s Affiliates.

“Replaced Term Loans” has the meaning set forth in Section 10.1.

“Replacement Term Loans” has the meaning set forth in Section 10.1.

“Repricing Transaction” means (a) any prepayment of Initial Term Loans with the
proceeds of a substantially concurrent incurrence of Indebtedness by any Group
Member (other than any such incurrence in connection with an Enterprise
Transformative Event or Change of Control) the primary purpose of which results
in the all-in yield, on the date of such prepayment, being lower than the all-in
yield

34

 

--------------------------------------------------------------------------------

 

on the Initial Term Loans (with the all-in yield calculated by the
Administrative Agent in accordance with standard market practice, taking into
account, in each case, any interest rate floors, the Applicable Margin hereunder
and the interest rate spreads under such Indebtedness, and any original issue
discount and upfront fees applicable to or payable in respect of the Initial
Term Loans and such Indebtedness with the original issue discount and upfront
fees being equated to interest rate assuming a four-year life to maturity of
such Indebtedness (but excluding arrangement, structuring, underwriting,
commitment, amendment or other fees regardless of whether paid in whole or in
part to any or all lenders of such Indebtedness and any other fees that are not
paid generally to all lenders of such Indebtedness)) and (b) any amendment,
amendment and restatement or other modification to this Agreement that reduces
the all-in yield (calculated as set forth in clause (a) above) of the Initial
Term Loans (other than any such amendment, amendment and restatement or other
modification effected in connection with an Enterprise Transformative Event or
Change of Control).

“Required Lenders” means at any time, the holders of more than 50% of the
aggregate unpaid principal amount of the Term Loans then outstanding.

“Requirement of Law” means as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” means the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

“Restricted Debt Payment” has the meaning set forth in Section 7.8(a).

“Restricted Payments” has the meaning set forth in Section 7.6.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retained Excess Cash Flow” means, at any date of determination, an amount,
equal to the aggregate cumulative sum of the Retained Percentage of Excess Cash
Flow for the Excess Cash Flow Periods ended on or prior to such date.

“Retained Percentage” means, with respect to any Excess Cash Flow Period, (a)
100% minus (b) the ECF Percentage with respect to such Excess Cash Flow Period.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned

35

 

--------------------------------------------------------------------------------

 

or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b), or (d) any Person otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Scheduled Maturity Date” means July 26, 2026.

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

“Secured Parties” has the meaning set forth in the Guarantee and Collateral
Agreement.

“Security Documents” means the collective reference to the Guarantee and
Collateral Agreement, the Mortgages and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

“Series” has the meaning set forth in Section 2.24(a).

“Similar Business” means any business in which the Borrower or any of its
Restricted Subsidiaries is engaged on the Closing Date or that is reasonably
related, incidental or ancillary thereto (including assets, activities or
business complementary thereto), or a reasonable extension, development or
expansion thereof.

“Site Lease” means that certain Lease dated July 1, 2010 between Red Rock CLW,
LLC, as landlord and Clearwater Paper Corporation, as tenant for certain
property located at 687 Washburn Switch Road, Shelby, North Carolina.

“Solvent” means, when used with respect to any Person, that, as of any date of
determination, (a) the fair value of the assets of such Person, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the assets of such Person will
be greater than the amount that will be required to pay the probable liabilities
on its debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) such Person
will be able to pay its debts and liabilities, subordinated, continent or
otherwise, as such debts and liabilities become absolute and matured and (d)
such Person will not have an unreasonably small capital with which to conduct
the business in which it is engaged as such business is conducted as of such
date of determination and proposed to be conducted following such date. The
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Acquisition Agreement Representations” means, with respect to any
acquisition contemplated by the Borrower or any Restricted Subsidiary, the
representations made by or on behalf of the proposed target of such acquisition
in the documentation governing such acquisition (the “Subject Acquisition
Agreement”) that are material to the interests of the Lenders, but only to the
extent that accuracy of any such representation is a condition to the
obligations of the Borrower (or any affiliate thereof) to close under the
Subject Acquisition Agreement or the Borrower (or an affiliate thereof) has the
right (without

36

 

--------------------------------------------------------------------------------

 

regard to any notice requirement but giving effect to any applicable cure
provisions) to terminate its obligations under the Subject Acquisition Agreement
as a result of a breach of such representations in the Subject Acquisition
Agreement.

“Specified Event of Default” means an Event of Default under clauses (a) or (f)
of Section 8.

“Specified Representations” means the representations and warranties of the
Borrower and the Subsidiary Guarantors set forth in Sections 4.3(a) and (c),
4.4(a), 4.5 (solely with respect to organizational or governing documents and
agreements governing Material Indebtedness), 4.11, 4.14, 4.16, 4.19 and 4.20.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D).  Such
reserve percentage shall include those imposed pursuant to Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subordinated Indebtedness” means any Indebtedness of any Group Member that is
expressly subordinated in right of payment to the Obligations; provided that,
for the avoidance of doubt, Indebtedness under the ABL Credit Agreement shall
not be considered Subordinated Indebtedness.

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means (i) each Restricted Subsidiary of the Borrower that
is a Domestic Subsidiary (other than any Excluded Subsidiary) and (ii) each
other Restricted Subsidiary that is an obligor under or guarantor in respect of
the ABL Loans or any Permitted Refinancing in respect thereof.

“Supplier Agreement” means that certain Supplier Agreement dated as of June 11,
2019 between the Borrower and Citibank, N.A and any branch, subsidiary, or
affiliate of Citibank acting as a purchaser thereunder, solely with respect to
the Buyer identified on the pricing schedule thereto on the Closing Date.

“Supported QFC” has the meaning assigned to it in Section 10.20.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices

37

 

--------------------------------------------------------------------------------

 

or measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a “Swap Agreement”.

“Swap Obligation” means with respect to any Person, any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.

“Syndication Agent” means the Syndication Agent identified on the cover page of
this Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Lenders” means the collective reference to the Initial Term Lenders and
the Incremental Term Lenders.

“Term Loan Refinancing Indebtedness” has the meaning set forth in Section
7.2(a).

“Term Loans” means the collective reference to the Initial Term Loans and the
Incremental Term Loans.

“Trade Date” means with respect to any sale or assignment of rights by a Lender
under this Agreement, the date on which such Lender entered into a binding
agreement to sell or assign all or a portion of its rights under this Agreement.

“Transactions” means collectively, (a) the execution, delivery and performance
by the Borrower and the other Loan Parties of this Agreement, the borrowing of
Loans hereunder and the use of proceeds thereof, (b) the execution, delivery and
performance by the Borrower and the other Loan Parties of the ABL Credit
Agreement, the borrowing of ABL Loans thereunder and the use of proceeds
thereof, and (c) the Existing Indebtedness Refinancing.

“Transferee” means any Assignee or Participant.

“Type” means, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“United States” means the United States of America.

“Unrestricted Cash” means unrestricted cash and Cash Equivalents owned by any
Group Member and not controlled by or subject to any Lien or other preferential
arrangement in favor of any creditor (other than Liens created under the
Security Documents or the ABL Security Documents and Liens of the type referred
to in Section 7.3(u) or Section 7.3(x)).

38

 

--------------------------------------------------------------------------------

 

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that is
designated as an Unrestricted Subsidiary by the Borrower pursuant to Section
6.11 subsequent to the Closing Date and (b) any Subsidiary of an Unrestricted
Subsidiary.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.19(f)(ii)(B)(3).

“Voluntary Prepayment Amount” means as of any date, an amount equal to (a) the
sum of the aggregate principal amount of all optional prepayments of Term Loans
made after the Closing Date and prior to such date (excluding prepayments made
with the proceeds of long-term Indebtedness) less (b) the aggregate principal
amount of Incremental Term Loans and Incremental Equivalent Debt established
prior to such date in reliance on the Voluntary Prepayment Amount.

“Wholly Owned Subsidiary” means as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2Other Definitional Provisions

.  

(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (x) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (y) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof), (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same

39

 

--------------------------------------------------------------------------------

 

meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time and (vi) the concept of “letters of credit”
shall be construed to include banker’s acceptances.

(c)The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3Classification of Loans and Borrowings

.  For purposes of this Agreement, Loans may be classified and referred to by
Type (e.g., a “Eurodollar Loan”).  Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing”).

1.4Interest Rate; LIBOR Notification

.  The interest rate on Eurodollar Loans is determined by reference to the LIBO
Rate, which is derived from the London interbank offered rate.  The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market.  In July 2017, the U.K. Financial Conduct Authority announced that,
after the end of 2021, it would no longer persuade or compel contributing banks
to make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate.  As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurodollar Loans.  In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate.  In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in Section 2.16(b) of
this Agreement, such Section 2.16(b) provides a mechanism for determining an
alternative rate of interest.  The Administrative Agent will notify the
Borrower, pursuant to Section 2.16, in advance of any change to the reference
rate upon which the interest rate on Eurodollar Loans is based.  However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate, as it may or may not be adjusted pursuant to Section
2.16(b), will be similar to, or produce the same value or economic equivalence
of, the LIBO Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

1.5Divisions

.  For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized and acquired on the first date of
its existence by the holders of its equity interests at such time.

40

 

--------------------------------------------------------------------------------

 

1.6Limited Condition Transaction.

Notwithstanding anything in this Agreement or any Loan Document to the contrary
when (i) calculating any applicable ratio or financial test in connection with
the incurrence of Indebtedness, the creation of Liens, the making of any
Disposition, the making of an Investment, the making of a Restricted Payment,
the designation of a Subsidiary as restricted or unrestricted or the repayment
of Indebtedness (each, a “Specified Transaction”), (ii) determining the accuracy
of any representation or warranty (other than in connection with an Incremental
Limited Condition Term Facility) or (iii) determining whether any Default or
Event of Default has occurred, is continuing or would result from any action
(other than in connection with an Incremental Limited Condition Term Facility),
in each case of clauses (i) through (iii) in connection with a Limited Condition
Transaction, the date of determination of such ratio or financial test, the
accuracy of such representation or warranty (but taking into account any earlier
date specified therein) or whether any Default or Event of Default has occurred,
is continuing or would result therefrom shall, at the option of the Borrower
(the Borrower’s election to exercise such option in connection with any Limited
Condition Acquisition, an “LCT Election”), be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”).  If on a Pro Forma Basis after giving effect to such
Limited Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) such ratios, financial tests, representations and warranties
and absence of defaults are calculated as if such Limited Condition Transaction
or other transactions had occurred at the beginning of the most recent Reference
Period ending prior to the LCT Test Date for which financial statements are
available, the Borrower could have taken such action on the relevant LCT Test
Date in compliance with the applicable ratios or other provisions, such
provisions shall be deemed to have been complied with.  For the avoidance of
doubt, (i) if any of such ratios, financial tests, representations and
warranties or absence of defaults are exceeded or breached as a result of
fluctuations in such ratio (including due to fluctuations in Consolidated
EBITDA), a change in facts and circumstances or other provisions at or prior to
the consummation of the relevant Limited Condition Transaction, such ratios,
representations and warranties and absence of defaults will not be deemed to
have been exceeded, breached, or otherwise failed as a result of such
fluctuations or changed circumstances solely for purposes of determining whether
the Limited Condition Transaction and any related transactions is permitted
hereunder and (ii) such ratios and compliance with such conditions shall not be
tested at the time of consummation of such Limited Condition Transaction or
related Specified Transactions.  If the Borrower has made an LCT Election for
any Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket availability with respect to any subsequent
acquisition or Investment that the Borrower or a Restricted Subsidiary is
contractually committed to consummate on or following the relevant LCT Test Date
and prior to the earlier of the date on which such Limited Condition Transaction
is consummated or the date that the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, any such ratio or basket shall be calculated on a
Pro Forma Basis both (i) assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated and (ii) assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
not been consummated .

1.7Calculations

. Unless the Borrower elects otherwise, each Incremental Term Facility (or
Incremental Equivalent Debt) shall be deemed incurred first under the Maximum
Incremental Amount to the extent permitted (and calculated prior to giving
effect to any substantially simultaneous incurrence of any Indebtedness based on
a basket or exception that is not based on a financial ratio, including the Base
Incremental Amount and the Voluntary Prepayment Amount), with any balance
incurred under the Base Incremental Amount or the Voluntary Prepayment Amount.  

41

 

--------------------------------------------------------------------------------

 

SECTION 2.AMOUNT AND TERMS OF COMMITMENTS

2.1Term Loans

.  Subject to the terms and conditions hereof, each Term Lender severally agrees
to make term loans denominated in Dollars (the “Initial Term Loans”) on the
Closing Date to the Borrower in an amount equal to the amount of its Initial
Term Commitment.  The Term Loans may from time to time be Eurodollar Loans or
ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Section 2.12.

2.2Procedure for Term Loan Borrowing

.  To borrow Initial Term Loans on the Closing Date, the Borrower shall give the
Administrative Agent irrevocable notice by submitting a Borrowing Request (which
Borrowing Request must be received by the Administrative Agent prior to 12:00
Noon, New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of ABR Loans), specifying (i) the
amount and Type of Initial Term Loans to be borrowed, and (ii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor.  Each borrowing
under the Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $1,000,000 or a whole multiple thereof and (y) in the case of Eurodollar
Loans, $5,000,000, or a whole multiple of $1,000,000 in excess thereof.  Upon
receipt of any Borrowing Request from the Borrower, the Administrative Agent
shall promptly notify each applicable Term Lender thereof.  Each Lender will
make the amount of its applicable Commitment available to the Administrative
Agent for the account of the Borrower at the applicable Funding Office prior to
12:00 Noon, New York City time, on the Borrowing Date in respect of such
Commitments requested by such Borrower in funds immediately available to the
Administrative Agent.

2.3Repayment of Term Loans

.  

(a)The Borrower shall repay the Initial Term Loans on the last day of each
March, June, September and December, beginning with March 31, 2020 and ending
with the last such day to occur prior to the Maturity Date, in an aggregate
principal amount for each such date (as such amount shall be adjusted pursuant
to Section 2.17(b) hereof) equal to the aggregate principal amount of the
Initial Term Loans outstanding on the Closing Date multiplied by 0.25%.

(b)The Incremental Term Loans of each Incremental Term Lender shall mature in
consecutive installments (which shall be no more frequent than quarterly) as
specified in the Incremental Term Loan Activation Notice pursuant to which such
Incremental Term Loans were made (as such amount shall be adjusted pursuant to
Section 2.17(b)).

(c)To the extent not previously paid (i) all Initial Term Loans shall be paid on
the Maturity Date and (ii) all Incremental Term Loans shall be paid on the
Incremental Term Loan Maturity Date applicable thereto.

2.4[Reserved]

.

2.5[Reserved]

.

2.6[Reserved]

.

2.7[Reserved]

.

42

 

--------------------------------------------------------------------------------

 

2.8Fees, etc.

  The Borrower agrees to pay to the Administrative Agent the fees in the amounts
and on the dates as set forth in any fee agreements with the Administrative
Agent and to perform any other obligations contained therein.

2.9[Reserved]

.

2.10Optional Prepayments

.  

(a)The Borrower may at any time and from time to time prepay the Loans, in whole
or in part, without premium or penalty (subject to Section 2.10(b)), upon
irrevocable notice delivered to the Administrative Agent no later than 12:00
Noon, New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 12:00 Noon, New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.20.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.  If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid.  Partial prepayments of Term Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof.  All optional prepayments of Term Loans in accordance with this
Section 2.10 shall be applied as directed by the Borrower.

(b)All (i) prepayments of Initial Term Loans pursuant to Section 2.10(a) or
Section 2.11(a) effected on or prior to the six-month anniversary of the Closing
Date with the proceeds of a Repricing Transaction and (ii) amendments,
amendments and restatements or other modifications of this Agreement on or prior
to the six-month anniversary of the Closing Date constituting Repricing
Transactions shall, in each case, be accompanied by a fee payable to the Initial
Term Lenders in an amount equal to 1.00% of the aggregate principal amount of
the Initial Term Loans so prepaid, in the case of a transaction described in
clause (i) of this paragraph, or 1.00% of the aggregate principal amount of
Initial Term Loans affected by such amendment, amendment and restatement or
other modification (including any such Initial Term Loans assigned in connection
with the replacement of a Term Lender not consenting thereto), in the case of a
transaction described in clause (ii) of this paragraph.  Such fee shall be paid
by the Borrower to the Administrative Agent, for the account of the Lenders in
respect of the Initial Term Loans, on the date of such prepayment.

2.11Mandatory Prepayments and Commitment Reductions

.  

(a)If any Indebtedness shall be incurred by any Group Member (excluding any
Indebtedness permitted in accordance with Section 7.2), an amount equal to 100%
of the Net Cash Proceeds thereof shall be applied on the date of such incurrence
toward the prepayment of the Term Loans as set forth in Section 2.11(d);
provided that prepayments pursuant to this Section 2.11(a) shall be accompanied
by any fees payable with respect thereto pursuant to Section 2.10(b).

(b)If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event in excess of $15,000,000 individually or in any
series of related transactions or $30,000,000 in the aggregate  in any fiscal
year, such Net Cash Proceeds shall be applied within ten (10) Business Days
after such date toward the prepayment of the Term Loans as set forth in Section
2.11(d); provided, that, notwithstanding the foregoing, the Borrower may
reinvest the Net Cash Proceeds in the business of the Borrower or any of its
Restricted Subsidiaries within (i) 12 months following the receipt of such Net
Cash Proceeds or (ii) 18 months following the receipt of such Net Cash Proceeds
in the event that the Borrower or any of its Restricted Subsidiaries shall have
entered into a binding

43

 

--------------------------------------------------------------------------------

 

commitment within 12 months following the receipt of such Net Cash Proceeds to
reinvest such Net Cash Proceeds in the business of the Borrower or any of its
Restricted Subsidiaries (it being understood that if any portion of such Net
Cash Proceeds are no longer intended to be reinvested or are not reinvested
within such 12- or 18-month period, as applicable, such Net Cash Proceeds shall
be applied on the fifth Business Day after the Borrower reasonably determines
that such Net Cash Proceeds are no longer intended to be or are not reinvested
within such 12- or 18-month period, as applicable, toward the prepayment of the
Term Loans as set forth in Section 2.11(d) (it being understood and agreed that
pending the reinvestment of such Net Cash Proceeds, such Net Cash Proceeds shall
be held by the applicable Group Member and available for general working capital
purposes); provided further that, notwithstanding the foregoing, such Net Cash
Proceeds may be applied towards the prepayment or purchase of Pari Passu Secured
Indebtedness to the extent the documentation governing such Indebtedness
requires such a prepayment or purchase with Net Cash Proceeds from any Asset
Sale or Recovery Event, in each case in an amount not to exceed the product of
(x) the amount of such Net Cash Proceeds and (y) a fraction, the numerator of
which is the outstanding principal amount of such other Indebtedness and the
denominator of which is the aggregate outstanding principal amount of Term Loans
and all such other Indebtedness (provided that, in the event that the Borrower
or applicable Restricted Subsidiary makes an offer to the holders of such Pari
Passu Secured Indebtedness to prepay or purchase such Pari Passu Secured
Indebtedness in an amount permitted under this Section 2.11(b), to the extent
that such offer is declined by holders of such Pari Passu Secured Indebtedness
(the declined amount, the “Other Debt Declined Amount”) and the Borrower has not
reinvested such Net Cash Proceeds as contemplated by this Section 2.11(b), the
Borrower shall be required to prepay Term Loans in an amount equal to such Other
Debt Declined Amount as if the Other Debt Declined Amount were Net Cash Proceeds
received on the final date by which such declining holders were required to give
notice of their Other Debt Declined Amount).

(c)If, for any Excess Cash Flow Period, there shall be Excess Cash Flow, the
Borrower shall, on the relevant Excess Cash Flow Application Date, apply toward
the prepayment of the Term Loans as set forth in Section 2.11(d) the excess of
(x) the ECF Percentage of such Excess Cash Flow over (y) solely to the extent
not funded with the proceeds of long-term Indebtedness, the aggregate amount of
all optional prepayments of Term Loans made during such Excess Cash Flow Period,
or, without duplication across periods, after such Excess Cash Flow Period and
prior to the relevant Excess Cash Flow Application Date, is due pursuant to
Section 2.10, prepayments of ABL Loans to the extent accompanied by a permanent
reduction of the ABL Commitments and any other voluntary prepayment of Pari
Passu Secured Indebtedness, plus the aggregate amount of all Loan purchases made
during such Excess Cash Flow Period pursuant to Section 2.25 (provided that the
aggregate amount of any such purchase shall be the amount of the Borrower’s cash
payment in respect of such purchase), and provided further that if such amount
does not exceed $1,000,000, then no such payment will be required.  Each such
prepayment shall be made on a date (an “Excess Cash Flow Application Date”) no
later than five Business Days after the earlier of (i) the date on which the
financial statements of the Borrower referred to in Section 6.1(a), for the
Excess Cash Flow Period with respect to which such prepayment is made, are
required to be delivered to the Lenders and (ii) the date such financial
statements are actually delivered.

(d)Amounts to be applied in connection with prepayments made pursuant to this
Section 2.11 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.17(b).  The application of any prepayment pursuant to this
Section 2.11 shall be made first, to ABR Loans and, second, to Eurodollar
Loans.  Each prepayment of the Loans under this Section 2.11 shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid.

(e)With respect to any prepayment pursuant to this Section 2.11 of Initial
Term  Loans and, unless otherwise specified in the applicable Incremental Term
Loan Activation Notice, other Term Loans, any Term Lender, at its option, may
elect not to accept such prepayment.  The Borrower shall notify the
Administrative Agent of any event giving rise to a prepayment under this Section
2.11 at

44

 

--------------------------------------------------------------------------------

 

least three Business Days prior to the date of such prepayment.  Each such
notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment that is required to be
made under this Section 2.11.  Any Lender may decline to accept all (but not
less than all) of its share of any such prepayment (the “Declined Amount”) by
providing written notice to the Administrative Agent no later than two Business
Days after the date of such Lender’s receipt of notice from the Administrative
Agent regarding such prepayment.  If the Lender does not give a notice to the
Administrative Agent on or prior to such second Business Day informing the
Administrative Agent that it declines to accept the applicable prepayment, then
such Lender will be deemed to have accepted such prepayment.  Such Lender’s
Declined Amount may be retained by the Borrower and shall increase the Declined
Amount as provided in the definition thereof.

(f)Notwithstanding any other provisions of this Section 2.11, to the extent any
or all of the Net Cash Proceeds of any Asset Sale by a Foreign Subsidiary, the
Net Cash Proceeds of any Recovery Event received by a Foreign Subsidiary or
Excess Cash Flow attributable to Foreign Subsidiaries, are prohibited or delayed
by any applicable local law (including financial assistance, corporate benefit
restrictions on upstreaming of cash intra group and the fiduciary and statutory
duties of the directors of such Foreign Subsidiary) from being repatriated or
passed on to or used for the benefit of the Borrower or any applicable Domestic
Subsidiary or if the Borrower has determined in good faith that repatriation of
any such amount to the Borrower or any applicable Domestic Subsidiary would have
material adverse tax consequences (including a material acceleration of the
point in time when such earnings would otherwise be taxed) with respect to such
amount, the portion of such Net Cash Proceeds or Excess Cash Flow so affected
will not be required to be applied to prepay the Term Loans at the times
provided in this Section 2.11 but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation or the passing on to or otherwise using for the benefit of
the Borrower or the applicable Domestic Subsidiary, or the Borrower believes in
good faith that such material adverse tax consequence would result, and once
such repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow
is permitted under the applicable local law or the Borrower determines in good
faith such repatriation would no longer have such material adverse tax
consequences, such repatriation will be promptly effected and such repatriated
Net Cash Proceeds or Excess Cash Flow will be promptly (and in any event not
later than five Business Days after such repatriation) applied (net of
additional taxes payable or reasonably estimated to be payable as a result
thereof) to the prepayment of the Term Loans pursuant to this Section 2.11
(provided that no such prepayment of the Term Loans pursuant to this Section
2.11 shall be required in the case of any such Net Cash Proceeds or Excess Cash
Flow the repatriation of which the Borrower believes in good faith would result
in material adverse tax consequences, if on or before the date on which such Net
Cash Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments (after giving effect to the reinvestment period
therefor) (or such Excess Cash Flow would have been so required if it were Net
Cash Proceeds), the Borrower applies an amount equal to the amount of such Net
Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments as if
such Net Cash Proceeds or Excess Cash Flow had been received by the Borrower
rather than such Foreign Subsidiary, less the amount of additional taxes that
would have been payable or reserved against if such Net Cash Proceeds or Excess
Cash Flow had been repatriated (or, if less, the Net Cash Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary).

(g)Notwithstanding any of the other provisions of this Section 2.11, so long as
no Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Loans is required to be made under this Section 2.11, prior to the
last day of the Interest Period therefor, in lieu of making any payment pursuant
to this Section 2.11 in respect of any such Eurodollar Loans prior to the last
day of the Interest Period therefor, the Borrower may, in its sole discretion,
deposit an amount sufficient to make any such prepayment otherwise required to
be made thereunder together with accrued interest to the last day of such
Interest Period into a blocked account at the Administrative Agent until the
last day of such Interest Period, at which time the Administrative Agent shall
be authorized (without any further action by

45

 

--------------------------------------------------------------------------------

 

or notice to or from the Borrower or any other Loan Party) to apply such amount
to the prepayment of such Loans in accordance with this Section 2.11.  Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with the relevant
provisions of this Section 2.11.  Such deposit shall be deemed to be a
prepayment of such Loans by the Borrower for all purposes under this Agreement.

2.12Conversion and Continuation Options

.  

(a)The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election by submitting an Interest Election Request no later than 12:00 Noon,
New York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto.  The Borrower may elect
from time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 Noon, New York City time, on the third Business Day preceding the proposed
conversion date (which Interest Election Request shall specify the length of the
initial Interest Period therefor), provided that no ABR Loan under a particular
Facility may be converted into a Eurodollar Loan when any Event of Default has
occurred and is continuing and the Administrative Agent or the Majority Facility
Lenders in respect of such Facility have determined in its or their sole
discretion not to permit such conversions.  Upon receipt of any such Interest
Election Request the Administrative Agent shall promptly notify each relevant
Lender thereof.

(b)Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice by submitting an Interest Election Request to the Administrative Agent,
in accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurodollar Loan under a particular Facility may
be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such continuations or (ii) if a Specified Event of Default is in
existence, and provided, further, that if the Borrower shall fail to give any
required Interest Election Request as described above in this paragraph or if
such continuation is not permitted pursuant to the preceding proviso such Loans
shall be automatically converted to ABR Loans on the last day of such then
expiring Interest Period.  Upon receipt of any such Interest Election Request
the Administrative Agent shall promptly notify each relevant Lender thereof.

2.13Limitations on Eurodollar Tranches

.  Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than
10  Eurodollar Tranches shall be outstanding at any one time.

2.14Interest Rates and Payment Dates

.  Subject to Section 2.16,

(a)Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Adjusted LIBO Rate
determined for such day plus the Applicable Margin.

(b)Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

46

 

--------------------------------------------------------------------------------

 

(c)(i) If all or a portion of the principal amount of any Loan shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), upon
the election of the Required Lenders, such overdue amount shall bear interest at
a rate per annum equal to the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section 2.14 plus 2%, and (ii) if
all or a portion of any interest payable on any Loan or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), upon the election of the Required Lenders, such
overdue amount shall bear interest at a rate per annum equal to the rate then
applicable to ABR Loans under the relevant Facility plus 2% (or, in the case of
any such other amounts that do not relate to a particular Facility, the rate
then applicable to ABR Loans under the Initial Term Facility plus 2%), in each
case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

(d)Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section 2.14 shall be
payable from time to time on demand.

2.15Computation of Interest and Fees

.  

(a)Interest and fees payable pursuant hereto shall be calculated on the basis of
a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed (including the first
day, but excluding the last day; provided that if a Loan is repaid on the same
day on which it is made, one day’s interest shall be paid on such Loan).  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of an Adjusted LIBO Rate.  

(b)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14(a).

2.16Alternate Rate of Interest

.  

(a)If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for a Loan for such Interest Period, or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period,

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any

47

 

--------------------------------------------------------------------------------

 

Borrowing as, a Eurodollar Borrowing shall be ineffective and (B) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.

(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but either (w)
the supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate and Adjusted LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Margin);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  Notwithstanding anything to the contrary in Section 10.1, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment.  Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii)(w), clause (ii)(x) or
clause (ii)(y) of the first sentence of this Section 2.16(b), only to the extent
the LIBO Screen Rate for such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (y) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing .

2.17Pro Rata Treatment and Payments

.  

(a)The borrowing by the Borrower from the Initial Term Lenders hereunder shall
be made pro rata according to the Initial Term Percentages of the Initial Term
Lenders.

(b)With respect to any Facility, each payment (including each prepayment under
this Agreement) by the Borrower on account of principal of and interest on the
Term Loans of such Facility shall be made pro rata according to the respective
outstanding principal amounts of the Term Loans of such Facility then held by
the Term Lenders (except as otherwise provided in Section 2.11(e)).  The amount
of each principal prepayment of the Term Loans pursuant to Section 2.11 shall be
applied to reduce the Initial Term Loans and Incremental Term Loans on a pro
rata basis based upon the respective then remaining principal amounts thereof
(unless any Incremental Term Lenders have agreed to less than pro rata
prepayments) and shall be applied within each Facility to the then remaining
installments thereof as directed by the Borrower (or if not so directed, to the
then remaining installments thereof in direct order of maturity).  Amounts
repaid (including amounts pursuant to Section 2.11) and prepaid on account of
the Term Loans may not be reborrowed.

48

 

--------------------------------------------------------------------------------

 

(c)[Reserved].

(d)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7.  If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day.  If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.  In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(e)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the NYFRB Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent.  A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts owing under this
paragraph shall be conclusive in the absence of manifest error.  If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans under the relevant
Facility, on demand, from the Borrower.

(f)Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average NYFRB Rate.  Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower.

(g)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.17(e), 2.17(f), 2.19(e) or 9.7, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations to it under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any

49

 

--------------------------------------------------------------------------------

 

future funding obligations of such Lender under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

2.18Requirements of Law

.  

(a)If the adoption of or any change in any Requirement of Law or in the
interpretation, administration, implementation or application thereof or
compliance by any Lender or other Credit Party with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority, in each case made or occurring subsequent to the Closing
Date:

(i)shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Adjusted LIBO Rate; or

(iii)shall impose on such Lender any other condition (other than Taxes);

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans, or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, the Borrower shall promptly pay such Lender or such other Credit
Party, upon its demand, any additional amounts necessary to compensate such
Lender or such other Credit Party for such increased cost or reduced amount
receivable.  If any Lender or such other Credit Party becomes entitled to claim
any additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

(b)If any Lender shall have determined that the adoption of or any change in any
Requirement of Law regarding capital or liquidity requirements or in the
interpretation, administration, implementation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital or liquidity requirements (whether or not
having the force of law) from any Governmental Authority made subsequent to the
Closing Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy or
liquidity) by an amount deemed by such Lender to be material, then from time to
time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such corporation for such reduction.

(c)Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or

50

 

--------------------------------------------------------------------------------

 

issued in connection therewith or in implementation thereof, shall in each case
be deemed to be a change in law, regardless of the date enacted, adopted, issued
or implemented.

(d)A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect.  The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

(e)Notwithstanding any other provision of this Section 2.18 to the contrary, no
Lender shall be entitled to receive any compensation pursuant to this Section
2.18 unless it shall be the general policy or practice of such Lender to seek
compensation from other similarly situated borrowers in the U.S. syndicated loan
market with respect to its similarly affected loans under agreements with such
borrowers having provisions similar to this Section 2.18.

2.19Taxes

.

(a)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.19), the
amounts received with respect to this agreement equal the sum which would have
been received had no such deduction or withholding been made.

(b)The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

(c)As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.19, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d)Without duplication of payments made pursuant to Section 2.19(a) above, the
Loan Parties shall jointly and severally indemnify each Credit Party, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.19) payable or paid by such Credit Party or
required to be withheld or deducted from a payment to such Credit Party and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or

51

 

--------------------------------------------------------------------------------

 

by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6(c) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)(i)Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.19(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS

52

 

--------------------------------------------------------------------------------

 

Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(2)executed copies of IRS Form W-8ECI;

(3)in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4)to the extent a Non-U.S. Lender is not the beneficial owner, executed
copies  of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner;

(C)any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the

53

 

--------------------------------------------------------------------------------

 

Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.19 (including by the payment of additional amounts
pursuant to this Section 2.19), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This Section
2.19 shall not be construed to require any indemnified party to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h)Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

(i)For purposes of this Section 2.19, the term “applicable law” includes FATCA.

2.20Indemnity

.  The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender sustains or incurs as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto.  Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in

54

 

--------------------------------------------------------------------------------

 

the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder for nine months.

2.21Change of Lending Office

.  Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.18 or 2.19(a) with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates with the object of
avoiding the consequences of such event; provided, that such designation or
assignment is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending offices to suffer no material economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 2.18 or 2.19(a).

2.22Replacement of Lenders

.  The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.18 or 2.19(a) or (b) does
not consent to any proposed amendment, supplement, modification, consent or
waiver of any provision of this Agreement or any other Loan Document that
requires the consent of each of the Lenders or each of the Lenders affected
thereby (so long as the consent of the Required Lenders has been obtained), with
a replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.21 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.18 or 2.19(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 2.20 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution shall be reasonably
satisfactory to the Administrative Agent, (vii) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
10.6 (provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (viii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.18 or 2.19(a), as the case may be, and (ix) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.  Each party hereto agrees that an assignment required pursuant
to this paragraph may be effected pursuant to an Assignment and Assumption
executed by the Borrower, the Administrative Agent and the assignee, and that
the Lender required to make such assignment need not be a party thereto in order
for such assignment to be effective.

2.23[Reserved]

.

2.24Incremental Facilities

.  

(a)The Borrower and any one or more Lenders (including New Lenders) may from
time to time agree that such Lenders shall make, obtain or increase the amount
of their Incremental Term Loans (which may be effected by increasing the amount
of any then existing Facility) by executing and delivering to the Administrative
Agent an Incremental Term Loan Activation Notice specifying (v) the amount of
such Incremental Term Loans, (w) the applicable Incremental Term Loan Closing
Date (which shall be a date not less than 10 Business Days after the date on
which such notice is delivered to the Administrative Agent (or such earlier date
as shall be agreed by the Administrative Agent)), (x) the applicable Incremental
Term Loan Maturity Date, (y) the amortization schedule for such Incremental Term

55

 

--------------------------------------------------------------------------------

 

Loans and (z) the Applicable Margin for such Incremental Term Loans; provided,
that (i) the aggregate amount of all Incremental Term Loans established on any
date, together with the aggregate amount of Incremental Equivalent Debt incurred
on such date, shall not exceed (x) an amount equal to the Base Incremental
Amount on such date, (y) an additional amount equal to the Voluntary Prepayment
Amount on such date and (z) an additional amount subject to the Maximum
Incremental Amount as of such date, (ii) each Incremental Term Facility shall be
in a minimum aggregate principal amount of $25,000,000, unless otherwise agreed
by the Administrative Agent in its reasonable discretion, (iii) the Incremental
Term Loans in respect of any Incremental Term Facility and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are (A) guaranteed on a pari passu basis with all of the other
Obligations under this Agreement and the other Loan Documents and (B) secured by
the Collateral (and no other property) and the Liens on the Collateral securing
such Incremental Term Loans and all other obligations in respect thereof shall
be pari passu with the Liens on the Collateral securing all of the other
Obligations under this Agreement and the other Loan Documents, (iv) the
Incremental Term Loans in respect of any Incremental Term Facility will be
entitled to prepayments on the same basis as the Initial Term Loans unless the
applicable Incremental Term Loan Activation Notice specifies a lesser treatment,
(v) such Incremental Term Loans shall have a final maturity no earlier than the
Latest Maturity Date (determined immediately prior to incurrence of such
Incremental Term Loans), (vi) the weighted average life to maturity of such
Incremental Term Facility shall be no shorter than that of any existing Term
Loans (except if required in order to make such Incremental Term Loans fungible
with any outstanding Term Loans), (vii) the all-in-yield (whether in the form of
interest rate margins, original issue discount, upfront fees or interest rate
floors) and (subject to clauses (v) and (vi) above) amortization schedule
applicable to such Incremental Term Facility shall be determined by the Borrower
and the Lenders providing such Incremental Term Facility, provided that, in the
event that the all-in-yield for any Incremental Term Facility shall be more than
50 basis points higher than the corresponding all-in-yield for any then existing
Initial Term Loans as determined by the Administrative Agent in accordance with
standard market practices (after giving effect to interest rate margins,
original issue discount, upfront fees or interest rate floors), then the
all-in-yield with respect to the outstanding Initial Term Loans shall be
increased to the amount necessary so that the difference between the
all-in-yield with respect to the Incremental Term Facility and the all-in-yield
on the outstanding Initial Term Loans is equal to 50 basis points and (viii) to
the extent that (subject to clauses (iv) through (vii) above) the terms of any
Incremental Term Facility are not consistent with the terms of the Initial Term
Facility, they shall be reasonably satisfactory to the Administrative Agent.  No
Lender shall have any obligation to participate in any increase described in
this paragraph unless it agrees to do so in its sole discretion. Any Incremental
Term Loan Commitments established pursuant to an Incremental Term Loan
Activation Notice that have identical terms and conditions, and any Incremental
Term Loans made thereunder, shall be designated as a separate series (each a
“Series”) of Incremental Term Loan Commitments and Incremental Term Loans for
all purposes of this Agreement.

(b)Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.24(a) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit I-2, whereupon such bank, financial institution or other entity (a
“New Lender”) shall become a Lender for all purposes and to the same extent as
if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement.

(c)[Reserved].

(d)Each Incremental Term Loan Activation Notice may, without the consent of any
Lender (other than the applicable Incremental Term Lenders) effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the

56

 

--------------------------------------------------------------------------------

 

Administrative Agent, to give effect to the provisions of this Section
2.24.  This Section shall supersede any provision of Section 10.1 to the
contrary.

(e)It shall be a condition precedent to the availability of any Incremental Term
Loans that (i) no Default or Event of Default (or, in the case of any
Incremental Limited Condition Term Facility, no Specified Event of Default)
shall have occurred and be continuing immediately prior to and immediately after
giving effect to the making of such Incremental Term Loans, (ii) the
representations and warranties set forth in each Loan Document (or, in the case
of any Incremental Limited Condition Term Facility, the Specified
Representations and the Specified Acquisition Agreement Representations) shall
be true and correct in all material respects (or, if qualified by materiality,
in all respects) on and as of the Incremental Term Loan Closing Date immediately
prior to and immediately after giving effect to the making of such Incremental
Term Loans, except to the extent expressly made as of an earlier date, in which
case they shall be so true and correct as of such earlier date and (iii) the
Borrower shall have delivered such legal opinions, board resolutions,
secretary’s certificate, officer’s certificate and other documents as shall be
reasonably requested by the Administrative Agent in connection with any
Incremental Term Facility.

2.25Loan Purchases

.  

(a)Subject to the terms and conditions set forth or referred to below, a
Purchasing Borrower Party may from time to time, in its discretion, conduct
modified Dutch auctions to make Auction Purchase Offers, each such Auction
Purchase Offer to be managed by an investment bank of recognized standing
selected by the Borrower following consultation with the Administrative Agent
(in such capacity, the “Auction Manager”) and to be conducted in accordance with
the procedures, terms and conditions set forth in this Section 2.25 and the
Auction Procedures, in each case, so long as the following conditions are
satisfied:

(i)no Default or Event of Default shall have occurred and be continuing at the
time of purchase of any Term Loans or on the date of the delivery of each
Auction Notice;

(ii)the assigning Lender and the Purchasing Borrower Party shall execute and
deliver to the Administrative Agent an Assignment and Assumption;

(iii)the maximum principal amount (calculated on the face amount thereof) of
Term Loans that the Purchasing Borrower Party offers to purchase in any Auction
Purchase Offer shall be no less than $10,000,000 (unless another amount is
agreed to by the Administrative Agent in its reasonable discretion);

(iv)any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder, and such Term Loans may not be resold (it being understood and agreed
that any gains or losses by any Purchasing Borrower Party upon purchase or
acquisition and cancellation of such Term Loans shall not be taken into account
in the calculation of Excess Cash Flow, Consolidated Net Income or Consolidated
EBITDA);

(v)no more than one Auction Purchase Offer with respect to any Facility may be
ongoing at any one time and no more than four Auction Purchase Offers
(regardless of Facility) may be made in any one year;

(vi)at the time of each purchase of Term Loans through an Auction Purchase
Offer, the Borrower shall have delivered to the Auction Manager a certificate of
a Responsible Officer certifying as to compliance with the preceding clause (i);

57

 

--------------------------------------------------------------------------------

 

(vii)no Purchasing Borrower Party may use the proceeds, directly or indirectly,
from ABL Loans to purchase any Term Loans; and

(viii)each Auction Purchase Offer shall be made to all Lenders of the applicable
Facility subject to such Auction Purchase Offer.

(b)A Purchasing Borrower Party must terminate any Auction Purchase Offer if it
fails to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
purchase of Term Loans pursuant to such Auction Purchase Offer.  If a Purchasing
Borrower Party commences any Auction Purchase Offer (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of such Auction Purchase Offer have in fact been satisfied),
and if at such time of commencement the Purchasing Borrower Party reasonably
believes that all required conditions set forth above which are required to be
satisfied at the time of the consummation of such Auction Purchase Offer shall
be satisfied, then the Purchasing Borrower Party shall have no liability to any
Lender for any termination of such Auction Purchase Offer as a result of the
failure to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
consummation of such Auction Purchase Offer, and any such failure shall not
result in any Default or Event of Default hereunder.  With respect to all
purchases of Term Loans of any Facility made by a Purchasing Borrower Party
pursuant to this Section 2.25, the Purchasing Borrower Party shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans of the applicable Facility up to the settlement date of
such purchase.

The Administrative Agent and the Lenders hereby consent to the Auction Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.25 (provided that no Lender shall have an obligation
to participate in any such Auction Purchase Offer).  For the avoidance of doubt,
it is understood and agreed that the provisions of Section 2.17 will not apply
to the purchases of Term Loans pursuant to and in accordance with the provisions
of this Section 2.25.  The Auction Manager acting in its capacity as such
hereunder shall be entitled to the benefits of the provisions of Article VIII
and Article IX to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction Purchase Offer.

2.26Loan Modification Offers

(a).  

(a)The Borrower may on one or more occasions after the Closing Date, by written
notice to the Administrative Agent, make one or more offers (each, a “Loan
Modification Offer”) to all (and not fewer than all) the Lenders of one or more
Facilities (each Facility subject to such a Loan Modification Offer, an
“Affected Facility”) to make one or more Permitted Amendments pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower.  Such notice shall set forth (i) the terms and
conditions of the requested Loan Modification Offer and (ii) the date on which
such Loan Modification Offer is requested to become effective.  Permitted
Amendments shall become effective only with respect to the Loans of the Lenders
of the Affected Facility that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and Commitments of such
Affected Facility as to which such Lender’s acceptance has been made.  With
respect to all Permitted Amendments consummated by the Borrower pursuant to this
Section 2.26, (i) such Permitted Amendments shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.11 and (ii) any Loan
Modification Offer, unless contemplating a scheduled maturity date already in
effect with respect to any Loans hereunder pursuant to a previously consummated
Permitted Amendment, must be in a minimum

58

 

--------------------------------------------------------------------------------

 

amount of $25,000,000 (or such lesser amount as may be approved by the
Administrative Agent in its reasonable discretion); provided that the Borrower
may at its election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Permitted Amendment that a minimum amount (to be
determined and specified in the relevant Loan Modification Offer in the
Borrower’s sole discretion and which may be waived by the Borrower) of Loans of
any or all Affected Facilities be extended.  If the aggregate principal amount
of Loans of any Affected Facility in respect of which Lenders shall have
accepted the relevant Loan Modification Offer shall exceed the maximum aggregate
principal amount of Loans of such Affected Facility offered to be extended by
the Borrower pursuant to such Loan Modification Offer, then the Loans of such
Lenders shall be extended ratably up to such maximum amount based on the
relative principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Loan Modification Offer.

(b)A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Borrower, each Accepting Lender and the
Administrative Agent; provided that no Permitted Amendment shall become
effective unless (i) on the date of effectiveness thereof, the representations
and warranties of each Loan Party set forth in the Loan Documents (other than
Section 4.7 hereof or with respect to the absence of Default or Event of
Default) shall be true and correct in all material respects (or if qualified by
materiality, in all respects), in each case on and as of such date, except in
the case of any such representation and warranty expressly made as of an earlier
date, in which case such representation and warranty shall be so true and
correct on and as of such earlier date, (ii) the Borrower shall have delivered,
or agreed to deliver by a date following the effectiveness of such Permitted
Amendment reasonably acceptable to the Administrative Agent, to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents (including
reaffirmation agreements, supplements and/or amendments to Mortgages or other
Security Documents, in each case to the extent applicable) as shall reasonably
be requested by the Administrative Agent in connection therewith and (iii) any
applicable Minimum Extension Condition shall be satisfied (unless waived by the
Borrower).  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement.  Each Loan Modification
Agreement may, without the consent of any Lender other than the applicable
Accepting Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.26,
including any amendments necessary to treat the applicable Loans of the
Accepting Lenders as a new Facility of loans hereunder (and the Lenders hereby
irrevocably authorize the Administrative Agent to enter into any such
amendments); provided that (i) all prepayments of Loans (i.e., both extended and
non-extended) shall continue to be made on a ratable basis among all Lenders,
based on the relative amounts of their Loans unless a Permitted Amendment
provides for lesser treatment of the Loans of the Accepting Lenders, until the
repayment of the non-extended Loans.  The Administrative Agent and the Lenders
hereby acknowledge that in respect of payments on non-extended Loans on the
scheduled maturity date in respect thereof the pro rata payment requirements
contained elsewhere in this Agreement are not intended to apply to the
transactions effected pursuant to this Section 2.26.  This Section 2.26 shall
supersede any provisions in Section 2.17 or Section 10.1 to the contrary.

2.27Refinancing Facilities

.

(a)The Borrower may, on one or more occasions after the Closing Date, by written
notice to the Administrative Agent, request the establishment hereunder of one
or more additional Facilities of term loan commitments (the “Refinancing Term
Loan Commitments”) pursuant to which each Person providing such a commitment (a
“Refinancing Term Lender”) will make term loans to the Borrower as specified in
such written notice (the “Refinancing Term Loans”); provided that (i) each
Refinancing Term Loan Lender shall be an Eligible Assignee and (ii) if the
consent of the Administrative Agent would be required for an assignment of Loans
to such Refinancing Term Loan Lender, the Borrower shall have

59

 

--------------------------------------------------------------------------------

 

received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld.

(b)The Refinancing Term Loan Commitments shall be effected pursuant to one or
more Refinancing Facility Agreements executed and delivered by the Borrower,
each Refinancing Term Lender providing such Refinancing Term Loan Commitments
and the Administrative Agent; provided that no Refinancing Term Loan Commitments
shall become effective unless (i) no Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(or if qualified by materiality, in all respects), in each case on and as of
such date, except in the case of any such representation and warranty expressly
made as of an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date, (iii) the Borrower shall
have delivered to the Administrative Agent, or agreed to deliver by a date
following the effectiveness of such Refinancing Facility Agreement, such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates
and other documents (including reaffirmation agreements, supplements and/or
amendments to Mortgages or other Security Documents, in each case to the extent
applicable) as shall reasonably be requested by the Administrative Agent in
connection therewith and (iv) substantially concurrently with the effectiveness
thereof, the Borrower shall obtain Refinancing Term Loans thereunder and shall
repay or prepay then outstanding Term Loans of one or more Facilities in an
aggregate principal amount equal to the aggregate amount of such Refinancing
Term Loan Commitments (less the aggregate amount of accrued and unpaid interest
with respect to such outstanding Term Loans and any reasonable fees, premium and
expenses relating to such refinancing).  The Borrower shall determine the amount
of such prepayments allocated to each Facility of outstanding Term Loans, and
any such prepayment of Term Loans of any Facility shall be applied to reduce the
subsequent scheduled repayments of Term Loans of such Facility to be made
pursuant to Section 2.3 as directed by the Borrower.

(c)The Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Term Loan Commitments established thereby and the Refinancing Term
Loans to be made thereunder, to the extent applicable, the following terms
thereof:  (i) the designation of such Refinancing Term Loan Commitments and
Refinancing Term Loans as a new “Facility” for all purposes hereof (provided
that with the consent of the Administrative Agent, any Refinancing Term Loan
Commitments and Refinancing Term Loans may be treated as a single “Facility”
with any then-outstanding existing Commitments or Loans), (ii) the stated
termination and maturity dates applicable to such Refinancing Term Loan
Commitments or Refinancing Term Loans, provided that (A) such stated termination
and maturity dates shall not be earlier than the Maturity Date applicable to the
Facility of Term Loans so refinanced and (B) any Refinancing Term Loans shall
not have a weighted average life to maturity shorter than the Facility of Term
Loans so refinanced, (iii) any amortization applicable thereto and the effect
thereon of any prepayment of such Refinancing Term Loans, (iv) the interest rate
or rates applicable to such Refinancing Term Loans, (v) the fees applicable to
such Refinancing Term Loan Commitments or Refinancing Term Loans, (vi) any
original issue discount applicable thereto, (vii) the initial Interest Period or
Interest Periods applicable to such Refinancing Term Loans, (viii) any voluntary
or mandatory prepayment requirements applicable to such Refinancing Term Loans
and any restrictions on the voluntary or mandatory prepayments of such
Refinancing Term Loans; provided that such prepayment requirements (x) may
provide that such Refinancing Term Loans may participate in any mandatory
prepayment on a pro rata basis with any Facility of existing Term Loans, but may
not provide for prepayment requirements that are more favorable to the Lenders
holding such Refinancing Term Loans than to the Lenders holding any other
Facility of Term Loans) and (y) no Refinancing Term Loans may be voluntarily
prepaid for so long as there are Loans outstanding under the Facility from which
such Refinancing Term Loans were refinanced (such Facility, the “Original
Facility”) unless such payment is made on a ratable basis among the Lenders
holding such Refinancing Term Loans and the Lenders under the Original Facility,
based on the relative amounts of the Loans under such Facilities and (ix)
whether the Refinancing Term Loans are secured or guaranteed;

60

 

--------------------------------------------------------------------------------

 

provided that, any Refinancing Term Loans (1) if secured, shall be (A) subject
to a customary intercreditor agreement reasonably satisfactory to the
Administrative Agent and Borrower and (B) secured only by any assets that
constitute Collateral and (2) if guaranteed, shall not be guaranteed by any
entities other than the Subsidiary Guarantors.  Except as contemplated by the
preceding sentence, the terms of the Refinancing Term Loan Commitments and
Refinancing Term Loans of a Facility shall be as agreed with the Refinancing
Term Lender so long as such terms are either (x) taken as a whole, no more
favorable to the lenders providing the Refinancing Term Loan Commitments as the
terms of the Initial Term Loan Commitments and the Initial Term Loans (except
for covenants or other provisions applicable only to periods after the Latest
Maturity Date at the time such Refinancing Term Loan Commitments are incurred)
or (y) reflect market terms and conditions at the time of incurrence or
issuance, as reasonably determined by the Borrower in good faith.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Facility Agreement.  Each Refinancing Facility Agreement
may, without the consent of any Lender other than the applicable Refinancing
Term Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.27,
including any amendments necessary to treat the applicable Refinancing Term Loan
Commitments and Refinancing Term Loans as a new Facility of commitments and/or
loans hereunder (and the Lenders hereby irrevocably authorize the Administrative
Agent to enter into any such amendments). This Section 2.27 shall supersede any
provisions in Section 2.17 or Section 10.1 to the contrary.

 

SECTION 3.[RESERVED]

SECTION 4.REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

4.1Financial Condition

.  The audited consolidated balance sheets of the Borrower and its consolidated
Restricted Subsidiaries as at December 31, 2016, December 31, 2017 and December
31, 2018, and the related consolidated statements of income, stockholders’
equity and cash flows for the fiscal years ended on such dates, reported on by
and accompanied by an unqualified report from KPMG LLP, present fairly, in all
material respects, the consolidated financial condition of the Borrower and its
consolidated Restricted Subsidiaries as at each such date, and the consolidated
results of its operations and its consolidated cash flows for the respective
fiscal years then ended.  The unaudited consolidated balance sheet of the
Borrower and its consolidated Restricted Subsidiaries as at March 31, 2019, and
the related unaudited consolidated statement of income, stockholders’ equity and
cash flow for the three-month period ended on such date, present fairly, in all
material respects, the consolidated financial condition of the Borrower and its
consolidated Restricted Subsidiaries as at such date, and the consolidated
results of its operations and its consolidated cash flow for the three-month
period then ended (subject to normal year-end audit adjustments).  All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein), except that the interim financial statements are subject
to year-end adjustments and are lacking footnote disclosures.

4.2No Change

.  Since December 31, 2018, there has been no development or event that has had
or could reasonably be expected to have a Material Adverse Effect.

61

 

--------------------------------------------------------------------------------

 

4.3Existence; Compliance with Law

.  Each Group Member (a) is duly organized or formed, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the corporate or similar organizational power and authority, and the legal
right, to own and operate its property, to lease the property it operates as a
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

4.4Power; Authorization; Enforceable Obligations

.  

(a)Each Loan Party has the corporate or similar organizational power and
authority, and the legal right, to make, deliver and perform the Loan Documents
to which it is a party and, in the case of the Borrower, to obtain extensions of
credit hereunder.  Each Loan Party has taken all necessary corporate or similar
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  Each Loan Document has been duly executed and delivered on behalf of
each Loan Party party thereto.  This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

(b)No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
that have been obtained or made and are in full force and effect and (ii) the
filings referred to in Section 4.19.

4.5No Legal Bar

.  The execution, delivery and performance of this Agreement and the other Loan
Documents, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or any Contractual Obligation of any Group
Member, except for violations that could not reasonably be expected to have a
Material Adverse Effect, and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents).

4.6Litigation

.  No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against any Group Member or against any of their respective
properties (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect if determined adversely to any
applicable Group Member.

4.7No Default

.  No Default or Event of Default has occurred and is continuing.

4.8Ownership of Property; Liens

.   Each Group Member has such title in fee simple or valid leasehold to the
real property owned or leased by it as is necessary to the conduct of its
business,

62

 

--------------------------------------------------------------------------------

 

including any Mortgaged Property, and valid and legal title to all of its
personal property owned by it, in each case, subject to Permitted Liens or other
Liens expressly permitted under the Mortgages.

4.9Intellectual Property

.  Except as could not reasonably be expected to have a Material Adverse Effect,
each Group Member owns, or is licensed to use, all material Intellectual
Property reasonably necessary for the conduct of its business as currently
conducted, free and clear of all Liens, except as permitted by Section 7.3, and
to the knowledge of each Loan Party, the use of any such material Intellectual
Property and the conduct of each of the Group Members does not infringe in any
material respect upon the rights of any Person. Except as could not reasonably
be expected to have a Material Adverse Effect, no claim has been asserted or is
pending by any Person challenging or questioning the use of any material
Intellectual Property or the validity or effectiveness of any material
Intellectual Property, nor does the Borrower know of any valid basis for any
such claim.

4.10Taxes

.  Each Group Member has filed or caused to be filed all Federal, state and
other material Tax returns that are required to be filed and has paid all Taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property and all other Taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than (i) any the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member, or (ii) to
the extent that the failure to file or pay, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect); to the
knowledge of the Borrower, no material Liens for Taxes have been filed, and, to
the knowledge of the Borrower, no claim is being asserted, with respect to any
such Tax, fee or other charge.

4.11Federal Regulations

.  The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
part of the proceeds of any Borrowing hereunder will be used to buy or carry any
Margin Stock.  Following the application of the proceeds of each Borrowing, not
more than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Restricted Subsidiaries on a consolidated basis) will be Margin
Stock.

4.12Labor Matters

.  Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:  (a) there are no strikes or other labor disputes
against any Group Member pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to employees of each Group
Member have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters; and (c) all payments
due from any Group Member on account of employee health and welfare insurance
have been paid or accrued as a liability on the books of the relevant Group
Member.

4.13ERISA

.  Except as could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect: (a) each Group Member and each of their
respective ERISA Affiliates (and in the case of a Pension Plan or a
Multiemployer Plan, each of their respective ERISA Affiliates) are in compliance
with all applicable provisions and requirements of ERISA and the Code and other
federal and state laws and the regulations and published interpretations
thereunder with respect to each Plan and Pension Plan and have performed all
their obligations under each Plan and Pension Plan; (b) no ERISA Event or
Foreign Plan Event has occurred or is reasonably expected to occur, and no ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event; (c) each Plan or Pension
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the IRS, indicating that such Plan or
Pension Plan is so qualified and the trust related thereto has been determined
by the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code or an application for such a determination

63

 

--------------------------------------------------------------------------------

 

is currently pending before the Internal Revenue Service and, to the knowledge
of the Borrower, nothing has occurred subsequent to the issuance of the most
recent determination letter which would cause such Plan or Pension Plan to lose
its qualified status; (d) no liability to the PBGC (other than required premium
payments), the IRS, any Plan or Pension Plan or any trust established under
Title IV of ERISA has been or is reasonably expected to be incurred by any Group
Member or any of their ERISA Affiliates; (e) each of the Group Members’ ERISA
Affiliates has complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and is not in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan;
(f) all amounts required by applicable law with respect to, or by the terms of,
any retiree welfare benefit arrangement maintained by any Group Member or any
ERISA Affiliate or to which any Group Member or any ERISA Affiliate has an
obligation to contribute have been accrued in accordance with ASC Topic 715-60;
(g) as of the most recent valuation date for each Multiemployer Plan for which
the actuarial report is available and except as reported in the most recent Form
10-K filed with the SEC, no Group Member nor any of their respective ERISA
Affiliates has any potential liability for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA; (h) there has been no Prohibited Transaction or violation of the
fiduciary responsibility rules with respect to any Plan or Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect;
and (i) neither any Group Member nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (i) on the Closing Date,
those listed on Schedule 4.13 hereto and (ii) thereafter, Pension Plans not
otherwise prohibited by this Agreement.  Except as disclosed on Schedule 4.13,
the present value of all accumulated benefit obligations under each Pension
Plan, did not, as of the close of its most recent plan year, exceed by more than
$10,000,000 the fair market value of the assets of such Pension Plan allocable
to such accrued benefits (determined in both cases using the applicable
assumptions for financial statement reporting purposes under ASC Topic 715), and
the present value of all accumulated benefit obligations of all underfunded
Pension Plans did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $10,000,000 the fair market value
of the assets of all such underfunded Pension Plans (determined in both cases
using the applicable assumptions for financial statement reporting purposes
under ASC Topic 715).

4.14Investment Company Act; Other Regulations

.  No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

4.15Subsidiaries; Capital Stock

.  As of the Closing Date, (a) Schedule 4.15 sets forth the name and
jurisdiction of incorporation or formation, as applicable, of each Subsidiary
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options and restricted stock units granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Restricted Subsidiary, except (i) with respect to Capital Stock
of Loan Parties, as created by the Loan Documents or the ABL Loan Documents and
(ii) otherwise, as permitted by this Agreement.

4.16Use of Proceeds

.  The proceeds of the Initial Term Loans shall be used to finance in part the
Transactions.  The proceeds of any Incremental Term Loans shall be used for
general corporate purposes (including Permitted Acquisitions and other
Investments permitted by this Agreement).

4.17Environmental Matters

.  Except as, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect:

64

 

--------------------------------------------------------------------------------

 

(a)Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by any Group
Member or at any other location (including, without limitation, any location to
which Materials of Environmental Concern have been sent for re-use or recycling
or for treatment, storage, or disposal), in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b)no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability under or relating to
any Environmental Law, nor does the Borrower have knowledge or reason to believe
that any such notice will be received or is being threatened;

(c)no judicial, arbitral, governmental or administrative litigation,
investigation, proceeding or similar action is pending or, to the knowledge of
the Borrower, threatened, under any Environmental Law to which any Group Member
is or will be named as a party, nor has any Group Member entered into or agreed
to any settlements or other agreements, consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements relating to compliance with or liability under any
Environmental Law that have not been fully and finally resolved;

(d)each Group Member, is in compliance, and within the period of all applicable
statute of limitation has been in compliance, with all applicable Environmental
Laws; and

(e)no Group Member has assumed or retained, by contract or operation of law, any
liability of any other Person under Environmental Laws or with respect to any
Material of Environmental Concern.

4.18Accuracy of Information, etc.

  The statements and information contained in this Agreement, the other Loan
Documents, and the other material documents, certificates and statements
furnished by or on behalf of any Loan Party to the Administrative Agent or the
Lenders, or any of them, in writing, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents (as modified or
supplemented by other information so furnished), taken together as a whole, did
not contain as of the date such written statements, information, documents or
certificates were so furnished, any untrue statement of a material fact or omit
to state a material fact necessary to make the statements contained herein or
therein not misleading in any material respect.  The projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of the Borrower to
be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

4.19Security Documents

.  

(a)The Guarantee and Collateral Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof.  In the case of the Pledged Collateral required to be delivered
described in the Guarantee and Collateral Agreement, when such Pledged
Collateral is delivered to the Administrative Agent (together with a properly
completed and signed undated endorsement) and in the case of the other
Collateral described in the Guarantee and Collateral Agreement that can be
perfected by the filing of a financing statement or other filing, when financing
statements and other filings specified on Schedule 4.19(a) in appropriate form
are filed in the offices specified on Schedule

65

 

--------------------------------------------------------------------------------

 

4.19(a), the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to the Lien of any other Person (except (other
than with respect to Collateral consisting of Capital Stock) Liens permitted by
Section 7.3).

(b)Each of the Mortgages, upon execution and delivery by the parties thereto, is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable Lien on the Mortgaged Properties
described therein and proceeds thereof, and when the Mortgages are filed in the
offices specified in the local counsel legal opinions delivered in connection
with such Mortgages, each such Mortgage shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, as security for the
Obligations, in each case prior and superior in right to the Lien of any other
Person (except Permitted Liens). Schedule 1.1B lists, as of the Closing Date,
each parcel of owned real property located in the United States and held by the
Borrower or any Subsidiary Guarantor upon which a Mortgage will be granted to
the Administrative Agent.

4.20Solvency

.  As of the Closing Date and after giving effect to the Transactions, the
Borrower and its Restricted Subsidiaries, on a consolidated basis, are Solvent.

4.21Plan Assets; Prohibited Transactions.

  None of the Borrower or any of its Restricted Subsidiaries is an entity deemed
to hold “plan assets” (within the meaning of the Plan Asset Regulations), and
neither the execution, delivery nor performance of the transactions contemplated
under this Agreement, including the making of any Loan hereunder, will give rise
to a non-exempt prohibited transaction under Section 406 of ERISA or Section
4975 of the Code.

4.22Anti-Corruption Laws, Anti-Money Laundering and Sanctions

.  The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance in all material respects by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and directors and to the knowledge of
the Borrower its employees and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects.  None of (a) the
Borrower, any Subsidiary, any of their respective directors or officers, or (b)
to the knowledge of the Borrower, any employee or agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.  No Borrowing, use
of proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

SECTION 5.CONDITIONS PRECEDENT

5.1Conditions to Initial Extension of Credit

.  The agreement of each Lender to make the initial extension of credit
requested to be made by it is subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:

(a)Loan Documents.  The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, the Borrower and
each Person listed on Schedule 1.1A, (ii) the Guarantee and Collateral
Agreement, executed and delivered by the Borrower and each Subsidiary Guarantor
and (iii) the Intercreditor Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Person party thereto.

(b)Other Indebtedness.

66

 

--------------------------------------------------------------------------------

 

(i)The Administrative Agent shall have received evidence reasonably satisfactory
to it that on or prior to the Closing Date (x) the ABL Credit Agreement is in
full force and effect, (y) the Borrower received at least $250,000,000 in
commitments from the lenders under the ABL Credit Agreement and (z) the
commitments referred to in clause (y) of this paragraph are effective.

(ii)Prior to or substantially concurrently with the initial extensions of credit
under this Agreement on the Closing Date, (A) all existing material Indebtedness
for borrowed money (other than the 2023 Notes and the 2025 Notes, and excluding
for the avoidance of doubt Capital Lease Obligations) of the Borrower and its
Restricted Subsidiaries shall have been repaid in full (such repayment, the
“Existing Indebtedness Refinancing”) and (B) all Liens granted in connection
with the foregoing shall have been terminated such that on the Closing Date,
after giving effect to Transactions, none of the Borrower or any of its
Restricted Subsidiaries shall have any material Indebtedness for borrowed money
(excluding for the avoidance of doubt Capital Lease Obligations) other than (i)
any Indebtedness outstanding under the ABL Credit Agreement, (ii) Indebtedness
outstanding under this Agreement, (iii) the 2023 Notes and (iv) the 2025 Notes.

(c)Pro Forma Financial Statements; Financial Statements.  The Lenders shall have
received (i) the unaudited pro forma consolidated balance sheet and related pro
forma consolidated statement of income of the Borrower and its consolidated
Restricted Subsidiaries as of and for the 12 months ended March 31, 2019,
prepared giving effect (as if such events had occurred on such date (in the case
of the balance sheet) or at the beginning of such period (in the case of the
statement of income)) to the consummation of the Transactions and the payment of
fees and expenses in connection therewith, (ii) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
each of the Borrower and its Subsidiaries for the 2016, 2017 and 2018 fiscal
years (provided that availability of such report on the U.S. Securities and
Exchange Commission EDGAR information retrieval system shall satisfy this
requirement), (iii) unaudited consolidated balance sheets and related statements
of income and stockholders’ equity of the Borrower and its Subsidiaries for the
fiscal quarter ended March 31, 2019 and (iv) statements of cash flows of the
Borrower and its Subsidiaries for the three-month period ended on March 31,
2019.

(d)Lien Searches.  The Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 7.3 or discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent.

(e)Fees.  All costs, fees and expenses required to be paid by the Borrower to
the Administrative Agent, the Arrangers and the Lenders in connection with this
Agreement (including the reasonable and documented fees and expenses of legal
counsel to the Administrative Agent) and all costs, fees and expenses required
to be paid by the Borrower pursuant to letter agreements entered into with the
Arrangers shall have been paid or shall have been authorized to be deducted from
the proceeds of the initial extensions of credit under this Agreement to the
extent due and invoiced to the Borrower.

(f)Officer’s Certificate; Good Standing Certificates.  The Administrative Agent
shall have received (i) a certificate of each Loan Party, dated the Closing
Date, with appropriate insertions and attachments, including (w) the certificate
of incorporation, in the case of a Loan Party that is a corporation, and
certificate of formation, in the case of a Loan Party that is a limited
liability company, in each case certified by the relevant authority of the
jurisdiction of organization of such Loan Party as of a recent date, (x) the
bylaws, in the case of a Loan Party that is a corporation, and limited liability
company agreement or operating agreement, in the case of a Loan Party that is a
limited liability company, certified as of the Closing Date by its secretary, an
assistant secretary or a Responsible Officer as being in full force

67

 

--------------------------------------------------------------------------------

 

and effect without modification or amendment, (y) resolutions of the governing
bodies of each Loan Party approving and authorizing the execution, delivery and
performance of Loan Documents to which it is a party, certified as of the
Closing Date by its secretary, an assistant secretary or a Responsible Officer
as being in full force and effect without modification or amendment and (z)
signature and incumbency certificates of the Responsible Officers of each Loan
Party executing the Loan Documents to which it is a party, and (ii) a long form
good standing certificate for each Loan Party from its jurisdiction of
organization.

(g)Legal Opinions.  The Administrative Agent shall have received the executed
legal opinions of Pillsbury Winthrop Shaw Pittman LLP, counsel to the Borrower
and its Restricted Subsidiaries and certain other local counsel to the Borrower
and its Restricted Subsidiaries as reasonably requested by the Administrative
Agent, each in form and substance reasonably acceptable to the Administrative
Agent.

(h)Pledged Stock; Stock Powers; Pledged Notes.  The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated endorsement for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

(i)Filings, Registrations and Recordings.  Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.3), shall be in proper form
for filing, registration or recordation.

(j)Mortgages, etc.  

(i)The Borrower or the applicable Subsidiary Guarantor shall, with respect to
each Mortgaged Property, deliver to the Administrative Agent, as mortgagee or
beneficiary, as applicable, for the ratable benefit of itself and the Secured
Parties, fully executed counterparts of Mortgages, duly executed and
acknowledged by the Borrower or such Subsidiary Guarantor, and otherwise in form
for recording in the recording office of each applicable political subdivision
where each such Mortgaged Property is situated, together with such certificates,
affidavits, questionnaires or returns as shall be required in connection with
the recording of filing thereof and evidence of the completion (or satisfactory
arrangements for the completion) of all recordings and filings of such Mortgage
(and payment of any taxes or fees in connection therewith), together with any
necessary fixture filings, as may be necessary to create a valid, perfected
Lien, with the priority required by the Intercreditor Agreement, subject to
Permitted Liens, against the Mortgaged Properties purported to be covered
thereby.

(ii)With respect to the Site Lease, an estoppel agreement executed by the lessor
of such leased Real Property along with a memorandum of lease each in form and
substance reasonably acceptable to the Administrative Agent;

(iii)If requested by the Administrative Agent, the Administrative Agent shall
have received, and the title insurance company issuing the policy referred to in
clause (iii) below (the “Title Insurance Company”) shall have received, maps or
plats of an as-built survey of the sites of the Mortgaged Properties certified
to the Administrative Agent and the Title Insurance Company in a manner
reasonably satisfactory to them, dated a date reasonably satisfactory to the

68

 

--------------------------------------------------------------------------------

 

Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor satisfactory to the Administrative Agent and
the Title Insurance Company, or in lieu thereof, or existing surveys, together
with any no change affidavits required by the Title Insurance Company as shall
be sufficient to enable the Title Insurance Company to remove any standard
survey exceptions from the Mortgaged Policies and issue customary
survey-dependent endorsements to the applicable Mortgage Policy or otherwise
reasonably acceptable to the Administrative Agent.

(iv)The Administrative Agent shall have received mortgagee’s title insurance
policies in favor of the Administrative Agent, and its successors and/or
assigns, in an amount and form reasonably acceptable to the Administrative Agent
and otherwise in the form necessary, with respect to the property purported to
be covered by the applicable Mortgages, to insure that the interests created by
the Mortgages constitute valid Liens thereon, with the priority required by the
Intercreditor Agreement, free and clear of all Liens, defects and encumbrances,
other than Permitted Liens, and such policies shall also include, to the extent
available, all such endorsements as shall be reasonably required in transactions
of similar size and purpose and shall be accompanied by evidence of the payment
in full by the Borrower or the applicable Subsidiary Guarantor of all premiums
thereon (or that satisfactory arrangements for such payment have been
made).  The Administrative Agent shall also have received evidence satisfactory
to it that all charges for mortgage recording taxes and all related expenses, if
any, have been paid.

(v)The Administrative Agent shall have received (A) with respect to any
Mortgaged Property that contains one or more buildings, a “life-of-loan standard
flood hazard determination”, (B) if any of the buildings on such Mortgaged
Property is located in a special flood area, a policy of flood insurance that
(1) covers each such parcel and the building(s) located thereon, and (2) is
written in an amount and form that is reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the Flood Insurance Laws,
and (C) if such Mortgaged Property is located in a special flood hazard area,
confirmation that the Borrower has received the notice required pursuant to the
Flood Insurance Laws.

(vi)The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (iii) above and a copy of all other material
documents affecting the Mortgaged Properties.

(vii)The Administrative Agent shall have received, with respect to each of the
Mortgaged Properties owned on the Closing Date, such local counsel opinions and
opinions of counsel in the jurisdiction of organization of the owner of the
applicable Mortgaged Properties.

Notwithstanding anything to the contrary contained in this Section 5.1(j), if
the Loan Parties have used commercially reasonable efforts (without undue burden
and expense) to satisfy the requirements set forth in this Section 5.1(j) and
such requirements are not satisfied as of the Closing Date, the satisfaction of
such requirements shall not be a condition to the agreement of each Lender to
make the initial extension of credit requested to be made by it (but shall be
required to be satisfied within 90 days of the Closing Date (or such later date
as the Administrative Agent may agree in its reasonable discretion)).

(k)Solvency Certificate.  The Administrative Agent shall have received a
solvency certificate from a Responsible Officer in the form of Exhibit L.

(l)PATRIOT Act.  The Administrative Agent shall have received, at least three
Business Days prior to the Closing Date, all documentation and other information
regarding any Loan

69

 

--------------------------------------------------------------------------------

 

Party requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested by the Administrative Agent in writing at least 10 Business
Days prior to the Closing Date.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.2Conditions to Each Extension of Credit

.  The agreement of each Lender to make any extension of credit requested to be
made by it on any date (subject to Section 2.24) is subject to the satisfaction
of the following conditions precedent:

(a)Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (or in all respects if qualified by
materiality) on and as of such date as if made on and as of such date, except to
the extent expressly made as of an earlier date, in which case such
representations and warranties shall have been so true and correct as of such
earlier date.

(b)No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 5.2 have been satisfied.

SECTION 6.AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall and, in the case of Sections 6.3 through 6.8, 6.10
and 6.14, shall cause each of its Restricted Subsidiaries to:

6.1Financial Statements

.  Furnish to the Administrative Agent, on behalf of each Lender:

(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income, stockholders’ equity and
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by KPMG LLP or other independent certified public accountants of
nationally recognized standing acceptable to the Administrative Agent;

(b)as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income, stockholders’ equity and cash flows
for such quarter and/or the portion of the fiscal year through the end of such
quarter, as required by applicable SEC rules, setting forth in each case in
comparative form the figures for the corresponding period or periods of the
previous fiscal year (or, in the case of the balance sheet, as of the end of the
previous fiscal year), certified by a

70

 

--------------------------------------------------------------------------------

 

Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments and the absence of footnotes); and

(c)if any Unrestricted Subsidiary exists, concurrently with each delivery of
financial statements under clause (a) or (b) above, financial statements (in
substantially the same form as the financial statements delivered pursuant to
clauses (a) and (b) above, as applicable, except that no such financial
statements delivered pursuant to this clause (c) shall be required to be
audited) prepared on the basis of consolidating the accounts of the Borrower and
its Restricted Subsidiaries and treating any Unrestricted Subsidiaries as if
they were not consolidated with the Borrower, together with an explanation of
reconciliation adjustments in reasonable detail.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

Documents required to be delivered pursuant to Section 6.1(a), (b) or (c) or
Section 6.2(c), (d) or (e) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date on which (i) such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent) or (ii) such documents are filed
of record with the SEC; provided that, upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent. The Administrative Agent shall have no obligation to request the delivery
of or to maintain or deliver to Lenders paper copies of the documents referred
to above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

6.2Certificates; Other Information

.  Furnish to the Administrative Agent, on behalf of each Lender:

(a)[reserved];

(b)concurrently with the delivery of any financial statements pursuant to
Sections 6.1(a) and 6.1(b), (i) a Compliance Certificate executed by a
Responsible Officer, which Compliance Certificate shall include a statement
that, to each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate, (ii) in the case of
annual financial statements, a calculation of Excess Cash Flow and (iii) in the
case of quarterly or annual financial statements, to the extent not previously
disclosed to the Administrative Agent, (x) a description of any change in the
jurisdiction of organization of any Loan Party, (y) a list of any material
registered Intellectual Property acquired or created by any Loan Party and (z) a
description of any Person that has become a Group Member, a Restricted
Subsidiary or an Unrestricted Subsidiary, in each case since the date of the
most recent report delivered pursuant to this clause (iii) (or, in the case of
the first such report so delivered, since the Closing Date);

71

 

--------------------------------------------------------------------------------

 

(c)as soon as available, and in any event no later than 90 days after the end of
each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a description of the underlying assumptions applicable thereto)
(collectively, the “Budget”), which Budget shall in each case be accompanied by
a certificate of a Responsible Officer stating that such Budget is based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Budget is incorrect or misleading in
any material respect;

(d)within 45 days after the end of each fiscal quarter of the Borrower (or 90
days, in the case of the fourth fiscal quarter of each fiscal year), a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its Restricted Subsidiaries for such fiscal quarter and for the
period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the comparable periods of the previous year;

(e)promptly after the same are sent, copies of all financial statements and
reports that the Borrower sends to the holders of any class of its public debt
securities or public equity securities and, promptly after the same are filed,
copies of all financial statements and reports that the Borrower may make to, or
file with, the SEC;

(f)promptly following receipt thereof, copies of any documents described in
Section 101(k) or 101(l) of ERISA that any Group Member or any ERISA Affiliate
may request with respect to any Multiemployer Plan or any documents described in
Section 101(f) of ERISA that any Group Member or any ERISA Affiliate may request
with respect to any Pension Plan; provided, that if the relevant Group Members
or ERISA Affiliates have not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plans, then, upon
reasonable request of the Administrative Agent, such Group Member or the ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent promptly after receipt thereof; and

(g)promptly, such (x) additional financial and other information as the
Administrative Agent may from time to time reasonably request and (y)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act.

6.3Payment of Obligations

.  Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its material obligations of whatever
nature (including Taxes), except where (a) the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
to the extent required by GAAP with respect thereto have been provided on the
books of the relevant Group Member or (b) the failure to make such payments,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

6.4Maintenance of Existence; Compliance

.  (a) (i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary in the normal conduct of its business, except, in each
case, as otherwise permitted by Section 7.4, Section 7.5 and except, in the case
of clause (ii) above, to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; (b) comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (c) maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance in all material respects by the
Borrower,

72

 

--------------------------------------------------------------------------------

 

its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

6.5Maintenance of Property; Insurance

.  

(a)(i) Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations (including hazard and business interruption insurance) and
(ii) cause, in the case of each property or casualty insurance policy, as
requested by the Administrative Agent, to be endorsed to the benefit of the
Administrative Agent (including, without limitation, by naming the
Administrative Agent as lender loss payee, mortgagee and/or additional
insured).  If the Borrower or any other Loan Party shall fail to maintain
insurance in accordance with this Section 6.5, or if the Borrower or any other
Loan Party shall fail to so endorse and deliver all policies or certificates
with respect thereto, the Administrative Agent shall have the right (but shall
be under no obligation) to procure such insurance and the Borrower agrees to
reimburse the Administrative Agent for all reasonable costs and expenses of
procuring such insurance.

(b)If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the Flood Insurance Laws, (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws, (ii) cooperate
with the Administrative Agent and provide information reasonably required by the
Administrative Agent to comply with the Flood Insurance Laws and (iii) deliver
to the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.

6.6Inspection of Property; Books and Records; Discussions

.  (a) Keep proper books of records and account in which full, true and correct
(in all material respects) entries in conformity with GAAP and all Requirements
of Law shall be made of all dealings and transactions in relation to its
business and activities and (b) upon reasonable prior notice, permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with officers and employees of the Group Members and,
accompanied by one or more officers or designees of the Borrower if requested by
the Borrower, with their independent certified public accountants; provided that
excluding any such visits and inspections during the continuation of an Event of
Default (i) only the Administrative Agent, acting individually or on behalf of
the Lenders may exercise rights under this Section 6.6(b) and (ii) the
Administrative Agent shall not exercise rights under this Section 6.6(b) more
often than one time during any calendar year.

6.7Notices

.  Promptly give notice to the Administrative Agent, on behalf of each Lender,
of:

(a)the occurrence of any Default or Event of Default;

(b)any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

73

 

--------------------------------------------------------------------------------

 

(c)any litigation or proceeding affecting any Group Member which relates to any
Loan Document;

(d)(i) as soon as reasonably possible upon becoming aware of the occurrence of
or forthcoming occurrence of any material ERISA Event, a written notice
specifying the nature thereof, what action the Borrower, any of the other Group
Members or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the IRS, the Department of Labor or the PBGC with respect thereto;
and (ii) with reasonable promptness, upon the Administrative Agent’s reasonable
request, copies of (1) each Schedule SB (Actuarial Information) to the annual
report (Form 5500 Series) filed by the Borrower, any of the other Group Members
or any of their respective ERISA Affiliates with the IRS with respect to each
Pension Plan; (2) all notices received by the Borrower, any of the other Group
Members or any of their respective ERISA Affiliates from a Multiemployer Plan
sponsor concerning a material ERISA Event; and (3) copies of such other
documents or governmental reports or filings relating to any Plan or Pension
Plan as the Administrative Agent shall reasonably request; and

(e)any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8Environmental Laws

.  

(a)Comply with, and use reasonable efforts to ensure compliance by all tenants,
subtenants, contractors, subcontractors, and invitees, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and use
reasonable efforts to ensure that all tenants, subtenants, contractors,
subcontractors, and invitees, obtain and comply with and maintain, any and all
Environmental Permits. It being understood that any noncompliance with this
Section 6.8(a) shall be deemed not to constitute a breach of this covenant
provided that, such noncompliance with Environmental Laws, individually or in
the aggregate, could not reasonably be expected to give rise to a Material
Adverse Effect or materially and adversely affect the value of any Mortgaged
Property.

(b)Promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, other than such orders and directives
as to which an appeal has been timely and properly taken in good faith, and
provided that the pendency of any and all such appeals could not reasonably be
expected to give rise to a Material Adverse Effect and does not materially and
adversely affect the value of any Mortgaged Property.

6.9[Reserved]

.

6.10Additional Collateral, etc.

  

(a)With respect to any property acquired after the Closing Date by any Loan
Party (other than (v) any real property, (w) any property described in paragraph
(c) or (d) below, (x) any property subject to a Lien expressly permitted by
Section 7.3(g), (y) so long as the ABL Obligations Payment Date has not
occurred, any ABL Priority Collateral as to which the ABL Representative
determines, in its reasonable discretion and in consultation with the Borrower,
that the cost of obtaining a security interest therein is excessive in relation
to the value of the security to be afforded thereby and (z) any property (or, so
long as the ABL Obligations Payment Date has not occurred, any property other
than

74

 

--------------------------------------------------------------------------------

 

ABL Priority Collateral) as to which the Administrative Agent determines, in its
reasonable discretion and in consultation with the Borrower, that the cost of
obtaining a security interest therein is excessive in relation to the value of
the security to be afforded thereby) as to which the Administrative Agent, for
the benefit of the Secured Parties, does not have a perfected Lien, promptly (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement or such other documents as the Administrative Agent
deems necessary or reasonably advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in such property and
(ii) take all actions necessary or reasonably advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected
security interest in any such property (with the priority required by the
Intercreditor Agreement), including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent.

(b)[reserved].

(c)With respect to any new Domestic Subsidiary (other than any Excluded
Subsidiary) created or acquired after the Closing Date by any Loan Party (which,
for the purposes of this paragraph (c), shall include any existing Subsidiary
that becomes a Domestic Subsidiary that is not an Excluded Subsidiary and any
existing Domestic Subsidiary that ceases to be an Excluded Subsidiary), within
forty-five (45) days after the creation or acquisition of such new Domestic
Subsidiary (or such later date as the Administrative Agent shall agree to in its
sole discretion) (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or reasonably advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in the Capital Stock of such new Subsidiary that is owned by any Loan
Party, (ii) deliver to the Administrative Agent the certificates (if any)
representing such Capital Stock, together with undated endorsements, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
(iii) cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement, (B) to take such actions necessary or reasonably advisable
to grant to the Administrative Agent for the benefit of the Secured Parties a
perfected security interest with the priority required by the Intercreditor
Agreement in the Collateral described in the Guarantee and Collateral Agreement
with respect to such new Subsidiary, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, substantially in the form of Exhibit C, with
appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(d)With respect to any new CFC Holding Company or Foreign Subsidiary created or
acquired after the Closing Date by any Loan Party (which, for the purposes of
this paragraph (d) shall include any existing Subsidiary that becomes a CFC
Holding Company or a Foreign Subsidiary), within sixty (60) days after the
creation or acquisition of such new CFC Holding Company or Foreign Subsidiary
(or such later date as the Administrative Agent shall agree to in its sole
discretion) (i) execute and deliver to the Administrative Agent such amendments
to the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or reasonably advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such CFC Holding Company or Foreign Subsidiary that is
owned by any such Loan Party (provided that in no event shall more than 65% of
the total outstanding voting Capital Stock of any such CFC Holding Company or
Foreign Subsidiary be required to be so pledged) and (ii) deliver to the
Administrative Agent the certificates representing such pledged Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party, and take such other action as the

75

 

--------------------------------------------------------------------------------

 

Administrative Agent deems necessary or reasonably advisable to perfect the
Administrative Agent’s security interest therein.

6.11Designation of Subsidiaries

.  The Borrower may at any time after the Closing Date designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary by delivering to the Administrative Agent a certificate of
a Responsible Officer specifying such designation and certifying that the
conditions to such designation set forth in this Section 6.11 are satisfied;
provided that:

(a)both immediately before and immediately after any such designation, no Event
of Default shall have occurred and be continuing;

(b)after giving effect to such designation (and clause (c) below), the pro forma
Consolidated Secured Leverage Ratio for the Applicable Reference Period is no
greater than 2.00 to 1.00;

(c)in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, each Subsidiary of such Subsidiary has been, or concurrently
therewith will be, designated as an Unrestricted Subsidiary in accordance with
this Section 6.11;

(d)in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, such Subsidiary shall substantially simultaneously be designated as
an “Unrestricted Subsidiary” under the ABL Credit Agreement (and, to the extent
applicable, any other agreement governing Permitted Refinancing Indebtedness in
respect of the ABL Loans) and in the case of a designation of an Unrestricted
Subsidiary as a Restricted Subsidiary, such Subsidiary shall substantially
simultaneously be designated as a “Restricted Subsidiary” under the ABL Credit
Agreement (and, to the extent applicable, any other agreement governing
Permitted Refinancing Indebtedness in respect of the ABL Loans).

The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Borrower in such Subsidiary on the date of
designation in an amount equal to the fair market value of the Borrower’s
Investment therein (as determined reasonably and in good faith by a Responsible
Officer).  The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time.

6.12Maintenance of Ratings

.  Use commercially reasonable efforts to obtain and maintain (i) a public
corporate family rating of the Borrower and a rating of the Facilities, in each
case from Moody’s, and (ii) a public corporate credit rating of the Borrower and
a rating of the Facilities, in each case from S&P (it being understood and
agreed that “commercially reasonable efforts” shall in any event include the
payment by the Borrower of customary rating agency fees and cooperation with
information and data requests by Moody’s and S&P in connection with their
ratings process), it being agreed that there is no obligation to maintain any
particular ratings at any time.

6.13Quarterly Lender Calls

. Host quarterly calls for the Lenders within a reasonable period of time
following the delivery of the financial statements referred to in Sections
6.1(a) and (b) to discuss the results of such fiscal period and related matters
(with the date and time of such call to be reasonably determined by the Borrower
and notified to the Administrative Agent a reasonable period of time in advance
of such call); provided that no such call shall be required in respect of any
fiscal period if the Borrower is hosting a public earnings call for equity
security holders in respect of such period.

6.14Post-Closing Covenants

.  Satisfy, to the extent not satisfied as of the Closing Date, the requirements
set forth (i) in Section 5.1(j) within the time period set forth therein and
(ii) in Section

76

 

--------------------------------------------------------------------------------

 

6.5(a)(ii) within 45 days of the Closing Date (or such later date as the
Administrative Agent may agree in its reasonable discretion).

SECTION 7.NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

7.1[Reserved]

.

7.2Indebtedness

.  Create, issue, incur, assume, become liable in respect of or suffer to exist
any Indebtedness, except:

(a)Indebtedness of any Loan Party under this Agreement (including Indebtedness
in respect of any Incremental Term Facility and any Refinancing Term Loans) and
any Permitted Refinancing Indebtedness in respect of the Term Loans (any such
Permitted Refinancing Indebtedness, the “Term Loan Refinancing Indebtedness”);
provided that (i) such Term Loan Refinancing Indebtedness, if secured, is
secured only by the Collateral on a pari passu or junior basis with the
Obligations under this Agreement (provided that the Term Loan Refinancing
Indebtedness shall not consist of syndicated term loans that are secured on a
pari passu basis with the Obligations under this Agreement), (ii) no Person,
other than a Loan Party, shall be an obligor or guarantor with respect to any
Term Loan Refinancing Indebtedness, (iii) the terms of any such Term Loan
Refinancing Indebtedness (excluding pricing, fees, rate floors and optional
prepayment or redemption terms) either (x) reflect market terms at the time of
issuance thereof or (y) taken as a whole, are not materially more restrictive
than those applicable to the Indebtedness being refinanced (other than any
covenants or other provisions applicable only to periods after the Latest
Maturity Date (as in effect on the date of incurrence of such Term Loan
Refinancing Indebtedness))), (iv) such Term Loan Refinancing Indebtedness shall
share ratably or less than ratably with (or, if junior in right of payment or as
to security, on a junior basis with respect to) any prepayments or repayments of
the Initial Term Loans (and Incremental Term Loans, if applicable) and (v) such
Term Loan Refinancing Indebtedness, if secured, shall be subject to
intercreditor arrangements reasonably satisfactory to the Administrative Agent;

(b)Indebtedness of the Loan Parties under the ABL Credit Agreement; provided,
that the aggregate principal amount of ABL Loans (including letter of credit
disbursements) and undrawn letters of credit outstanding thereunder do not
exceed the Permitted ABL Amount, and any Permitted Refinancing Indebtedness in
respect thereof;

(c)Indebtedness of the Borrower or any Restricted Subsidiary owing to the
Borrower or any Restricted Subsidiary; provided that (x) any Indebtedness of any
Loan Party shall be unsecured and shall be subordinated in right of payment to
the Obligations on terms customary for intercompany subordinated Indebtedness,
as reasonably determined by the Administrative Agent, (y) any such Indebtedness
owing to any Loan Party shall be evidenced by a promissory note which shall have
been pledged pursuant to the Guarantee and Collateral Agreement and (z) any such
Indebtedness owing by any Subsidiary that is not a Loan Party to any Loan Party
shall be incurred in compliance with Section 7.7;

(d)Guarantee Obligations incurred by any Group Member of obligations of any
Group Member to the extent such obligations are not prohibited hereunder;
provided that (i) to the extent any such obligations are subordinated to the
Obligations, any such related Guarantee Obligations incurred by a Loan Party
shall be subordinated to the guarantee of such Loan Party of the Obligations on
terms no less favorable to the Lenders than the subordination provisions of the
obligations to which such

77

 

--------------------------------------------------------------------------------

 

Guarantee Obligation relates and (ii) any Guarantee Obligations incurred by any
Loan Party of obligations of a Restricted Subsidiary that is not a Loan Party
shall be permitted to the extent incurred in compliance with Section 7.7;

(e)Indebtedness outstanding on the Closing Date and listed on Schedule 7.2(e)
and any Permitted Refinancing Indebtedness in respect thereof;

(f)Indebtedness (including Capital Lease Obligations) secured by Liens permitted
by Section 7.3(g) in an aggregate principal amount not to exceed at any one time
outstanding the greater of (i) $75,000,000 and (ii) 5 % of Consolidated Net
Tangible Assets (as of the date incurred);

(g)Indebtedness representing deferred compensation to employees or directors of
the Borrower and its Restricted Subsidiaries incurred in the ordinary course of
business;

(h)Indebtedness incurred in the ordinary course of business or that is
consistent with past practice and owed in respect of any netting services,
overdrafts and related liabilities arising from treasury, depository, credit or
debit card, purchase card or other cash management services or in connection
with any automated clearing-house transfers of funds, in each case that does not
constitute Indebtedness for borrowed money;

(i)Indebtedness arising under any Swap Agreement permitted by Section 7.11;

(j)Indebtedness (other than for borrowed money) that may be deemed to exist
pursuant to any guarantees, warranty or contractual service obligations,
performance, surety, statutory, appeal, bid, prepayment guarantee, payment
(other than payment of Indebtedness) or completion of performance guarantees or
similar obligations incurred in the ordinary course of business;

(k)Indebtedness in respect of workers’ compensation claims, payment obligations
in connection with health, disability or other types of social security
benefits, unemployment or other insurance obligations, reclamation and statutory
obligations, in each case in the ordinary course of business;

(l)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds, so long as such Indebtedness is covered or extinguished within five
Business Days;

(m)Indebtedness consisting of (i) the financing of insurance premiums or
self-insurance obligations or (ii) take-or-pay obligations contained in supply
or similar agreements in each case in the ordinary course of business;

(n)Indebtedness in the form of purchase price adjustments (including in respect
of working capital), earnouts, deferred compensation, indemnification or other
arrangements representing acquisition consideration or deferred payments of a
similar nature incurred in connection with any Permitted Acquisitions or other
Investments permitted under Section 7.7 or Dispositions permitted under Section
7.5 (other than Dispositions permitted under Section 7.5(m));

(o)(i) Indebtedness of any Person that becomes a Restricted Subsidiary (or of
any Person not previously a Restricted Subsidiary that is merged or consolidated
with or into the Borrower or a Restricted Subsidiary in a transaction permitted
hereunder) after the Closing Date, or Indebtedness of any Person that is assumed
by the Borrower or any Restricted Subsidiary in connection with an acquisition

78

 

--------------------------------------------------------------------------------

 

of assets by the Borrower or such Restricted Subsidiary in a Permitted
Acquisition; provided that such Indebtedness exists at the time such Person
becomes a Restricted Subsidiary (or is so merged or consolidated) or such assets
are acquired and is not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary (or such merger or consolidation) or
such assets being acquired and (ii) Permitted Refinancing Indebtedness in
respect of such Indebtedness; provided that after giving effect to the
applicable acquisition (or merger or consolidation) or such assumption of
Indebtedness, the Consolidated Leverage Ratio for the Applicable Reference
Period, calculated on a Pro Forma Basis as of the date of such acquisition (or
merger or consolidation) or assumption, is not in excess of 5.00 to 1.00;
provided further that the aggregate principal amount of Indebtedness of
Subsidiaries that are not Loan Parties outstanding under this Section 7.2(o),
together with the aggregate principal amount of Indebtedness of Restricted
Subsidiaries that are not Loan Parties outstanding under Sections 7.2(u) and
7.2(w), shall not exceed the Non-Guarantor Debt Limit (as of the date of
incurrence of Indebtedness pursuant to this Section 7.2(o));

(p)[Reserved];

(q)Indebtedness of the Borrower in respect of the 2023 Notes in an aggregate
principal amount not to exceed $275,000,000 at any time outstanding and any
Permitted Refinancing Indebtedness in respect thereof;

(r)Indebtedness of the Borrower in respect of the 2025 Notes in an aggregate
principal amount not to exceed $300,000,000 at any time outstanding and any
Permitted Refinancing Indebtedness in respect thereof;

(s)Subordinated Indebtedness in an aggregate principal amount at any time
outstanding not to exceed the greater of (i) $150,000,000 and (ii) 15% of
Consolidated Net Tangible Assets (as of the date incurred);

(t)Incremental Equivalent Debt and Permitted Refinancing Indebtedness in respect
thereof; provided that (i) immediately prior to and immediately after giving
effect to the incurrence of any such Indebtedness under this Section 7.2(t), no
Default or Event of Default shall have occurred and be continuing and (ii) the
aggregate amount of Incremental Term Commitments established pursuant to Section
2.24 on any date, together with the aggregate principal amount of Incremental
Equivalent Debt incurred under this Section 7.2(t) on such date, shall not
exceed an amount equal to (x) the Base Incremental Amount in effect on such
date, plus (y) the Voluntary Prepayment Amount in effect on such date, plus (z)
an additional amount subject to the Maximum Incremental Amount as of such date;

(u)(i) Permitted Unsecured Indebtedness so long as, at the time of incurrence of
such Permitted Unsecured Indebtedness, the Consolidated Leverage Ratio for the
Applicable Reference Period, calculated on a Pro Forma Basis as of the date of
incurrence thereof (but excluding from Unrestricted Cash in making such pro
forma calculation the Net Cash Proceeds of such Indebtedness), is not in excess
of 5.00 to 1.00; provided that (x) immediately prior to and immediately after
giving effect to the incurrence of any Permitted Unsecured Indebtedness under
this Section 7.2(u), no Default or Event of Default shall have occurred and be
continuing and (y) the aggregate principal amount of Permitted Unsecured
Indebtedness of Restricted Subsidiaries that are not Loan Parties outstanding
under this Section 7.2(u), together with the aggregate principal amount of
Indebtedness of Restricted Subsidiaries that are not Loan Parties incurred
pursuant to Sections 7.2(o) and (w), shall not exceed the Non-Guarantor Debt
Limit (as of the date of incurrence of Indebtedness pursuant to this Section
7.2(u))and (ii) any Permitted Refinancing Indebtedness in respect thereof;

79

 

--------------------------------------------------------------------------------

 

(v)Indebtedness of the Borrower or any of its Restricted Subsidiaries arising
out of any Permitted Supply Chain Financing;

(w)additional Indebtedness of the Borrower or any of its Restricted Subsidiaries
in an aggregate principal amount (for the Borrower and all Restricted
Subsidiaries) not to exceed at any time outstanding the greater of (i)
$100,000,000 and (ii) 7.5% of Consolidated Net Tangible Assets (as of the date
incurred); provided that the aggregate principal amount of Indebtedness of
Restricted Subsidiaries that are not Loan Parties outstanding under this Section
7.2(w), together with the aggregate principal amount of Indebtedness of
Restricted Subsidiaries that are not Loan Parties outstanding under Sections
7.2(o) and (u), shall not exceed the Non-Guarantor Debt Limit (as of the date of
incurrence of Indebtedness pursuant to this Section 7.2(w));

(x)Attributable Indebtedness in an aggregate principal amount not to exceed the
greater of (i) $75,000,000 and (ii) 5% of Consolidated Net Tangible Assets (as
of the date incurred) at any time outstanding, which Attributable Indebtedness
arises out of a sale and leaseback transaction permitted under Section 7.10;

(y)Indebtedness of any Loan Party in an aggregate principal amount not to exceed
the Net Cash Proceeds (Not Otherwise Applied) received after the Closing Date
and on or prior to such date from any issuance of Qualified Capital Stock by the
Borrower (other than any such issuance to a Group Member); and

(z)Guarantee Obligations incurred by any Group Member of obligations of any
Joint Venture or Unrestricted Subsidiary to the extent permitted under
Section 7.7(v).

For purposes of determining compliance with this ‎Section 7.2, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses ‎(a) through ‎(z) above, the Borrower may, in
its sole discretion, divide or classify or later divide, classify or reclassify
all or a portion of such item of Indebtedness in a manner that complies with
this Section 7.2 and will only be required to include the amount and type of
such Indebtedness (or any portion thereof) in one or more of the above clauses;
provided that all Indebtedness outstanding under the Loan Documents and the ABL
Credit Agreement and, in each case, any Permitted Refinancing Indebtedness in
respect thereof, will at all times be deemed to be outstanding in reliance only
on the exception in ‎Section 7.2(a) and Section 7.2(b), respectively.

For the avoidance of doubt, a permitted refinancing in respect of Indebtedness
incurred pursuant to a Dollar-denominated or Consolidated Net Tangible
Assets-governed basket shall not increase capacity to incur Indebtedness under
such Dollar-denominated or Consolidated Net Tangible Assets-governed basket, and
such Dollar-denominated or Consolidated Net Tangible Assets-governed basket
shall be deemed to continue to be utilized by the amount of the original
Indebtedness incurred unless and until the Indebtedness incurred to effect such
permitted refinancing is no longer outstanding.

7.3Liens

.  Create, incur, assume or suffer to exist any Lien upon any of its property,
whether now owned or hereafter acquired, except:

(a)Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Restricted Subsidiaries, as
the case may be, to the extent required by GAAP;

80

 

--------------------------------------------------------------------------------

 

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or that are being contested in good faith by
appropriate proceedings;

(c)pledges, deposits or similar Liens in connection with workers’ compensation,
unemployment insurance and other social security legislation;

(d)(i) deposits to secure (x) the performance of bids, supplier and other trade
contracts (including government contracts) (other than for borrowed money),
leases, statutory obligations (other than for borrowed money and other than any
such obligation imposed pursuant to Section 430(k) of the Code or Sections
303(k) or 4068 of ERISA) and (y) surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case (with respect to clauses (x)
and (y)) incurred in the ordinary course of business and (ii) Liens on cash
earnest money deposits in connection with any letter of intent or purchase
agreement permitted under this Agreement;

(e)easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Restricted Subsidiaries;

(f)Liens in existence on the Closing Date listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(e); provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased (other than, in the case of
Permitted Refinancing Indebtedness, by any Additional Permitted Amount);

(g)Liens securing Indebtedness of any Group Member incurred pursuant to Section
7.2(f) to finance the acquisition of fixed or capital assets (and any Permitted
Refinancing Indebtedness in respect thereof); provided that (i) such Liens shall
be created within 180 days of the acquisition of such fixed or capital assets,
(ii) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and the proceeds and products thereof and (iii)
the amount of Indebtedness secured thereby is not increased; provided further
that in the event that purchase money obligations are owed to any Person with
respect to financing of more than one purchase of any fixed or capital assets,
such Liens may secure all such purchase money obligations and may apply to all
such fixed or capital assets financed by such Person;

(h)(i) Liens on the Collateral created pursuant to the Security Documents (or
any Term Loan Security Documents (as defined in the Intercreditor Agreement)),
(ii) Liens on cash granted in favor of any lender under the ABL Credit Agreement
or the Issuing Lender (as defined in the ABL Credit Agreement) created as a
result of any requirement to provide cash collateral pursuant to the ABL Credit
Agreement and (iii) subject to the Intercreditor Agreement, Liens on the
Collateral created pursuant to the ABL Security Documents (or any ABL Security
Documents (as defined in the Intercreditor Agreement));

(i)any interest or title of a licensor or lessor under any lease or license
entered into by any Group Member in the ordinary course of its business and
covering only the assets so leased;

(j)Liens solely on any cash earnest money deposits made by the Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement relating to a Permitted Acquisition;

(k)Liens in favor of any Loan Party so long as (in the case of any Lien granted
by a Loan Party) such Liens are junior to the Liens created pursuant to the
Security Documents;

81

 

--------------------------------------------------------------------------------

 

(l)Liens arising from filing Uniform Commercial Code or personal property
security financing statements (or substantially equivalent filings outside of
the United States) regarding leases;

(m)any option or other agreement to purchase any asset of any Group Member, the
purchase, sale or other disposition of which is not prohibited by Section 7.5;

(n)Liens arising from the rendering of an interim or final judgment or order
against any Group Member that does not give rise to an Event of Default;

(o)Liens existing on any asset prior to the acquisition thereof by the Borrower
or any Restricted Subsidiary or existing on any asset of any Person that becomes
a Restricted Subsidiary (or of any Person not previously a Restricted Subsidiary
that is merged or consolidated with or into a Restricted Subsidiary in a
transaction permitted hereunder) after the Closing Date prior to the time such
Person becomes a Restricted Subsidiary (or is so merged or consolidated) to the
extent the Liens on such assets secure Indebtedness permitted by Section 7.2(o);
provided that (i) such Liens are not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted Subsidiary
(or such merger or consolidation) and (ii) such Liens attach at all times only
to the same assets or category of assets that such Liens (other than after
acquired property that is affixed or incorporated into the property covered by
such Lien) attached to, and secure only the same Indebtedness or obligations (or
any Permitted Refinancing Indebtedness in respect thereof permitted by Section
7.2(o)) that such Liens secured, immediately prior to such permitted
acquisition;

(p)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any other
Restricted Subsidiary in the ordinary course of business and permitted by this
Agreement;

(q)non-exclusive licenses, sublicenses, leases and subleases of Intellectual
Property of any Group Member in the ordinary course of business;

(r)Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to brokerage accounts incurred in the
ordinary course of business and not for speculative purposes;

(s)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(t)Liens on premium refunds granted in favor of insurance companies (or their
financing affiliates) in connection with the financing of insurance premiums;

(u)banker’s liens, rights of setoff or similar rights and remedies as to deposit
accounts or other funds maintained with depository institutions and securities
accounts and other financial assets maintained with a securities intermediary;
provided that such deposit accounts or funds and securities accounts or other
financial assets are not established or deposited for the purpose of providing
collateral for any Indebtedness and are not subject to restrictions on access by
the Borrower or any Restricted Subsidiary in excess of those required by
applicable banking regulations;

(v)Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.7 to be applied
against the purchase price for such Investment or (ii) consisting of an
agreement to dispose of any property in a Disposition permitted by

82

 

--------------------------------------------------------------------------------

 

Section 7.5, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(w)Liens solely on assets and securing Indebtedness of Restricted Subsidiaries
that are not Loan Parties permitted to be incurred pursuant to Section 7.2 in an
amount not to exceed the Non-Guarantor Limit;

(x)Liens on the Collateral securing (i) Incremental Equivalent Debt permitted
under Section 7.2(t) on a pari passu or junior basis with the Liens on the
Collateral securing the Obligations and (ii) any Permitted Refinancing
Indebtedness in respect thereof; provided that the Liens on the Collateral
securing Incremental Equivalent Debt or any such Permitted Refinancing
Indebtedness shall be subject to an intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent;

(y)Liens on any Receivables Related Assets (i) granted to the provider of any
Permitted A/R Finance Transaction or (ii) that arise or may be deemed to arise
pursuant to any Permitted Supply Chain Financing;

(z)Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds at any time (as to all Group
Members) the greater of (i) $100,000,000 and (ii) 7.5% of Consolidated Net
Tangible Assets (as of the date incurred);

(aa)Liens on property purportedly rented to, or leased by, the Borrower or any
of its Restricted Subsidiaries pursuant to a sale and leaseback transaction
permitted under Section 7.10; provided that (i) such Liens do not encumber any
other property of the Borrower or its Restricted Subsidiaries and (ii) such
Liens secure only Indebtedness permitted under Section 7.2(x); and

(bb)Liens to secure Swap Obligations in an amount not to exceed $25,000,000 in
the aggregate at any one time outstanding.

For purposes of determining compliance with this Section 7.3, in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria for more than one of the categories of Liens described in clauses (a)
through (bb) above, the Borrower may, in its sole discretion, divide or classify
or later divide, classify or reclassify all or a portion of such Lien in a
manner that complies with this Section 7.3 and will only be required to include
the amount and type of such Lien in one or more of the above clauses; provided
that all Liens securing Indebtedness outstanding under the Loan Documents and
the ABL Credit Agreement, and, in each case, any Permitted Refinancing thereof,
will at all times be deemed to be outstanding in reliance only on the exception
in Section 7.3(h).

7.4Fundamental Changes

.  Enter into any merger, consolidation or amalgamation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or Dispose of all
or substantially all of its property or business, except that:

(a)any Restricted Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any other Restricted Subsidiary
(provided, that when any Subsidiary Guarantor is merging with or into another
Restricted Subsidiary, such Subsidiary Guarantor shall be the continuing or
surviving corporation or the continuing or surviving corporation shall,
substantially simultaneously with such merger or consolidation, become a
Subsidiary Guarantor);

83

 

--------------------------------------------------------------------------------

 

(b)any Restricted Subsidiary may merge, consolidate or amalgamate with any other
Person (other than the Borrower) in order to effect an Investment permitted
pursuant to Section 7.7; provided that if such Restricted Subsidiary is a
Subsidiary Guarantor the continuing or surviving Person shall be a Subsidiary
Guarantor;

(c)any Restricted Subsidiary of the Borrower may Dispose of any or all of its
assets (i) to the Borrower or any Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by Section
7.5; and

(d)any Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor
may (i) dispose of any or all or substantially all of its assets to any Group
Member (upon voluntary liquidation or otherwise) or (ii) liquidate or dissolve
if the Borrower determines in good faith that such liquidation or dissolution is
in the best interest of the Borrower and is not materially disadvantageous to
the Administrative Agent or the Lenders.

7.5Disposition of Property

.  Dispose of any of its property, whether now owned or hereafter acquired, or,
in the case of any Restricted Subsidiary, issue or sell any shares of such
Restricted Subsidiary’s Capital Stock to any Person, except:

(a)the Disposition of surplus, outdated, obsolete or worn out, or no longer used
or useable property (other than accounts receivable or inventory) in the
ordinary course of business;

(b)Dispositions of inventory, cash and Cash Equivalents in the ordinary course
of business;

(c)Dispositions permitted by Section 7.4(c)(i) or Section 7.4(d)(i);

(d)the sale or issuance of any Restricted Subsidiary’s Capital Stock to the
Borrower or any Subsidiary Guarantor;

(e)Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business consistent
with past practice and not as part of any accounts receivables financing
transaction;

(f)Dispositions of assets (including as a result of like-kind exchanges) to the
extent that (i) such assets are exchanged for credit (on a fair market value
basis) against the purchase price of similar or replacement assets or (ii) such
asset is Disposed of for fair market value and the proceeds of such Disposition
are promptly applied to the purchase price of similar or replacement assets;

(g)Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any asset of any Group Member;

(h)non-exclusive licenses or sublicenses of intellectual property in the
ordinary course of business, to the extent that they do not materially interfere
with the business of the Borrower or any Restricted Subsidiary;

(i)the lapse, abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of non-material intellectual property or rights relating thereto
that the Borrower determines in its reasonable judgment to be desirable to the
conduct of its business and not materially disadvantageous to the interests of
the Lenders;

84

 

--------------------------------------------------------------------------------

 

(j)licenses, leases or subleases entered into in the ordinary course of
business, to the extent that they do not materially interfere with the business
of the Borrower or any Restricted Subsidiary;

(k)Dispositions to any Group Member; provided that any such Disposition
involving a Restricted Subsidiary that is not a Subsidiary Guarantor shall be
made in compliance with Sections 7.7 and 7.9;

(l)(i) Dispositions of assets to the extent that such Disposition constitutes an
Investment referred to in and permitted by Section 7.7, (ii) Dispositions of
assets to the extent that such Disposition constitute a Restricted Payment
referred to in and permitted by Section 7.6, (iii) Dispositions set forth on
Schedule 7.5(l) and (iv) sale and leaseback transactions permitted under Section
7.10;

(m)Dispositions of Receivables and Related Assets in Permitted A/R Finance
Transactions;

(n)other Dispositions of assets (including Capital Stock); provided that (i) it
shall be for fair market value (determined as if such Disposition was
consummated on an arm’s-length basis), (ii) at least 75% of the total
consideration for any such Disposition in excess of the greater of (x)
$30,000,000 and (y) 2.5% of Consolidated Net Tangible Assets received by the
Borrower and its Restricted Subsidiaries shall be in the form of cash or Cash
Equivalents, (iii) no Event of Default then exists or would result from such
Disposition (except if such Disposition is made pursuant to an agreement entered
into at a time when no Event of Default exists) and (iv) the requirements of
Section 2.11(b), to the extent applicable, are complied with in connection
therewith; provided, however, that for purposes of clause (ii) above, the
following shall be deemed to be cash:  (A) any liabilities (other than
liabilities that are by their terms subordinated to the Obligations) of the
Borrower or any Restricted Subsidiary (as shown on such Person’s most recent
balance sheet (or in the notes thereto), or if the incurrence of such liability
took place after the date of such balance sheet, that would have been shown on
such balance sheet or in the notes thereto, as determined in good faith by the
Borrower) that are (i) assumed by the transferee of any such assets and for
which the Borrower and/or its Restricted Subsidiaries have been validly released
by all relevant creditors in writing or (ii) otherwise cancelled or terminated
in connection with such Disposition, (B) any securities received by the Borrower
or such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received in the conversion) within 180
days following the closing of the applicable Disposition and (C) any Designated
Non-Cash Consideration received by the Borrower or any of its Restricted
Subsidiaries in such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this Section 7.5(n) that is at that time outstanding, not to exceed the greater
of (1) $60,000,000 and (2) 4% of Consolidated Net Tangible Assets (as of the
date of such disposition (or, at the Borrower’s election, as of the date of
entry into a binding agreement with respect to such Disposition) (with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value); and

(o)other Dispositions of operating segments, business units, divisions, lines of
business, or the assets or Capital Stock of any Subsidiary of the Borrower which
individually may comprise an operating segment,  business unit, division or line
of business, division, and with respect to which the Board of Directors of the
Borrower has determined are no longer strategic or core to the Borrower’s
business (taken as a whole), in an aggregate sales price for each such
Disposition or related series of Dispositions not to exceed $75,000,000
(exclusive of any earnout consideration payable in connection therewith);
provided that no more than two (2) such Dispositions or series of related
Dispositions may be consummated prior to the Scheduled Maturity Date;

85

 

--------------------------------------------------------------------------------

 

(p)the surrender or waiver of contract rights in the ordinary course of business
or the surrender or waiver of litigation claims or the settlement, release or
surrender of tort or litigation claims of any kind;

(q)the transfer of improvements or alterations in connection with any lease of
property upon the termination thereof;

(r)any Restricted Payment permitted by Section 7.6 or Investment permitted by
Section 7.7; and

(s)the termination of a lease of real or personal property.

7.6Restricted Payments

.  Declare or pay any dividend (other than dividends payable solely in common
stock of the Person making such dividend) on, or make any payment on account of,
or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member (collectively, “Restricted
Payments”), except that:

(a)any Restricted Subsidiary may make Restricted Payments ratably to its equity
holders (or if not ratably, on a basis more favorable to the Borrower and the
other Loan Parties);

(b)so long as no Event of Default shall have occurred and be continuing, the
Borrower may purchase its common stock or common stock options from present or
former officers or employees of any Group Member upon the death, disability or
termination of employment of such officer or employee, provided, that the
aggregate amount of payments under this Section 7.6(b) after the Closing Date
(net of any proceeds received by the Borrower after the Closing Date in
connection with resales of any common stock or common stock options so
purchased) shall not exceed $5,000,000;

(c)the Borrower may declare and pay dividends with respect to its Capital Stock
payable solely in shares of Qualified Capital Stock;

(d)the Borrower may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Borrower in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock in the Borrower;

(e)the Borrower may acquire its Capital Stock upon the exercise of stock options
for such Capital Stock of the Borrower if such Capital Stock represents a
portion of the exercise price of such stock options or in connection with tax
withholding obligations arising in connection with the exercise of options by,
or the vesting of restricted Capital Stock or similar equity awards held by, any
current or former director, officer or employee of any Group Member;

(f)the Borrower may convert or exchange any of its Capital Stock for or into
Qualified Capital Stock;

(g)so long as no Event of Default shall have occurred and be continuing or would
result therefrom, the Borrower may on any date make Restricted Payments in an
amount equal to the Available Amount on such date; provided that at the time of
the making of any such Restricted Payments and immediately after giving effect
to such Restricted Payments, the Consolidated Leverage Ratio for the Applicable
Reference Period, calculated on a Pro Forma Basis, is not in excess of 5.00 to
1.00;

86

 

--------------------------------------------------------------------------------

 

(h)so long as no Event of Default shall have occurred and be continuing or would
result therefrom, the Borrower may on any date make Restricted Payments in an
aggregate amount not to exceed from and after the Closing Date the greater of
(i) $25,000,000 and (ii) 2% of Consolidated Net Tangible Assets (as of the date
of the making of such Restricted Payment);

(i)so long as no Event of Default shall have occurred and be continuing or would
result therefrom, the Borrower may on any date make Restricted Payments;
provided that at the time of the making of any such Restricted Payments and
immediately after giving effect to such Restricted Payments, (i) the
Consolidated Leverage Ratio for the Applicable Reference Period, calculated on a
Pro Forma Basis, is not in excess of 4.50 to 1.00 and (ii) the Consolidated
Secured Leverage Ratio for the Applicable Reference Period, calculated on a Pro
Forma Basis, is not in excess of 2.00 to 1.00;

(j)so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may on any date pay dividends
to its shareholders in an aggregate amount not to exceed in any fiscal year
6.00% of Market Capitalization; and

(k)the Borrower may pay any Restricted Payment within 60 days after the date of
the declaration thereof or the provision of a redemption notice with respect
thereto, as the case may be, if at the date of such declaration or notice, the
Restricted Payment contemplated by such declaration or redemption notice would
have complied with the provisions of this Section 7.6.

7.7Investments

.  Make any advance, loan, extension of credit (by way of guaranty or otherwise)
or capital contribution to, or purchase any Capital Stock, bonds, notes,
debentures or other debt securities of, or any assets constituting a business
unit of, or make any other investment in, any other Person (all of the
foregoing, “Investments”), except:

(a)extensions of trade credit in the ordinary course of business;

(b)investments in cash and Cash Equivalents;

(c)Guarantee Obligations of any Group Member in respect of Indebtedness or other
obligations of the Borrower or any Restricted Subsidiary (including any such
Guarantee Obligations arising as a result of any such Person being a joint and
several co-applicant with respect to any letter of credit or letter of
guaranty); provided that (i) (A) a Restricted Subsidiary that is not a
Subsidiary Guarantor shall not Guarantee any Indebtedness for borrowed money of
any Loan Party and (B) any Guarantee Obligations in respect of Subordinated
Indebtedness shall be subordinated to the Obligations on terms no less favorable
to the Lenders than those of the Subordinated Indebtedness and (ii) no Guarantee
Obligations of any Loan Party of Indebtedness (excluding, for the avoidance of
doubt, Guarantee Obligations in respect of obligations not constituting
Indebtedness) of any Restricted Subsidiary that is not a Loan Party shall be
permitted pursuant to this Section 7.7(c) if, at the time of the incurrence of,
and after giving effect to, such Guarantee Obligations (and any substantially
simultaneous use of the Permitted Amount), the Permitted Amount would be less
than zero;

(d)loans and advances to directors, officers and employees of any Group Member
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for the Borrower and its Restricted
Subsidiaries not to exceed $5,000,000 at any one time outstanding;

(e)loans or advances made by the Borrower or any Restricted Subsidiary to any
Restricted Subsidiary; provided that no loan or advance made by any Loan Party
to a Restricted Subsidiary that is not a Loan Party shall be permitted pursuant
to this Section 7.7(e) if, at the time of, and

87

 

--------------------------------------------------------------------------------

 

after giving effect to, the making of such loan or advance (and any
substantially simultaneous use of the Permitted Amount) and the use of proceeds
thereof, the Permitted Amount would be less than zero;

(f)Investments in assets useful in the business of the Borrower and its
Restricted Subsidiaries, other than current assets, made by any Group Member
with the proceeds of any Reinvestment Deferred Amount;

(g)(i) Investments by the Borrower in any Subsidiary Guarantor and by any
Subsidiary Guarantor in any Loan Party, and (ii) Investments (including by way
of capital contributions) by any Group Member in Equity Interests in their
Restricted Subsidiaries; provided, in the case of clause (ii), no Investment by
any Loan Party in any Restricted Subsidiary that is not a Loan Party shall be
permitted pursuant to this Section 7.7(g) if, at the time of the making of, and
after giving effect to, such Investment (and any substantially simultaneous use
of the Permitted Amount), the Permitted Amount would be less than zero;

(h)any Permitted Acquisition; provided that the aggregate amount of Investments
pursuant to this Section 7.7(h) in respect of acquisitions of Persons that do
not, upon acquisition thereof, become Subsidiary Guarantors, or property that is
not, upon acquisition thereof, owned by Loan Parties (whether such Investment is
consummated with cash or equity (including Disqualified Capital Stock of any
Subsidiaries not organized under the laws of any jurisdiction within the United
States, but excluding any other equity of such Subsidiaries), as with such
Investment as valued in good faith by the Board of Directors of the Borrower)
shall not exceed at any time outstanding the greater of (x) $75,000,000 and (y)
5% of Consolidated Net Tangible Assets (as of the date of consummation of such
purchase or other acquisition);

(i)promissory notes and other non-cash consideration received in connection with
Dispositions permitted by Section 7.5;

(j)Investments acquired as a result of the purchase or other acquisition by any
Group Member in connection with a Permitted Acquisition; provided, that such
Investments were not made in contemplation of such Permitted Acquisition and
were in existence at the time of such Permitted Acquisition;

(k)Investments existing on the Closing Date and set forth on Schedule 7.7(k) and
any modification, refinancing, renewal, refunding, replacement or extension
thereof; provided that the amount of any Investment permitted pursuant to this
Section 7.7(k) is not increased from the amount of such Investment on the
Closing Date;

(l)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(m)Investments of a Restricted Subsidiary acquired after the Closing Date or of
a corporation merged into the Borrower or merged or consolidated with any
Restricted Subsidiary, in each case in accordance with Section 7.4 after the
Closing Date, to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(n)guarantees by the Borrower or any Restricted Subsidiary of leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

88

 

--------------------------------------------------------------------------------

 

(o)Investments made to effect the pledges and deposits described in, and
permitted under, Section 7.3(c) and (d);

(p)Investments by the Borrower or any Restricted Subsidiary that result solely
from the receipt by the Borrower or such Restricted Subsidiary from any of its
Subsidiaries of a dividend or other Restricted Payment in the form of Capital
Stock, evidences of Indebtedness or other securities (but not any additions
thereto made after the date of the receipt thereto);

(q)mergers and consolidations permitted under Section 7.4 that do not involve
any Person other than the Borrower and Restricted Subsidiaries that are Wholly
Owned Subsidiaries;

(r)so long as no Event of Default has occurred and is continuing or would result
therefrom, Investments in an aggregate amount not to exceed the Available Amount
at such time;

(s)[reserved];

(t)so long as no Event of Default shall have occurred and be continuing or would
result therefrom, other Investments, if, at the time of such Investment, (i) the
Consolidated Leverage Ratio for the Applicable Reference Period, calculated on a
Pro Forma Basis, is not in excess of 5.00 to 1.00 and (ii) the Consolidated
Secured Leverage Ratio for the Applicable Reference Period, calculated on a Pro
Forma Basis, is not in excess of 2.00 to 1.00;

(u)in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Restricted Subsidiaries in an
aggregate amount (valued at cost), taken together with all other outstanding
Investments made pursuant to this Section 7.7(u), not to exceed at any one time
outstanding, the greater of (i) $75,000,000 and (ii) 5% of Consolidated Net
Tangible Assets (as of the date of the making of such Investment);

(v)(i) any Investment in any Joint Venture or Unrestricted Subsidiary and (ii)
any Permitted Acquisition of Persons that do not, upon acquisition thereof,
become Subsidiary Guarantors, and property that is not, upon acquisition
thereof, owned by Loan Parties; provided that the aggregate outstanding amount
of the Investments and Permitted Acquisitions consummated pursuant to this
Section 7.7(v) (with respect to Investments pursuant to clause (i), valued at
cost, and with respect to Permitted Acquisitions pursuant to clause (ii), the
Investment amount thereof shall be as valued in good faith by the Board of
Directors of the Borrower and shall include cash and equity (including
Disqualified Capital Stock of any Subsidiaries not organized under the laws of
any jurisdiction within the United States, but excluding any other equity of
such Subsidiaries), as valued in good faith by the Board of Directors of the
Borrower) shall not exceed at any time outstanding the greater of (i)
$75,000,000 and (ii) 5% of Consolidated Net Tangible Assets (as of the date of
the making of such Investment);

(w)Investments, taken together with all other outstanding Investments made
pursuant to this Section 7.7(w), in an aggregate amount (valued at cost) not to
exceed the Net Cash Proceeds (Not Otherwise Applied) received after the Closing
Date and on or prior to such date from any issuance of Qualified Capital Stock
by the Borrower (other than any such issuance to a Group Member);

(x)Investments by the Borrower or any of its Restricted Subsidiaries in Similar
Businesses in an aggregate amount (valued at cost), taken together with all
other outstanding Investments made pursuant to this Section 7.7(x), not to
exceed from and after the Closing Date the greater of (i) $75,000,000 and (ii)
5% of Consolidated Net Tangible Assets (as of the date of the making of such
Investment);

89

 

--------------------------------------------------------------------------------

 

(y)Investments constituting the extension of credit made to any purchaser of
Receivables and Related Assets in connection with any Permitted A/R Finance
Transaction relating to the balance of the purchase price payable therefor by
such purchaser; and

(z)Investments by the Borrower in connection with its membership in Northwest
Farm Credit Services system, consistent with past practice, and as required by
the bylaws of Northwest Farm Credit Services and the requirements of the Farm
Credit Act of 1971 and the regulations thereunder.

7.8Optional Payments of Certain Debt Instruments

.  Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any Junior Indebtedness (any of the foregoing, a
“Restricted Debt Payment”) other than:

(a)refinancings of Junior Indebtedness with the proceeds of Permitted
Refinancing Indebtedness permitted in respect thereof under Section 7.2;

(b)payments of or in respect of Junior Indebtedness made solely with Qualified
Capital Stock or the conversion of any Junior Indebtedness into Qualified
Capital Stock;

(c)prepayments of intercompany Junior Indebtedness permitted hereunder owed by
the Borrower or any Restricted Subsidiary to the Borrower or any Restricted
Subsidiary; provided that no prepayment of any Junior Indebtedness owed by any
Loan Party to any Restricted Subsidiary that is not a Loan Party shall be
permitted so long as a Default or Event of Default shall have occurred and be
continuing or would result therefrom;

(d)so long as no Event of Default has occurred and is continuing or would result
therefrom, Restricted Debt Payments in an aggregate amount not to exceed from
and after the Closing Date the greater of (i) $25,000,000 and (ii) 2% of
Consolidated Net Tangible Assets (as of the date of the making of such
Restricted Debt Payment);

(e)so long as no Event of Default has occurred and is continuing or would result
therefrom, Restricted Debt Payments in an amount equal to the Available Amount
on such date; provided that at the time of the making of such Restricted Debt
Payment and immediately after giving effect to such Restricted Debt Payment, the
Consolidated Leverage Ratio for the Applicable Reference Period, calculated on a
Pro Forma Basis, is not in excess of 5.00 to 1.00; and

(f)in addition to the other Restricted Debt Payments permitted by this Section
7.8 and so long as no Event of Default has occurred and is continuing or would
result therefrom, Restricted Debt Payments if, at the time of making such
Restricted Debt Payment and immediately after giving effect thereto, (x) the
Consolidated Leverage Ratio for the Applicable Reference Period, calculated on a
Pro Forma Basis, is not in excess of 4.50 to 1.00 and (y) the Consolidated
Secured Leverage Ratio for the Applicable Reference Period, calculated on a Pro
Forma Basis, is not in excess of 2.00 to 1.00.

Notwithstanding anything to the contrary contained in this Section 7.8, in no
event shall any payment in respect of Subordinated Indebtedness be permitted if
such payment is in violation of the subordination provisions of such
Subordinated Indebtedness.

7.9Transactions with Affiliates

.  Enter into any transaction, including any purchase, sale, lease or exchange
of property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than (x) transactions
between or among the Loan Parties

90

 

--------------------------------------------------------------------------------

 

and (y) transactions between or among the Borrower and its Restricted
Subsidiaries consistent with past practices and made in the ordinary course of
business) unless such transaction is (a) otherwise permitted under this
Agreement and (b) upon fair and reasonable terms no less favorable to the
relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate as determined in good faith
by the board of directors of the Borrower; provided that the foregoing
restriction in clause (b) shall not apply to (i) transactions permitted under
Section 7.6; (ii) the payment of customary directors’ fees and indemnification
and reimbursement of expenses to directors, officers or employees; (iii) any
issuance of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by the Borrower’s Board of Directors;
(iv) employment, retention, severance and similar arrangements (including equity
or equity based incentive plans, stock ownership plans, compensation or
incentive plants and arrangements and employee benefit plans and arrangements)
and indemnification arrangements entered into in the ordinary course of business
between the Borrower or any Restricted Subsidiary and any employee, officer or
director thereof; (v) intercompany transactions undertaken in good faith (as
certified by a Responsible Officer) for the purpose of improving the
consolidated tax efficiency of the Group Members, (vi) Investments permitted by
Section 7.7(d), (vii) payment of customary fees and reasonable out of pocket
costs to, and indemnities for the benefit of, directors, officers and employees
of the Borrower and its Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Subsidiaries, and (viii) transactions disclosed in the Borrower’s SEC filings
made prior to the Closing Date.

7.10Sales and Leasebacks

.  Enter into any arrangement with any Person providing for the leasing by any
Group Member of real or personal property that has been or is to be sold or
transferred by such Group Member to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of such Group Member, unless (a) the Disposition
of the property subject to such transaction is permitted by Section 7.5 and the
Borrower or the applicable Restricted Subsidiary would be entitled to incur
Liens with respect to such transaction pursuant to Section 7.3 and Indebtedness
in an amount equal to the Attributable Indebtedness with respect to such
transaction pursuant to Section 7.2 and (b) the Net Cash Proceeds received by
the applicable Group Member in connection with such transaction are at least
equal to the fair market value (as determined by the board of directors of the
Borrower or a member of the senior management of the Borrower) of such property;
provided that the aggregate amount of consideration paid to the Group Members
(and the aggregate principal amount of any Attributable Indebtedness) in respect
of transactions permitted under this Section 7.10 shall not exceed the greater
of (i) $75,000,000 and (ii) 5% of Consolidated Net Tangible Assets (as of the
date of consummation of such arrangement).

7.11Swap Agreements

.  Enter into any Swap Agreement, except (a) Swap Agreements entered into to
hedge or mitigate risks to which any Group Member has actual exposure (other
than those in respect of Capital Stock), (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of any Group Member
and (c) Swap Agreements in existence as of the Closing Date and reflected in the
Borrower’s filings with the SEC.

7.12Changes in Fiscal Periods

.  Change Borrower’s fiscal year end or change the Borrower’s method of
determining fiscal quarters (without the consent of the Administrative Agent)
except as permitted by GAAP and recommended by Borrower’s auditors or required
by GAAP.

7.13Negative Pledge Clauses

.  Enter into or suffer to exist or become effective any agreement that
prohibits or limits the ability of any Group Member to create, incur, assume or
suffer to exist any Lien upon any of its property or revenues, whether now owned
or hereafter acquired to secure its obligations under the Loan Documents to
which it is a party other than (a) (i) this Agreement, the other

91

 

--------------------------------------------------------------------------------

 

Loan Documents, the ABL Loan Documents, the 2023 Notes Indenture and the 2025
Notes Indenture, (ii) agreements related to other Indebtedness permitted by this
Agreement to the extent that encumbrances or restrictions imposed by such other
Indebtedness are not more restrictive on the Loan Party or any of its applicable
Subsidiaries than the encumbrances and restrictions contained in this Agreement
as determined by the chief executive officer or the chief financial officer of
the Borrower in good faith and (iii) any agreement governing any Permitted
Refinancing Indebtedness in respect of the Loans, the ABL Loans, the 2023 Notes
Indenture or the 2025 Notes Indenture , in each case, with respect to this
clause (iii), so long as any such agreement is not more restrictive than the
Loan Documents, the ABL Loan Documents or the documents governing the
Indebtedness being refinanced, as applicable, (b) any agreements governing any
purchase money Liens, Attributable Indebtedness or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (c) any agreement in
effect at the time any Subsidiary becomes a Restricted Subsidiary of the
Borrower, so long as such prohibition or limitation applies only to such
Restricted Subsidiary (and, if applicable, its Subsidiaries) and such agreement
was not entered into in contemplation of such Person becoming a Restricted
Subsidiary of the Borrower, as such agreement may be amended, restated,
supplemented, modified extended renewed or replaced, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement does
not expand in any material respect the scope of any restriction contemplated by
this Section 7.13 contained therein, (d) customary provisions restricting
assignments, subletting, sublicensing, pledging or other transfers contained in
leases, subleases, licenses or sublicenses, so long as such restrictions are
limited to the property or assets subject to such leases, subleases, licenses or
sublicenses, as the case may be, (e) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or any
assets pending such sale; provided that such restrictions or conditions apply
only to the Restricted Subsidiary or assets that is to be sold and such sale is
permitted hereunder, (f) restrictions imposed by applicable law or regulation or
license requirements; (g) customary provisions restricting assignment of any
agreement, which provisions are entered into in the ordinary course of business
; (h) any customary restriction pursuant to any document, agreement or
instrument governing or relating to any Lien permitted under Section 7.3 and (i)
customary provisions contained in joint venture agreements, shareholder
agreements and other similar agreements applicable to joint ventures permitted
hereunder and applicable solely to such joint venture (and its assets or Capital
Stock issued by such Person) entered into in the ordinary course of business.

7.14Clauses Restricting Subsidiary Distributions

.  Enter into or suffer to exist or become effective any consensual encumbrance
or restriction on the ability of any Restricted Subsidiary of the Borrower to
(a) make Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, any Group Member, (b) make
loans or advances to, or other Investments in, any Group Member or (c) transfer
any of its assets to any Group Member, except for (i) any encumbrances or
restrictions existing under (A) this Agreement, the other Loan Documents, the
ABL Loan Documents, the 2023 Notes Indenture and the 2025 Notes Indenture, (B)
any agreement governing Indebtedness incurred pursuant to Section 7.2 so long as
such encumbrance or restriction is customary in agreements governing
Indebtedness of such type and is no more restrictive than the Loan Documents or
(C) any agreement governing Permitted Refinancing Indebtedness in respect of the
Loans, any ABL Loans or any other Indebtedness incurred pursuant to Section 7.2,
in each case so long as any such agreement is not more restrictive than the Loan
Documents, the ABL Loan Documents or the documents governing the Indebtedness
being refinanced, as applicable, (ii) any encumbrances or restrictions with
respect to a Restricted Subsidiary imposed pursuant to an agreement that has
been entered into in connection with the Disposition of all or substantially all
of the Capital Stock or assets of such Restricted Subsidiary, (iii) any
encumbrance or restriction applicable to a Restricted Subsidiary (and, if
applicable, its Subsidiaries) under any agreement of such Restricted Subsidiary
in effect at the time such Person becomes a Restricted Subsidiary of the
Borrower, so long as such agreement was not entered into in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower, as such agreement
may be amended, restated, supplemented, modified extended renewed or replaced,
so long as such amendment, restatement,

92

 

--------------------------------------------------------------------------------

 

supplement, modification, extension, renewal or replacement does not expand in
any material respect the scope of any restriction contemplated by this Section
7.14 contained therein, (iv) customary provisions restricting assignments,
subletting, sublicensing, pledging or other transfers contained in leases,
subleases, licenses or sublicenses, so long as such restrictions are limited to
the property or assets subject to such leases, subleases, licenses or
sublicenses, as the case may be, (v) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or any
assets pending such sale, provided that such restrictions or conditions apply
only to the Restricted Subsidiary or assets that is to be sold and such sale is
permitted hereunder, (vi) restriction of the nature referred to in clause (c)
above under the agreements governing purchase money liens, Attributable
Indebtedness or Capital Lease Obligations otherwise permitted hereby, which
restrictions are only effective against the assets financed thereby, (vii) any
applicable law, rule or regulation (including applicable currency control laws
and applicable state corporate statutes restricting the payment of dividends in
certain circumstances), (viii) agreements related to other Indebtedness
permitted by this Agreement to the extent that encumbrances or restrictions
imposed by such other Indebtedness (x) are (A) customary for financing
arrangements of their type or (B) not, when taken as a whole, materially more
restrictive on the Loan Party or any of its applicable Subsidiaries than the
restrictions contained in this Agreement as determined by the chief executive
officer or the chief financial officer of the Borrower in good faith and (y)
will not materially affect the Loan Parties’ ability to satisfy their
obligations hereunder or under the other Loan Documents, or (ix) customary
provisions contained in joint venture agreements, shareholder agreements and
other similar agreements applicable to joint ventures permitted hereunder and
applicable solely to such joint venture (and its assets or Capital Stock issued
by such Person) entered into in the ordinary course of business.

7.15Lines of Business

.  Enter into any business, either directly or through any Restricted
Subsidiary, except for those businesses in which the Group Members (taken as a
whole) were engaged on the Closing Date or that are reasonably related,
ancillary, incidental or complementary thereto.

7.16[Reserved]

.

7.17Use of Proceeds

.  Request any Loan, and the Borrower shall not use, and shall procure that its
Restricted Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan (a) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent that such activities, businesses or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or a European Union member state or (c) in any
manner that would result in the violation of  any Sanctions applicable to any
party hereto.

SECTION 8.EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or

(b)any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan

93

 

--------------------------------------------------------------------------------

 

Document shall prove to have been inaccurate in any material respect on or as of
the date made or deemed made; or

(c)any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement or Section 5.13 of
the Guarantee and Collateral Agreement; or

(d)any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent; or

(e)any Group Member shall (i) default in making any payment of any principal of
any Material Indebtedness (including any Guarantee Obligation) on the scheduled
or original due date with respect thereto; or (ii) default in making any payment
of any interest on any such Material Indebtedness beyond the period of grace, if
any, provided in the instrument or agreement under which such Material
Indebtedness was created; (iii) other than with respect to Indebtedness
outstanding under the ABL Credit Agreement, default in the observance or
performance of any other agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Material Indebtedness to become due prior to its stated maturity or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; or (iv) with respect to Indebtedness outstanding under the ABL Credit
Agreement, default in the observance or performance of any other agreement or
condition relating to such Indebtedness or contained in any ABL Loan Document or
any other event shall occur or condition exist, the effect of which default or
other event or condition is to cause, or to permit the ABL Administrative Agent
or the lenders under the ABL Credit Agreement to cause, with the giving of
notice if required, the ABL Loans to become due prior to their stated maturity
and/or the ABL Commitments to terminate prior to their stated termination date
(provided that, in the case of this clause (iv), such default shall not
constitute an Event of Default hereunder unless (A) the holders of the ABL Loans
cause the ABL Loans to become due prior to their stated maturity and/or the ABL
Commitments to terminate prior to their stated termination date or (B) the ABL
Administrative Agent exercises remedies as a result of the express instruction
of the Required Lenders (as defined in the ABL Credit Agreement), which remedies
are only available to secured creditors under applicable law (and not to
creditors generally), (excluding, for the avoidance of doubt, the imposition of
control over any deposit account in connection with a Full Cash Dominion Period
(as defined in the ABL Credit Agreement); or

(f)(i) any Group Member shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any

94

 

--------------------------------------------------------------------------------

 

Group Member shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) any Group Member shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or (vi) or any Group Member shall make a general assignment for the
benefit of its creditors; or

(g)(i) an ERISA Event and/or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan; (iii) the PBGC shall institute proceedings to terminate any
Pension Plan; (iv) any Group Member or any of their respective ERISA Affiliates
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred or will be assessed Withdrawal Liability to such Multiemployer Plan and
such entity does not have reasonable grounds for contesting such Withdrawal
Liability or is not contesting such Withdrawal Liability in a timely and
appropriate manner; or (v) any other event or condition shall occur or exist
with respect to a Plan, a Foreign Benefit Arrangement, or a Foreign Plan; and in
each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, would reasonably be expected
to result in a Material Adverse Effect; or

(h)one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has not disputed coverage) of
$50,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, satisfied, stayed or bonded, as applicable, pending appeal
within 30 days from the entry thereof; or

(i)any of the Security Documents or the Intercreditor Agreement shall cease, for
any reason, to be in full force and effect (other than pursuant to the terms
hereof or the Intercreditor Agreement, respectively), or any Loan Party or any
Affiliate of any Loan Party shall so assert, or any Lien created by any of the
Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby (and, for the avoidance of doubt, as
required by the Intercreditor Agreement), except to the extent that such
cessation results from the failure of the Administrative Agent to maintain
possession of certificates representing securities pledged or to file
continuation statements under the Uniform Commercial Code of any applicable
jurisdiction; or

(j)the guarantee contained in Article II of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or

(k)the subordination provisions contained in any Subordinated Indebtedness with
an aggregate principal amount in excess of $30,000,000 shall cease, for any
reason, to be in full force and effect, or any Loan Party or any Subsidiary of
any Loan Party shall so assert; or

(l)a Change of Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken:  with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable.  Except as expressly provided above in
this Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

95

 

--------------------------------------------------------------------------------

 

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Lenders may exercise all rights and remedies of a secured party under the New
York Uniform Commercial Code or any other applicable law.  Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Loan Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, or consent to the use by the Loan Parties of any cash collateral
arising in respect of the Collateral on such terms as the Administrative Agent
deems reasonable, and/or may forthwith sell, lease, assign give an option or
options to purchase or otherwise dispose of and deliver, or acquire by credit
bid on behalf of the Lenders, the Collateral or any part thereof (or contract to
do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any Lender or elsewhere, upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery, all without assumption of any credit risk. The Administrative Agent or
any Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Loan Party, which right or equity is hereby waived and
released.  The Borrower further agrees, at the Administrative Agent’s request,
to assemble, or cause the applicable Loan Party to assemble, the Collateral and
make it available to the Administrative Agent at places which the Administrative
Agent shall reasonably select, whether at the Borrower’s or such Loan Party’s
premises or elsewhere.  The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 8, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any other
way relating to the Collateral or the rights of the Administrative Agent and the
Lenders hereunder, including reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the obligations of the Loan Parties under the
Loan Documents, in such order as the Administrative Agent may elect, and only
after such application and after the payment by the Administrative Agent of any
other amount required by any provision of law, including Section 9-615(a)(3) of
the New York UCC, need the Administrative Agent account for the surplus, if any,
to any Loan Party.  To the extent permitted by applicable law, the Borrower on
behalf of itself and the other Loan Parties, waives all claims, damages and
demands it or any other Loan Party may acquire against the Administrative Agent
or any Lender arising out of the exercise by them of any rights hereunder,
except to the extent such damages are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Administrative Agent or such Lender, as
the case may be.  If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

SECTION 9.THE AGENTS

9.1Appointment

.  

(a)Each Lender hereby irrevocably appoints the entity named as Administrative
Agent in the heading of this Agreement and its successors and assigns to serve
as the administrative agent under the Loan Documents and each Lender authorizes
the Administrative Agent to take such actions as agent on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Administrative Agent under such agreements and to exercise such
powers as are reasonably incidental thereto. Without limiting the foregoing,
each Lender hereby authorizes the Administrative Agent to execute and deliver,
and to perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, and to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.

96

 

--------------------------------------------------------------------------------

 

(b)As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to liability unless the Administrative Agent receives an indemnification and is
exculpated in a manner satisfactory to it from the Lenders with respect to such
action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Lender in violation of any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders (or, for matters that
require consent of a greater or different number or percentage pursuant to
Section 10.1, such other number or percentage of Lenders) prior to the exercise
of any such instructed action and may refrain from acting until such
clarification or direction has been provided. Except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

(c)In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
(except in limited circumstances expressly provided for herein relating to the
maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent does not assume and shall not be deemed to have assumed any
obligation or duty or any other relationship as the agent, fiduciary or trustee
of or for any Lender, other than as expressly set forth herein and in the other
Loan Documents, regardless of whether a Default or an Event of Default has
occurred and is continuing (and it is understood and agreed that the use of the
term “agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby;

(d)Nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(e)The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of their respective
duties and exercise their respective rights and powers through their respective
related parties.  The exculpatory provisions of this Article shall apply to any
such sub-agent and to the related parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities

97

 

--------------------------------------------------------------------------------

 

pursuant to this Agreement.  The Administrative Agent shall not be responsible
for the negligence or misconduct of any sub-agent except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that the Administrative Agent acted with gross negligence or willful misconduct
in the selection of such sub-agent.

(f)No Arranger shall have obligations or duties whatsoever in such capacity
under this Agreement or any other Loan Document and shall incur no liability
hereunder or thereunder in such capacity, but all such persons shall have the
benefit of the indemnities provided for hereunder.

(g)In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.17 and 9.3)
allowed in such judicial proceeding; and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.3).
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

(h)The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, and, except solely to the extent of the
Borrower’s rights to consent pursuant to and subject to the conditions set forth
in this Article, none of the Borrower or any Subsidiary, or any of their
respective Affiliates, shall have any rights as a third party beneficiary under
any such provisions.  Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and of the
Guarantees of the Obligations provided under the Loan Documents, to have agreed
to the provisions of this Article.

9.2Administrative Agent’s Reliance, Indemnification, Etc.

  

(a)Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or

98

 

--------------------------------------------------------------------------------

 

willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.

(b)The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document, (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items (which on their face purport to
be such items) expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent, (vi) the
creation, perfection or priority of Liens on the Collateral or (vii) compliance
by Affiliated Lenders with the terms hereof relating to Affiliated Lenders.

(c)Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 10.6, (ii) may rely on the Register to the
extent set forth in Section 10.6(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of any Loan Party in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan by its terms must be fulfilled to
the satisfaction of a Lender, may presume that such condition is satisfactory to
such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Loan and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
consent, certificate or other instrument or writing (which writing may be a fax,
any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be genuine and signed or sent or otherwise authenticated by the proper
party or parties (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the maker thereof).

9.3Posting of Communications

.  

(a)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

99

 

--------------------------------------------------------------------------------

 

(b)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and the Borrower acknowledges and agrees that the
distribution of material through an electronic medium is not necessarily secure,
that the Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there may be confidentiality and other risks
associated with such distribution. Each of the Lenders and the Borrower hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.

(c)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”.  THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER
OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”)
HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, OR ANY OTHER PERSON OR ENTITY
FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender by means of
electronic communications pursuant to this Section, including through an
Approved Electronic Platform.

(d)Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents.  Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

(e)Each of the Lenders and the Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent’s generally applicable document retention
procedures and policies, but subject to the requirements of Section 10.15.

100

 

--------------------------------------------------------------------------------

 

(f)Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

9.4The Administrative Agent Individually

.  With respect to its Commitment and Loans, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender, as the case may be.  The terms
“Lenders”, “Required Lenders” and any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity as a Lender or as one of the Required Lenders, as applicable. The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders.

9.5Successor Administrative Agent

.  

(a)The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders and the Borrower, whether or not a
successor Administrative Agent has been appointed.  Upon any such resignation,
the Required Lenders shall have the right to appoint a successor Administrative
Agent.  If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a bank with an office in New York, New York
or an Affiliate with an office in New York, New York of any such bank.  In
either case, such appointment shall be subject to the prior written approval of
the Borrower (which approval may not be unreasonably withheld and shall not be
required while an Event of Default has occurred and is continuing).  Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent.  Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents.  Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

(b)Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders and the Borrower, whereupon,
on the date of effectiveness of such resignation stated in such notice, (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents; provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Security Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties, and
continue to be entitled to the rights set forth in such Security Document and
Loan Document, and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this Section (it being understood and agreed that
the retiring Administrative Agent shall have no duty or obligation to take any
further action under any Security Document, including any action required to
maintain the perfection of any such security interest), and (ii) the Required
Lenders

101

 

--------------------------------------------------------------------------------

 

shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent; provided that (A) all payments
required to be made hereunder or under any other Loan Document to the
Administrative Agent for the account of any Person other than the Administrative
Agent shall be made directly to such Person and (B) all notices and other
communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender. Following
the effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 10.3, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above.

(c)Any successor Administrative Agent appointed pursuant to this Section 9.5
shall deliver to Borrower, on or before the date on which it becomes the
Administrative Agent hereunder, either (i) a duly executed copy of IRS Form W-9
(or any applicable successor form) certifying that the successor Administrative
Agent is not subject to backup withholding, or (ii) (A) a duly completed and
executed copy of IRS Form W-8ECI to establish that the successor Administrative
Agent is not subject to withholding Taxes under the Code with respect to any
amounts payable for the account of the successor Administrative Agent under any
of the Loan Documents, and (B) a duly executed copy of IRS Form W-8IMY,
certifying on Part I and Part VI of such IRS Form W-8IMY (or applicable
successor form or Parts) that it is a U.S. branch that has agreed to be treated
as a U.S. person for United States federal withholding Tax purposes with respect
to payments received by it from Borrower for the account of others under the
Loan Documents.

9.6Acknowledgements of Lenders

.  

(a)Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and
to make, acquire or hold Loans hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

(b)Each Lender, by delivering its signature page to this Agreement on the
Closing  Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Closing  Date.

9.7Collateral Matters

.  

(a)Except with respect to the exercise of setoff rights in accordance with
Section 9.8 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any

102

 

--------------------------------------------------------------------------------

 

Guarantee of the Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof.

(b)The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.3.  The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral.

9.8Credit Bidding

.  The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Loan Party is subject, or (b)
at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid by the Administrative Agent at the direction of the Required Lenders
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that shall vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid, (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 10.1 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership interests, limited partnership interests or
membership interests, in any such acquisition vehicle and/or debt instruments
issued by such acquisition vehicle, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties pro
rata with their original interest in such Obligations and the equity interests
and/or debt instruments issued by any acquisition vehicle on account of such
Obligations shall

103

 

--------------------------------------------------------------------------------

 

automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Obligations of each Secured Party are deemed assigned to the
acquisition vehicle or vehicles as set forth in clause (ii) above, each Secured
Party shall execute such documents and provide such information regarding the
Secured Party (and/or any designee of the Secured Party which will receive
interests in or debt instruments issued by such acquisition vehicle) as the
Administrative Agent may reasonably request in connection with the formation of
any acquisition vehicle, the formulation or submission of any credit bid or the
consummation of the transactions contemplated by such credit bid.

9.9Certain ERISA Matters

.

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that none of the Administrative Agent, or any Arranger or any
of their respective Affiliates is a fiduciary with respect to the

104

 

--------------------------------------------------------------------------------

 

Collateral or the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

(c)The Administrative Agent, hereby informs the Lenders that it Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Commitments, this Agreement and any other Loan
Documents (ii) may recognize a gain if it extended the Loans or the Commitments
for an amount less than the amount being paid for an interest in the Loans or
the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

9.10Flood Laws

.  JPMCB has adopted internal policies and procedures that address requirements
placed on federally regulated lenders under the Flood Laws.  JPMCB, as
administrative agent or collateral agent on a syndicated facility, will post on
the applicable electronic platform (or otherwise distribute to each Lender in
the syndicate) documents that it receives in connection with the Flood
Laws.  However, JPMCB reminds each Lender and Participant in the facility that,
pursuant to the Flood Laws, each federally regulated Lender (whether acting as a
Lender or Participant in the facility) is responsible for assuring its own
compliance with the flood insurance requirements.

SECTION 10.MISCELLANEOUS

10.1Amendments and Waivers

.  Subject to Section 2.16(b), neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1.  The Required Lenders
and each Loan Party party to the relevant Loan Document may, or, with the
written consent of the Required Lenders, the Administrative Agent and each Loan
Party party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of “Required Lenders” without the written consent of each Lender,
reduce any percentage specified in the definition of “Majority Facility Lenders”
without the written consent

105

 

--------------------------------------------------------------------------------

 

of each Lender of the applicable Facility or change any other provision of this
Agreement or any other Loan Document specifying the number or percentage of
Lenders (or Lenders of any Facility) required to waive, amend or otherwise
modify any rights thereunder or make any determination or grant any consent
thereunder without the written consent of each Lender (or each Lender of the
applicable Facility, as applicable), (iv) consent to the assignment or transfer
by the Borrower of any of its rights and obligations under this Agreement and
the other Loan Documents, release all or substantially all of the Collateral or
release all or substantially all of the Subsidiary Guarantors from their
obligations under the Guarantee and Collateral Agreement, in each case without
the written consent of all Lenders; (v) amend, modify or waive any provision of
Section 2.17(a) or (b) without the written consent of each Lender in respect of
each Facility adversely affected thereby; (vi) reduce the amount of Net Cash
Proceeds or Excess Cash Flow required to be applied to prepay Loans under this
Agreement without the written consent of the Majority Facility Lenders with
respect to each Facility adversely affected thereby; or (vii) amend, modify or
waive any provision of Section 9 or any other provision of any Loan Document
that affects the Administrative Agent without the written consent of the
Administrative Agent.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans.  In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

Notwithstanding the foregoing, (i) this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Term Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Facility Lenders and (ii) no
Lender’s consent is required to effect any amendment or supplement to any
intercreditor agreement or arrangement that is not prohibited by this Agreement
that is for the purpose of adding the holders of any Indebtedness as expressly
contemplated by the terms of such intercreditor agreement or arrangement and
such other amendments reasonably related thereto as the Administrative Agent may
determine,.

Notwithstanding the foregoing, this Agreement may be amended in form reasonably
satisfactory to the Administrative Agent with the written consent of the
Borrower and the Lenders (provided that if the consent of the Administrative
Agent would be required for an assignment to any such Lender pursuant Section
10.6, such Lender must be satisfactory to the Administrative Agent) providing
the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all or any portion of the
outstanding Term Loans (“Replaced Term Loans”) with a replacement term loan
hereunder (“Replacement Term Loans”); provided, that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Replaced Term Loans plus an amount equal to the unpaid accrued
interest and premium thereon at such time plus reasonable fees and expenses
(including original issue discount and upfront fees) incurred in connection with
such replacement, (b) the terms of Replacement Term Loans (excluding pricing,
fees, rate floors and optional prepayment or redemption terms) reflect market
terms at the time of incurrence thereof as reasonably determined by the Borrower
(but in no event shall any Replacement Term Loans have covenants and events of
default, taken as a whole, materially more restrictive than those applicable to
the Replaced Term Loans (other than any covenants or other provisions applicable
only to periods after the Latest Maturity Date (as in effect on the date of
incurrence of such Replacement Term Loans))), (c) the maturity date of such
Replacement Term Loans shall not be earlier than the maturity date of the
Replaced Term Loans, (d) the Applicable Margin for such Replacement Term Loans
shall not be higher than the Applicable Margin for

106

 

--------------------------------------------------------------------------------

 

such Replaced Term Loans, (e) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Replaced Term Loans at the time of such refinancing and (f)
such Replacement Term Loans shall share ratably or less than ratably with any
prepayments or repayments of the Replaced Term Loans.  Each of the parties
hereto hereby agrees that this Agreement and the other Loan Documents may be
amended to include Replacement Term Loans without the consent of any other
Lenders, to the extent necessary to (i) reflect the terms of such Replacement
Term Loans incurred pursuant to this paragraph and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this paragraph.

Furthermore, notwithstanding the foregoing, (i) the Administrative Agent, with
the consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document and (ii) the
Loan Documents may be amended in accordance with Sections 2.24, 2.25, 2.26 and
2.27.

10.2Notices

.  All notices, requests and demands to or upon the respective parties hereto to
be effective shall be in writing (including by facsimile or e-mail), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of facsimile or e-mail notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

Borrower:

Clearwater Paper Corporation

601 West Riverside, Suite 1100

Spokane, WA 99201

Attention:  Heidi Blair, VP, Treasurer

Facsimile: 509-444-9793

E-mail: Heidi.blair@clearwaterpaper.com  

with a copy to:

Pillsbury Winthrop Shaw Pittman LLP

4 Embarcadero Center

San Francisco, CA 94111

Attention:  Philip J. Tendler, Esq.

Facsimile: (415) 983-1200

E-mail: philip.tendler@pillsburylaw.com

Administrative Agent:

JPMorgan Chase Bank, N.A.

Mail Code IL1-0010, L2 Floor

JPM Loan & Agency Services

10 S. Dearborn Street

Chicago, IL 60603

Attention: Lauren Mayer

Facsimile: 844-490-5663

E-mail:   Lauren.mayer@jpmorgan.com  

Jpm.agency.cri@jpmorgan.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

107

 

--------------------------------------------------------------------------------

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3No Waiver; Cumulative Remedies

.  No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4Survival of Representations and Warranties

.  All representations and warranties made hereunder, in the other Loan
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of
this Agreement and the making of the Loans and other extensions of credit
hereunder.

10.5Payment of Expenses

.  The Borrower agrees (a) to pay or reimburse the Administrative Agent and the
Arrangers for all of their respective reasonable and documented out-of-pocket
costs and expenses incurred in connection with the syndication of the Initial
Term Facility and the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable and documented fees, disbursements and
other charges of one primary counsel to the Administrative Agent and the
Arrangers and, if necessary, one local counsel in each applicable jurisdiction
and filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower at least three (3) Business Days prior
to the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender and the Administrative Agent for all its reasonable and documented costs
and out-of-pocket expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the reasonable and documented fees,
disbursements and other charges of counsel to the Administrative Agent and the
Lenders and including all reasonable and documented costs and expenses incurred
during any workout, restructuring or negotiations, (c) to pay, indemnify, and
hold each Lender and the Administrative Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender, the Arrangers and each Agent, their respective affiliates, and their
respective officers, directors, employees, agents, advisors and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, losses, claims, damages, penalties, actions, judgments, suits,
costs or expenses (including the reasonable and documented fees, disbursements
and other charges of counsel) of any kind or nature whatsoever with respect to
the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
claim, litigation, investigation or proceeding regardless of whether any
Indemnitee is a party thereto and whether or not the same are brought by the
Borrower, its equity holders, affiliates or creditors or any other Person,
including any of the foregoing

108

 

--------------------------------------------------------------------------------

 

relating to the use of proceeds of the Loans or the violation of, noncompliance
with or liability under, any Environmental Law applicable to any Group Member or
its operations or properties and the reasonable and documented fees,
disbursements and other charges of legal counsel (limited to reasonable and
documented fees, disbursements and other charges of one primary counsel for all
Indemnities (taken together as a single group or client) and, if necessary, one
local counsel required in any relevant jurisdiction (which may include a single
counsel acting in multiple jurisdictions) and applicable special regulatory
counsel for all Indemnitees (and, in the case of an actual or perceived conflict
of interest, of another firm of counsel (and, if applicable, another local
counsel in any relevant jurisdiction and applicable special regulatory counsel)
for all similarly affected Indemnitees) (in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from (x) the bad faith, gross
negligence or willful misconduct of such Indemnitee (or any of its Affiliates,
officers, directors, employees, agents, advisors or controlling persons), (y) a
material breach by such Indemnitee of its obligations under the Loan Documents
or (z) disputes or proceedings that are brought by an Indemnitee against any
other Indemnitee (other than any claims against any Arranger or Agent in its
capacity or in fulfilling its roles as an Arranger or Agent hereunder or any
similar role with respect to any Facility) to the extent such disputes do not
arise from any act or omission of any Loan Party or any of its
Affiliates.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee.  No
Indemnitee shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent any such damages
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from (x) the gross negligence or willful
misconduct of such Indemnitee (or any of its Affiliates, officers, directors,
employees, agents, advisors or controlling persons) or (y) a material breach in
bad faith by such Indemnitee of its obligations under the Loan Documents.  No
Indemnitee shall be liable for any indirect, special, exemplary, punitive or
consequential damages in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.  All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor.  This Section 10.5 shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax
claim.  The agreements in this Section 10.5 shall survive the termination of
this Agreement and the repayment of the Loans and all other amounts payable
hereunder.

10.6Successors and Assigns; Participations and Assignments

.  

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.

(b)(i)Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Eligible Assignees (each, an “Assignee”), all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

109

 

--------------------------------------------------------------------------------

 

(A)the Borrower (such consent not to be unreasonably withheld), provided that no
consent of the Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if a Specified
Event of Default has occurred and is continuing, any other Person; and provided,
further, that the Borrower shall be deemed to have consented to any such
assignment unless the Borrower shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; and

(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an affiliate of a Lender or an Approved Fund.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000) unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

(B)(1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C)the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under

110

 

--------------------------------------------------------------------------------

 

this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.5).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and the principal amount (and stated interest) of the
Loans owing to each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(vi)Each assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the assigning Lender and the
Administrative Agent that such assignee is an Eligible Assignee. In no event
shall the Administrative Agent be obligated to ascertain, monitor or inquire as
to whether any prospective assignee is an Eligible Assignee or have any
liability with respect to any assignment made to a Disqualified Lender or any
other Person that is not an Eligible Assignee.

(c)Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more Eligible Assignees (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (i) requires the consent of each
Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 10.1 and (ii) directly affects such Participant.  Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to effectuate the provisions of Section 2.22 with respect to
any Participant.  The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.18, 2.19 and 2.20 (subject to the requirements and
limitations therein, including the requirements under Section 2.19(f) (it being
understood that the documentation required under Section 2.19(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (i) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it

111

 

--------------------------------------------------------------------------------

 

were an assignee under paragraph (b) of this Section and (ii) shall not be
entitled to receive any greater payment under Sections 2.18 or 2.19, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from an adoption of or any change in any Requirement of Law or
in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the Closing Date
that occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.7(b) as though it were a Lender, provided such Participant shall
be subject to Section 10.7(a) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central banking authority, and this Section shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.  The Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in this paragraph (d).

(e)Any Lender may at any time assign or transfer its Loan to a Purchasing
Borrower Party pursuant to Section 2.25.

(f)The list of Disqualified Lenders (i) shall be made available to the Lenders
by posting on IntraLinks/IntraAgency or another relevant Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent) and (ii) shall be provided to any Lender upon request by
such Lender to the Administrative Agent.  A Lender may provide the list of
Disqualified Lenders to any potential assignee or participant on a confidential
basis in accordance with Section 10.15 hereof for the purpose of verifying
whether such Person is a Disqualified Lender.

(g)(i)If any assignment or participation is made to any Disqualified Lender in
violation of this Section 10.6, the Borrower may, at its sole expense and
effort, upon notice to the applicable Disqualified Lender and the Administrative
Agent, (A) purchase or prepay such Term Loan by paying the lowest of (x) the
principal amount thereof and (y) the amount that such Disqualified Lender paid
to acquire such Term Loans, in each case plus accrued interest, accrued fees and
all other amounts (other than principal amounts) payable to it hereunder and/or
(B) require such Disqualified Lender to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 10.6), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lowest of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such

112

 

--------------------------------------------------------------------------------

 

interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder.

(ii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lender consented to such matter, and (y) for purposes of voting on
any Bankruptcy Plan, each Disqualified Lender party hereto hereby agrees (1) not
to vote on such Bankruptcy Plan, (2) if such Disqualified Lender does vote on
such Bankruptcy Plan notwithstanding the restriction in the foregoing clause
(1), such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Bankruptcy Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

10.7Adjustments; Set-off

.  

(a)Except to the extent that this Agreement or a court order expressly provides
for payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall receive any
payment of all or part of the Obligations owing to it (other than in connection
with an assignment made pursuant to Section 10.6), or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 8(f), or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of the Obligations owing to such other Lender,
such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Obligations owing to each such
other Lender, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b)In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower.  Each Lender
agrees promptly to notify the Borrower and the Administrative

113

 

--------------------------------------------------------------------------------

 

Agent after any such application made by such Lender, provided that the failure
to give such notice shall not affect the validity of such application.

10.8Counterparts

.  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by e-mail
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9Severability

.  Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10Integration

.  This Agreement and the other Loan Documents represent the entire agreement of
the Borrower, the Administrative Agent and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

10.11GOVERNING LAW

.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

10.12Submission To Jurisdiction; Waivers

.  The Borrower and each Credit Party hereby irrevocably and unconditionally:

(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the United States for the Southern
District of New York located in the Borough of Manhattan (or in the event such
courts lack subject matter jurisdiction, to the courts of the State of New York
located in the Borough of Manhattan), and appellate courts from any thereof;
provided, that nothing contained herein or in any other Loan Document will
prevent any Lender or the Administrative Agent from bringing any action to
enforce any award or judgment or exercise any right under the Security Documents
or against any Collateral or any other property of any Loan Party in any other
forum in which jurisdiction can be established;

(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower or the
applicable Credit Party at its address set forth in Section 10.2 or at such
other address of which the applicable party shall have been notified pursuant
thereto;

114

 

--------------------------------------------------------------------------------

 

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any indirect, special, exemplary, punitive or consequential damages.

10.13Acknowledgements

.  The Borrower hereby acknowledges and agrees that (a) no fiduciary, advisory
or agency relationship between the Loan Parties and the Credit Parties is
intended to be or has been created in respect of any of the transactions
contemplated by this Agreement or the other Loan Documents, irrespective of
whether the Credit Parties have advised or are advising the Loan Parties on
other matters, and the relationship between the Credit Parties, on the one hand,
and the Loan Parties, on the other hand, in connection herewith and therewith is
solely that of creditor and debtor, (b) the Credit Parties, on the one hand, and
the Loan Parties, on the other hand, have an arm’s length business relationship
that does not directly or indirectly give rise to, nor do the Loan Parties rely
on, any fiduciary duty to the Loan Parties or their affiliates on the part of
the Credit Parties, (c) the Loan Parties are capable of evaluating and
understanding, and the Loan Parties understand and accept, the terms, risks and
conditions of the transactions contemplated by this Agreement and the other Loan
Documents, (d) the Loan Parties have been advised that the Credit Parties are
engaged in a broad range of transactions that may involve interests that differ
from the Loan Parties’ interests and that the Credit Parties have no obligation
to disclose such interests and transactions to the Loan Parties, (e) the Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent the Loan Parties have deemed appropriate in the negotiation,
execution and delivery of this Agreement and the other Loan Documents, (f) each
Credit Party has been, is, and will be acting solely as a principal and, except
as otherwise expressly agreed in writing by it and the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Loan Parties, any of their affiliates or any other Person, (g) none of the
Credit Parties has any obligation to the Loan Parties or their affiliates with
respect to the transactions contemplated by this Agreement or the other Loan
Documents except those obligations expressly set forth herein or therein or in
any other express writing executed and delivered by such Credit Party and the
Loan Parties or any such affiliate and (h) no joint venture is created hereby or
by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Credit Parties or among the Loan Parties and the
Credit Parties.

10.14Releases of Guarantees and Liens

.  

(a)Upon any sale, transfer or other Disposition by any Loan Party (other than
any such sale, transfer or other Disposition to another Loan Party) of any
Collateral in a transaction permitted by this Agreement, upon the pledge by any
Loan Party (other than any such pledge in favor of another Loan Party) of any
Collateral constituting Receivables Related Assets in connection with a
Permitted A/R Finance Transaction (so long as such pledge is permitted by this
Agreement), or upon the effectiveness of any written consent to the release of
the security interest in any Collateral created under any Security Document
pursuant to Section 10.1, the security interests in such Collateral created by
the Security Documents shall be automatically released.  In connection with any
termination or release pursuant to this clause (a), the Administrative Agent
shall promptly execute and deliver to the relevant Loan Party, and shall file
and record, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such release including UCC-3 amendments or
termination statements in relation to any UCC-1 financing statements then of
record, and shall promptly return to the relevant Loan Party any share
certificates (and related powers and proxies), instruments, chattel paper,
negotiable documents of title and other Collateral theretofore delivered to the
Administrative Agent, each in the form in which the same was received, free and
clear of all Liens created by and through the Administrative Agent.  

115

 

--------------------------------------------------------------------------------

 

(b)At such time as the Loans and the other obligations (other than
indemnification or reimbursement obligations under Section 2.18, 2.19(a),
2.19(d) or 2.20 for which the Borrower has not been notified and contingent
indemnification obligations that are expressly stated to survive repayment of
the Facilities) under the Loan Documents shall have been paid in full and the
Commitments have been terminated, all Collateral shall automatically be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Loan Party under the Security Documents
shall automatically terminate, all without delivery of any instrument or
performance of any act by any Person. In connection with any termination or
release pursuant to this clause (b), the Administrative Agent shall promptly
execute and deliver to the relevant Loan Party, and shall file and record, at
such Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such release, including UCC-3 amendments or termination
statements in relation to any UCC-1 financing statements then of record, and
shall promptly return to the relevant Loan Party any share certificates (and
related powers and proxies), instruments, chattel paper, negotiable documents
and other Collateral theretofore delivered to the Administrative Agent, each in
the form in which the same was received, free and clear of all Liens created by
and through the Administrative Agent.  

(c)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (ii) under the circumstances described in paragraphs (a) or (b) above.

10.15Confidentiality

.  Each of the Administrative Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party, the Administrative
Agent or any Lender pursuant to or in connection with this Agreement that is
designated by the provider thereof as confidential; provided that nothing herein
shall prevent the Administrative Agent or any Lender from disclosing any such
information (a) to the Administrative Agent, any other Lender or any affiliate
thereof, (b) subject to an agreement to comply with the provisions of this
Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), in each case made expressly for the benefit of the Loan Parties,
(c) to its employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates, that are advised of the
confidential nature of such information and of this Section 10.15, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed other than as a result of a breach of this Section 10.15 or any other
applicable confidentiality or non-disclosure requirement, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document to the extent relevant to the proceedings pursuant
to which such remedy is being exercised, (j) to data service providers
(including league table providers) that serve the lending industry to the extent
such information is of the type customarily provided to such providers or (k) if
agreed by the Borrower in its sole discretion, to any other Person.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their Related Parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such

116

 

--------------------------------------------------------------------------------

 

material non-public information in accordance with those procedures and
applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their Related Parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

The Borrower represents and warrants that it and its Subsidiaries either (i)
have no registered or publicly traded securities outstanding, or (ii) files its
financial statements with the SEC and/or makes its financial statements
available to potential holders of its 144A securities, and, accordingly, the
Borrower hereby (i) authorizes the Administrative Agent to make the financial
statements to be provided under Section 6.1(a) and (b), along with the Loan
Documents, available to Public-Siders and (ii) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities.  The Borrower will not request that any
other material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws or that the Borrower and its Subsidiaries have no outstanding
publicly traded securities, including 144A securities.  For the avoidance of
doubt, the Budget shall not be posted to Public-Siders.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Loan Parties hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on IntraLinks/IntraAgency or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
Public-Siders.  If any Borrower Materials are designated by the Loan Parties as
“PRIVATE”, such Borrower Materials will not be made available to that portion of
the Platform designated “Public Investor,” which is intended to contain only
information that is either publicly available or not material information
(though it may be sensitive and proprietary) with respect to Borrower, its
Subsidiaries or their securities for purposes of federal and state securities
laws.  The Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PRIVATE” or “CONFIDENTIAL” as not containing any
material non-public information with respect to the Borrower, its Subsidiaries
or their securities for purposes of federal and state securities laws.

10.16WAIVERS OF JURY TRIAL

.  THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.17USA Patriot Act

.  Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

10.18Intercreditor Agreement

.  Each Lender hereby authorizes and directs the Administrative Agent (a) to
enter into the Intercreditor Agreement on its behalf, perform the Intercreditor
Agreement on its behalf and take any actions thereunder as determined by the
Administrative Agent to be

117

 

--------------------------------------------------------------------------------

 

necessary or advisable to protect the interest of the Lenders, and each Lender
agrees to be bound by the terms of the Intercreditor Agreement and (b) to enter
into any other intercreditor agreement reasonably satisfactory to the
Administrative Agent on its behalf, perform such intercreditor agreement on its
behalf and take any actions thereunder as determined by the Administrative Agent
to be necessary or advisable to protect the interests of the Lenders, and each
Lender agrees to be bound by the terms of such intercreditor agreement. Each
Lender acknowledges that the Intercreditor Agreement governs, among other
things, Lien priorities and rights of the Lenders and the ABL Secured Parties
(as defined in the Intercreditor Agreement) with respect to the Collateral,
including the ABL Priority Collateral. In the event of any conflict between this
Agreement or any Loan Document with the Intercreditor Agreement, the
Intercreditor Agreement shall govern and control.

10.19Acknowledgement and Consent to Bail-In of EEA Financial Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.20Acknowledgement Regarding Any Supported QFCs

. To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for hedging agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States).

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support)

118

 

--------------------------------------------------------------------------------

 

from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States.

 

[Remainder of this page intentionally left blank.  Signature pages follow.]

119

 

--------------------------------------------------------------------------------

 

EXECUTED as of the date first above written.

BORROWER:

CLEARWATER PAPER CORPORATION

 

 

 

 

 

By:/s/ Robert G. Hrivnak

 

Name:Robert G. Hrivnak

 

Title:Senior Vice President, Finance and Chief Financial Officer

 






[Signature Page to Term Loan Credit Agreement]

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT AND

LENDER:

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:/s/ Lynn Braun

 

Name:Lynn Braun

 

Title: Executive Director

 

 

[Signature Page to Term Loan Credit Agreement]